Exhibit 10.31

EXECUTION VERSION

SUCCESSOR AGENT AGREEMENT AND

AMENDMENT NO. 9 TO THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

This SUCCESSOR AGENT AGREEMENT is dated as of January 8, 2015 (this “Agreement”)
by and among BARCLAYS BANK PLC (“Barclays”), GOLDMAN SACHS LENDING PARTNERS LLC
(“GSLP”), in its capacities as the Administrative Agent, Collateral Agent and
Swing Line Lender (in such capacities, the “Existing Agent”) under the Credit
Agreement (as defined below) for the Lenders (as defined below), the Requisite
Lenders, VALEANT PHARMACEUTICALS INTERNATIONAL, INC., a corporation continued
under the laws of the Province of British Columbia (the “Borrower”), and the
Guarantors.

WHEREAS, (i) the Borrower, the Guarantors, the lenders party thereto from time
to time (the “Lenders”), and the Existing Agent entered into that certain Third
Amended and Restated Credit and Guaranty Agreement, dated as of February 13,
2012, as amended by Amendment No. 1, dated as of March 6, 2012, by Amendment
No. 2, dated as of September 10, 2012, by Amendment No. 3, dated as of
January 24, 2013, by Amendment No. 4, dated as of February 21, 2013, by
Amendment No. 5, dated as of June 6, 2013, by Amendment No. 6, dated as of
June 26, 2013, by Amendment No. 7, dated as of September 17, 2013, by Amendment
No. 8, dated as of December 20, 2013, as further supplemented by the Joinder
Agreement, dated as of June 14, 2012, by the Joinder Agreement, dated as of
July 9, 2012, by the Joinder Agreement, dated as of September 11, 2012, by the
Joinder Agreement dated as of October 2, 2012, by the Joinder Agreement, dated
as of December 11, 2012, by the Joinder Agreements, each dated as of August 5,
2013 and by the Joinder Agreements, each dated as of February 6, 2014 (as the
same may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) and (ii) the
Credit Parties entered into that certain Second Amended and Restated Pledge And
Security Agreement in favor of the Collateral Agent, dated as of February 13,
2012 (as amended, restated, supplemented, amended and restated or otherwise
modified from time to time, the “Pledge and Security Agreement” and, together
with the Credit Agreement and the other Credit Documents, collectively, the
“Existing Credit Documents”) (Capitalized terms used herein without definition
shall have the meanings attributed to such terms in the Credit Agreement);

WHEREAS, the Existing Agent gave notice of its resignation as Administrative
Agent, Collateral Agent and Swing Line Lender under the Existing Credit
Documents pursuant to that certain Notice of Resignation, dated as of
December 11, 2014, delivered to the Borrower and the Lenders in accordance with
Section 9.7 of the Credit Agreement and such resignation shall become effective
on January 12, 2015 (or such earlier date as provided herein);

WHEREAS, the Existing Agent, after consultation with the Borrower, desires to
appoint Barclays to act as the successor Administrative Agent, successor
Collateral Agent and successor Swing Line Lender to the Existing Agent under the
Credit Documents pursuant to Section 9.7 of the Credit Agreement (in such
capacities, the “Successor Agent”);

WHEREAS, the Borrower, the Guarantors and the Requisite Lenders consent to the
appointment of Barclays as the Successor Agent as described herein pursuant to
Section 9.7 of the Credit Agreement; and

WHEREAS, the parties hereto have agreed to amend the Credit Agreement as set
forth herein pursuant to Section 10.5(a) of the Credit Agreement;



--------------------------------------------------------------------------------

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereto, intending to be legally bound, hereby agree as follows:

1. Resignation and Appointment of Administrative Agent, Collateral Agent and
Swing Line Lender.

1. Pursuant to Section 9.7 of the Credit Agreement (i) on the earlier of
January 12, 2015 or the Effective Date (as defined below), the Existing Agent’s
resignation as Administrative Agent, Collateral Agent and Swing Line Lender
shall be effective, the Requisite Lenders shall accept the resignation of GSLP
as Existing Agent under the Existing Credit Documents, and GSLP shall have no
further obligations under the Existing Credit Documents in its capacities as
Administrative Agent, Collateral Agent and/or Swing Line Lender (other than the
obligations set forth in Section 5 hereof), (ii) the Existing Agent, after
consultation with the Borrower, hereby appoints Barclays to act as the Successor
Agent, effective as of the Effective Date, and (iii) the Borrower and the
Requisite Lenders hereby consent to the appointment of Barclays to act as the
Successor Agent. The Successor Agent hereby accepts the appointment to act as
the Administrative Agent, Collateral Agent and Swing Line Lender under the
Existing Credit Documents. The Requisite Lenders and the Borrower waive any
inconsistency or conflict with the provisions in Section 9.7 of the Credit
Agreement with respect to the resignation of GSLP as Existing Agent and the
appointment of Barclays as the Successor Agent. Each of the parties hereto
agrees to execute all documents necessary to evidence the appointment of
Barclays as the Successor Agent.

2. The Existing Agent hereby assigns to the Successor Agent, in its capacity as
successor Collateral Agent, each of the Liens and security interests granted or
assigned to the Existing Agent (in its capacity as Administrative Agent and
Collateral Agent under the Credit Agreement and the other Existing Credit
Documents for the benefit of the Secured Parties), including, for the avoidance
of doubt, for the purpose of Slovenian law, the transfer of the applicable
Foreign Security Agreement(s) pursuant to article 122 of the Slovenian Code of
Obligations, under the Existing Credit Documents (including, for the avoidance
of doubt, (x) all Australian Collateral held on trust for the Secured Parties
pursuant to Section 9.8(a) of the Credit Agreement and (y) the rights in respect
of any Parallel Debt granted pursuant to Sections 10.29, 10.30 and 10.31 of the
Credit Agreement and the applicable Foreign Security Agreements (the “Parallel
Debt Interests”)), and the Successor Agent, in its capacity as successor
Collateral Agent, hereby assumes all such Liens and security interests
(including, for the avoidance of doubt, such Parallel Debt Interests), for its
benefit and for the benefit of the Secured Parties, as further described in
Section 5 hereof and agrees to hold all Australian Collateral on the terms of
Section 9.8(a) of the Credit Agreement; provided that the Liens and security
interests granted under the Collateral Documents set forth on Schedule III
hereto, shall be transferred and/or confirmed pursuant to the respective
agreements set forth on Schedule III hereto.

3. Barclays’s appointment as Successor Agent and the assignment and assumption
of the Liens and security interests described above shall be effective on and as
of the date (i) the Existing Agent receives duly executed counterparts (in
accordance with Section 17 hereof) of this Agreement that, when taken together,
bear the signatures of the Borrower, the Guarantors, the Existing Agent, the
Successor Agent and the Requisite Lenders, (ii) the Borrower pays to the
Existing Agent, for the account of each Lender party to the Credit Agreement
immediately prior to the Effective Date, all interest, fees and other amounts
accrued up to but excluding the Effective Date with respect to such Lender’s
Loans and (iii) the Existing Agent receives originally executed copies of the
favorable written opinions of (A) Squire Sanders Swiecicki Krzesniak sp.k.,
special Poland counsel to the Credit Parties, (B) Tark Grunte

 

- 2 -



--------------------------------------------------------------------------------

Sutkiene, special Lithuania counsel to the Credit Parties, and (C) Allen & Overy
LLP, special Netherlands counsel to the Existing Agent (such date, the
“Effective Date”); provided that if the Existing Agent’s resignation has become
effective prior to the Effective Date pursuant to Section 1(a) hereof, then such
appointment as Successor Agent and the assignment and assumption of the Liens
and security interests described above shall become effective at such later date
as provided pursuant to Section 9.7 of the Credit Agreement.

4. Upon the Effective Date, each of the Credit Parties and the Existing Agent
authorizes the Successor Agent, at the Borrower’s expense, to file any UCC
assignments or amendments with respect to the UCC financing statements (or their
equivalent under foreign law), filings with the United States Patent and
Trademark Office, the United States Copyright Office or any similar non-domestic
filing office, any amendment, assignment or other filings with respect to any
real property covered by charges, mortgages or demand debentures, and other
filings or agreements in the United States or other non-domestic jurisdiction in
respect of the Collateral as the Successor Agent reasonably deems necessary or
appropriate to evidence or effect the Successor Agent’s succession as
Administrative Agent or Collateral Agent under the Credit Agreement and the
Existing Credit Documents and each Credit Party agrees to execute any
documentation and to take such other actions as may reasonably be necessary to
evidence the resignation and appointment described herein; provided that the
Existing Agent shall bear no responsibility for any actions taken or omitted to
be taken by the Successor Agent under this clause (d).

2. Rights, Duties and Obligations.

1. Effective as of the Effective Date, the Successor Agent shall be vested with
all the rights, powers, discretion and privileges of the Existing Agent
(including, for the avoidance of doubt, for the purpose of Italian law, the
power to act, also with the authorization pursuant to article 1395 of the
Italian Civil Code, as mandatario con rappresentanza of the Lenders) as
described in the Existing Credit Documents and the Successor Agent assumes, from
and after the Effective Date, the obligations, responsibilities and duties of
the Existing Agent in accordance with the terms of the Existing Credit
Documents, and, except as set forth in Sections 5 and 6 hereof, the Existing
Agent is discharged from all of its duties and obligations as the Administrative
Agent, Collateral Agent and Swing Line Lender under the Existing Credit
Documents. Nothing in this Agreement or any other Existing Credit Documents
shall be deemed a termination of the protective provisions and indemnities
(collectively, the “Protective Provisions”) of any Existing Credit Document
(including, without limitation, Section 9 and Sections 10.2 and 10.3 of the
Credit Agreement, which provisions shall continue in effect for the benefit of
the Existing Agent, its sub-agents and their respective affiliates in respect of
any actions taken or omitted to be taken by any of them while acting as the
Existing Agent or after the date hereof that survive the Existing Agent’s
resignation pertaining to GSLP in its capacity as Administrative Agent,
Collateral Agent and/or Swing Line Lender. Any amounts owed to the Existing
Agent under this Agreement or under the Existing Credit Documents in its
capacity as the Existing Agent shall constitute “Obligations” for all purposes
of the Existing Credit Documents and shall be entitled to the priority currently
afforded thereto by the terms of the Existing Credit Documents. The parties
hereby agree that the Protective Provisions shall apply to all actions taken by
GSLP in its capacity as the Existing Agent under or in connection with this
Agreement or the Existing Credit Documents, whether taken before, on or to the
extent in accordance with Section 5 hereof after the Effective Date. The
Successor Agent hereby acknowledges that (i) neither the Existing Agent nor any
of its affiliates has made or shall be deemed to have made any representation or
warranty to the Successor Agent and (ii) it has, independently and without
reliance upon the Existing Agent or any of its affiliates, made its own decision
to enter into this Agreement and the transactions contemplated hereby.

 

- 3 -



--------------------------------------------------------------------------------

2. Effective as of the Effective Date, the Existing Agent relinquishes all
rights and powers (other than with respect to the Protective Provisions and
other than those rights and powers provided in Section 5 hereof) of the Existing
Agent in its role as the Administrative Agent, Collateral Agent and Swing Line
Lender as described in the Existing Credit Documents and the Existing Agent is
discharged from all of its duties, responsibilities and obligations as the
Administrative Agent, Collateral Agent and Swing Line Lender under the Existing
Credit Documents, and nothing contained herein is intended to create any ongoing
duty or obligation on the part of the Existing Agent, except as expressly
provided herein. The parties hereto hereby confirm that the Protective
Provisions to the extent they pertain to the Existing Agent, its subagents or
their respective affiliates, continue in effect for the benefit of the Existing
Agent in respect of any actions taken or omitted to be taken while the Existing
Agent was acting as Administrative Agent, Collateral Agent and/or Swing Line
Lender and actions taken thereafter with respect to the obligations under this
Agreement or actions taken in connection therewith or at the direction or
request of the Successor Agent pursuant to this Agreement, and inure also to the
benefit of the Existing Agent in respect of its obligations under Section 5
hereof. Each of the parties hereto expressly agrees and acknowledges that the
Successor Agent is not assuming any liability in the capacity as Administrative
Agent, Collateral Agent or Swing Line Lender (i) under or related to the
Existing Credit Documents prior to the Effective Date and (ii) for any and all
claims under or related to the Existing Credit Documents that may have arisen or
accrued prior to the Effective Date.

3. Information Regarding Status of Credit Documents.

1. Current Lenders and Loan Status. The Register maintained by the Existing
Agent, which Register contains (i) a true and correct list of the Lenders and
the outstanding principal amount of, and accrued interest payable on, the Loans
owing to each such Lender under the Credit Agreement as of January 8, 2015 and
(ii) any other fees, charges and expenses due and payable to the Existing Agent
or the Lenders as of January 8, 2015, has been delivered to the Successor Agent.

2. Existing Credit Documents. Schedule I is a list of the Existing Credit
Documents (other than the Notes, if any) delivered to the Successor Agent as of
the date hereof, and as of the date hereof there have been no amendments,
supplements, waivers or consents to the Existing Credit Documents, of which the
Borrower has knowledge or to which it is a party, except as set forth in
Schedule I.

3. Possessory Collateral. Schedule II is a complete and accurate list of all
possessory Collateral previously delivered by or on behalf of any Credit Party
to the Existing Agent.

4. Representations and Warranties.

1. Each Lender signatory hereto hereby severally, and not jointly, represents
and warrants to the Successor Agent and to the Existing Agent that, as of the
date hereof, all information pertaining to such Lender as set forth below its
signature block is true and correct.

2. Each of the undersigned Lenders hereby severally, and not jointly, represents
and warrants to the Existing Agent and the Successor Agent that such Person is
duly authorized to execute and perform its obligations under this Agreement.

3. Each of the Credit Parties represents and warrants to the Existing Agent and
the Successor Agent that as of the date hereof, (i) each of the Credit Parties
is duly authorized to execute and perform its obligations under this Agreement
and such execution is not prohibited by Applicable Law, (ii) each of the Credit
Parties has duly executed and delivered this Agreement and it is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its

 

- 4 -



--------------------------------------------------------------------------------

terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws relating to or limiting creditors’ rights generally
or by general equitable principles and (iii) as of the date hereof, all
information as set forth on Schedules I, II and III hereof is true and correct
in all material respects.

4. Each of the Credit Parties represents and warrants to the Existing Agent and
the Successor Agent that each of the representations and warranties contained in
Section 4 of the Credit Agreement is true and correct in all material respects
as of the Effective Date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects on
and as of such earlier date (provided that representations and warranties that
are qualified by materiality shall be true and correct in all respects).

5. Each of the Credit Parties represents and warrants to the Existing Agent and
the Successor Agent that no Default or Event of Default exists, or will result
from the execution of this Agreement and the transactions contemplated hereby as
of the Effective Date.

6. Other than as expressly set forth herein, this Agreement is made without
representation or warranty of any kind, nature or description on the part of any
party hereto; provided that the foregoing shall not affect any of the covenants
or agreements contained in the other paragraphs hereof. Without limiting the
generality of the foregoing, the Successor Agent acknowledges that the Existing
Agent has not made any representation or warranty to the Successor Agent as to
the financial condition of the Borrower or the value, collectability or
realization of any Collateral or any Obligations of the Credit Parties or as to
the legality, validity, enforceability, perfection or priority of any
Obligations of the Credit Parties or the Collateral. The Successor Agent
acknowledges that it has made, to the extent determined by it to be necessary or
prudent, its own independent investigation and determination of the foregoing
matters and all other matters pertaining to its appointment as Administrative
Agent under the Existing Credit Documents.

5. Covenants of the Existing Agent.

1. The Existing Agent covenants and agrees that it will, in each case, at the
Borrower’s expense (in accordance with and pursuant to Sections 10.2 and 10.3 of
the Credit Agreement, which are incorporated by reference herein mutatis
mutandis): (i) deliver, or cause to be delivered, promptly to the Successor
Agent (A) all Collateral, if any, in the possession of the Existing Agent,
(B) execution versions of the Credit Agreement and the other Existing Credit
Documents listed on Schedule I, provided that the Existing Agent will deliver
executed originals of such documents if such documents are readily available to
the Existing Agent and the Successor Agent reasonably deems it is necessary to
have such an executed original in its possession (it being understood that
executed originals of such documents may not be readily available to the
Existing Agent) and (C) a copy of the Register, as of the Effective Date;
(ii) use commercially reasonable efforts to deliver, or cause to be delivered or
make available on SyndTrak promptly to the Successor Agent, copies of any
written notices or documents, financial statements and other written requests
delivered by the Borrower, in accordance with the notice provisions in
Section 10.1 of the Credit Agreement, to the Existing Agent under Section 5.1 of
the Credit Agreement and received by the Existing Agent, in each case, to the
extent such notices, documents, statements or requests have not already been
delivered to the Lenders; (iii) execute and/or furnish all documents, agreements
or instruments as may be reasonably requested by the Successor Agent to transfer
the rights and privileges of the Existing Agent under the Existing Credit
Documents, in its capacity as Administrative Agent, Collateral Agent and/or
Swing Line Lender, to the Successor Agent, (iv) use commercially reasonable
efforts to take all the actions set forth in Schedule IV hereto with respect to
the Collateral of certain

 

- 5 -



--------------------------------------------------------------------------------

Foreign Subsidiaries and (v) take all actions reasonably requested by the
Successor Agent or its representatives to facilitate the transfer of information
to the Successor Agent in connection with the Existing Credit Documents. The
Borrower hereby consents to all actions taken by the Existing Agent and the
Successor Agent pursuant to the immediately preceding sentence. It is the
intention and understanding of the Existing Agent and the Successor Agent that
any exchange of information under this Section 5 that is otherwise protected
against disclosure by privilege, doctrine or rule of confidentiality (such
information, “Privileged Information”) (i) will not waive any applicable
privilege, doctrine or rule of protection from disclosure, (ii) will not
diminish the confidentiality of the Privileged Information and (iii) will not be
asserted as a waiver of any such privilege, doctrine or rule by the Existing
Agent or the Successor Agent.

2. Until such time as all Collateral in the possession of the Existing Agent (in
its capacity as such) and all Liens granted in favor of the Existing Agent (in
its capacity as such) in the Collateral have been assigned or otherwise
transferred to the Successor Agent, the Existing Agent shall continue to hold
such Collateral and/or Liens on such Collateral as a sub-agent and bailee of the
Successor Agent in accordance with the terms of the Existing Credit Documents,
solely for the purposes of maintaining the priority and perfection of such Liens
(it being understood, however, that the Existing Agent shall have no
responsibility or obligation to take any action to maintain the priority or
perfection of such Liens). Without limiting the generality of the foregoing, any
reference to the Existing Agent on any publicly filed document, to the extent
such filing relates to the Liens on the Collateral assigned hereby and until
such filing is modified to reflect the interests of the Successor Agent, shall,
with respect to such Liens, constitute a reference to the Existing Agent as
collateral representative of the Successor Agent (provided that the parties
hereto agree that the Existing Agent’s role as such collateral representative
shall impose no duties, obligations, or liabilities on the Existing Agent,
including, without limitation, any duty to take any type of direction regarding
any action to be taken against such Collateral, whether such direction comes
from the Successor Agent, the Requisite Lenders, or otherwise and the Existing
Agent shall have the full benefit of the protective provisions of Section 9 of
the Credit Agreement including, without limitation, Section 9.6, while serving
in such capacity). The Successor Agent agrees to take possession of any
possessory collateral delivered to the Successor Agent following the Effective
Date upon tender thereof by the Existing Agent.

3. In furtherance of the foregoing, it is understood and agreed that the
Existing Agent shall not be required to take any action or exercise any right,
power or privilege (including, without limitation, the exercise of any rights or
remedies under the Existing Credit Documents) under the Credit Documents unless
expressly requested in writing by the Successor Agent or otherwise required by
the Credit Documents and any document, instrument or agreement to be furnished
or executed by, or other action to be taken by, the Existing Agent shall be
reasonably satisfactory to it. The Existing Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper person. The
Existing Agent may also rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. The Existing Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

6. Successor Agent’s Fees and Expenses. Commencing on the Effective Date,
(a) the Successor Agent shall be entitled to receive the agency fees separately
agreed upon by the Borrower and the Successor Agent, and such fees shall
constitute “Obligations” for all purposes of the Existing Credit Documents and
(b) the Existing Agent shall cease to be entitled to receive any agency fee as

 

- 6 -



--------------------------------------------------------------------------------

Administrative Agent relating to the Credit Documents; provided that the
Existing Agent shall remain entitled to receive from the Borrower any unpaid
fees owed to it by the Borrower pursuant to Section 2.11(e) of the Credit
Agreement or any unpaid expenses or other amounts owed to it by the Borrower
pursuant to Section 10.2 of the Credit Agreement (it being understood and agreed
that the Existing Agent shall reimburse the Borrower for that portion of the
agency fee paid on October 20, 2014 as separately agreed to between the Borrower
and the Existing Agent). All other Protective Provisions shall remain in full
force and effect for the benefit of the Successor Agent and the Existing Agent
in respect of actions taken or omitted to be taken by either of them while
acting as the Administrative Agent. In addition, Borrower agrees to pay all the
actual, reasonable and documented out-of-pocket costs and expenses of the
Successor Agent and the Existing Agent (including, without limitation, any
reasonable and documented legal fees) incurred by it in connection with the
negotiation, preparation, execution and delivery of this Agreement and any
related documents.

7. Indemnity; Release of Liability.

1. Each of the Borrower and the other Credit Parties shall indemnify the
Existing Agent, the Successor Agent and their respective affiliates and their
respective officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and Affiliates (each such Person, an “Indemnitee”)
against, and hold each Indemnitee harmless from any and all losses, claims,
damages, liabilities and related expenses (including the actual, reasonable and
documented fees, out of pocket charges and disbursements of counsel to the
Indemnitees) incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) making or causing to be made all
reasonably requested filings and taking all other actions reasonably requested
that are necessary or appropriate to maintain the validity, perfection and
priority of the Liens on the Collateral in favor of the Successor Agent,
(ii) executing all mutually acceptable documents as may be reasonably requested
by the Successor Agent or the Requisite Lenders to transfer the rights and
privileges of the Existing Agent under the Existing Credit Documents to the
Successor Agent, including, without limitation, the execution, delivery and
filing of any financing statements, assignments, conveyances or any other
documents necessary or appropriate to transfer such rights and privileges of the
Existing Agent to the Successor Agent, (iii) taking all actions reasonably
requested by the Successor Agent, the Requisite Lenders, or their
representatives to facilitate the transfer of information to the Successor Agent
in connection with the Existing Credit Documents, (iv) the performance by the
Existing Agent or its representatives of its obligations hereunder or the
compliance with any instructions provided by the Successor Agent to the Existing
Agent and (v) any claim, litigation, investigation or proceeding relating to the
foregoing; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by a final,
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or its affiliate, or such losses, claims, damages,
liabilities or related expenses result from any action, suit or proceeding in
contract brought by a Credit Party for direct damages (as opposed to special,
indirect, consequential or punitive damages) against such Indemnitee for a
material breach by such Indemnitee of its obligations hereunder that is
determined by a final, non-appealable judgment of a court of competent
jurisdiction. Nothing in this Section 7 shall affect the obligations of the
Borrower under Sections 10.2 and 10.3 or the Lenders under Section 9.6 of the
Credit Agreement. Each of the parties hereto agrees that the Successor Agent may
rely upon the Register delivered pursuant to Section 5(a)(i)(C) hereof, and
shall not incur any liability for relying upon the Register to the extent such
Register proves to be incorrect in any respect.

2. The Successor Agent shall not bear any responsibility for any actions taken
or omitted to be taken by the Existing Agent during the Existing Agent’s service
as Administrative Agent, Collateral Agent and Swing Line Lender under the
Existing Credit Documents.

 

- 7 -



--------------------------------------------------------------------------------

3. The Existing Agent shall not bear any responsibility for any actions taken or
omitted to be taken by the Successor Agent during or after the Existing Agent’s
service as Administrative Agent, Collateral Agent and Swing Line Lender under
the Existing Credit Documents.

8. Return of Payments.

1. In the event that, after the Effective Date, the Existing Agent receives any
principal, interest or other amount owing to any Lender or the Successor Agent
under the Credit Agreement or any other Credit Document, the Existing Agent
agrees that such payment shall be held in trust for the Successor Agent, and the
Existing Agent shall return such payment to the Successor Agent for payment to
the Person entitled thereto.

2. In the event that, after the Effective Date, the Successor Agent receives any
principal, interest or other amount owing to Existing Agent under the Credit
Agreement or any other Credit Document, the Successor Agent agrees that such
payment shall be held in trust for the Existing Agent, and the Successor Agent
shall return such payment to the Existing Agent.

9. Amendments. By their respective signatures below, the Borrower, each
Guarantor and each undersigned Lender hereby consents to the following
amendments to the Existing Credit Documents and upon the execution of this
Agreement by the Borrower, the Guarantors and the Lenders constituting the
Requisite Lenders, the Existing Credit Documents shall thereupon be deemed
amended as provided for below:

1. All references to GSLP as Administrative Agent, Collateral Agent and/or Swing
Line Lender are hereby amended to reference Barclays as Administrative Agent,
Collateral Agent and/or Swing Line Lender, as applicable.

2. The following new definitions are hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:

“Eurodollar Rate” means for any Interest Period as to any Eurodollar Rate Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period or (iii) in the event the rates referenced
in the preceding clauses (i) and (ii) are not available, the rate per annum
determined by the Administrative Agent to be the average offered quotation rate
by major banks in the London interbank market to Barclays for deposits (for
delivery on the first day of the relevant period) in Dollars of amounts in same
day funds comparable to the principal amount of the Eurodollar Rate Loan for
which the Eurodollar Rate is then being determined with maturities comparable to
such Interest Period as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period; provided that
if LIBO Rates are quoted under

 

- 8 -



--------------------------------------------------------------------------------

either of the preceding clauses (i) or (ii), but there is no such quotation for
the Interest Period elected, the LIBO Rate shall be equal to the Interpolated
Rate; provided, further that if any such rate determined pursuant to the
preceding clauses (i), (ii) or (iii) is below zero, the Eurodollar Rate will be
deemed to be zero.

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

 

  i. the applicable LIBO Rate for the longest period (for which that LIBO Rate
is available) which is less than the Interest Period of that Loan; and

 

  ii. the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

“LIBO Rate” has the meaning given to such term in the definition of the term
“Eurodollar Rate.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject with respect to the Adjusted Eurodollar Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board of Governors). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

3. The definition of “Adjusted Eurodollar Rate” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

““Adjusted Eurodollar Rate” means with respect to any Eurodollar Rate Loans for
any Interest Period, an interest rate per annum equal to (i) the Eurodollar Rate
for such Interest Period multiplied by (ii) the Statutory Reserve Rate;
provided, that notwithstanding the foregoing, the Adjusted Eurodollar Rate in
respect of the Tranche B Term Loans shall at no time be less than 0.75%.”

4. The definition of “Applicable Reserve Requirement” set forth in Section 1.1
of the Credit Agreement shall be deleted in its entirety.

5. The definition of “Interest Period” set forth in Section 1.1 of the Credit
Agreement is hereby amended by deleting text “nine or” therein.

 

- 9 -



--------------------------------------------------------------------------------

6. Section 2.13(a)(ii) of the Credit Agreement (for the avoidance of doubt,
appearing immediately before the second paragraph of Section 2.13(a) of the
Credit Agreement) is hereby amended and restated in its entirety as follows:

“(ii) All such prepayments shall be made:

(A) upon not less than one Business Day’s prior written notice in the case of
Base Rate Loans;

(B) upon not less than three Business Days’ prior written notice in the case of
Eurodollar Rate Loans; and

(C) upon written notice on the date of prepayment, in the case of Swing Line
Loans;

in each case substantially in the form of Exhibit E and given to Administrative
Agent or Swing Line Lender, as the case may be, by 12:00 p.m. (New York City
time) on the date required (and Administrative Agent will promptly transmit such
original notice for Term Loans or Revolving Loans, as the case may be, by
telefacsimile or telephone to each Lender) or Swing Line Lender, as the case may
be. Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein; provided that a notice of voluntary prepayment may state that
such notice is conditional upon the effectiveness of other credit facilities or
the receipt of the proceeds from the issuance of other Indebtedness or upon the
closing of an acquisition transaction, in which case such notice of prepayment
may be revoked by Borrower (by notice to Administrative Agent on or prior to the
specified date) if such condition is not satisfied. Any such voluntary
prepayment shall be applied as specified in Section 2.15(a).”

7. Page B-2 of Appendix B to the Credit Agreement is hereby amended and restated
in its entirety to read as attached hereto as Appendix A.

8. Exhibit E to the Credit Agreement is attached hereto as Appendix B and the
text “E [Reserved]” in the list of Exhibits to the Credit Agreement in the Table
of Contents thereof is hereby amended and restated in its entirety as follows:

“E Prepayment Notice”

10. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except in accordance with Section 10.5 of the Credit
Agreement.

11. Reference to and Effect on the Credit Agreement and the Existing Credit
Documents.

On and after the Effective Date, each reference in the Credit Agreement or any
other Existing Credit Document to “this Agreement,” “hereunder,” “hereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement, as amended by this Agreement.

12. Entire Agreement. This Agreement, the Credit Agreement and the other
Existing Credit Documents constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties hereto with respect to the subject matter hereof. Except as expressly
set forth herein, this Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
any party under, the Credit Agreement, nor alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. It is understood and
agreed that each reference in each Existing Credit Document to the Credit
Agreement, whether direct or indirect, shall hereafter be deemed to be a
reference to the Credit Agreement as amended hereby and that this Agreement is a
“Credit Document” (as defined in the Credit Agreement).

 

- 10 -



--------------------------------------------------------------------------------

13. Reaffirmation.

1. Each Credit Party hereby expressly acknowledges the terms of this Agreement
and affirms or reaffirms, as applicable, as of the date hereof, the covenants
and agreements contained in each Existing Credit Document to which it is a
party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Agreement and the transactions
contemplated hereby.

2. Each Credit Party, by its signature below, hereby affirms and confirms
(1) its obligations under each of the Existing Credit Documents to which it is a
party, and (2) the pledge of and/or grant of a security interest in its assets
as Collateral to secure such Obligations, all as provided in the Collateral
Documents as originally executed, and acknowledges and agrees that such
guarantee, pledge and/or grant continue in full force and effect in respect of,
and to secure, such Obligations under the Credit Agreement and the other
Existing Credit Documents.

14. Waiver. No failure or delay on the part of any party hereto in the exercise
of any power, right or privilege hereunder or under any other Existing Credit
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. The rights, powers
and remedies given to each of the Existing Agent and the Successor Agent hereby
are cumulative and shall be in addition to and independent of all rights, powers
and remedies existing by virtue of any statute or rule of law or in any of the
other Existing Credit Documents. Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

15. GOVERNING LAW AND WAIVER OF JURY TRIAL. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTIONS 10.15 AND 10.16 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY
REFERENCE INTO THIS AGREEMENT AND SHALL APPLY HERETO.

16. Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart to this Agreement by facsimile transmission
or other electronic transmission shall be effective as delivery of a manually
signed counterpart of this Agreement.

18. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

- 11 -



--------------------------------------------------------------------------------

19. Lender Signatures.

Each Lender that signs a signature page to this Agreement shall be deemed to
have approved this Agreement. Each Lender signatory to this Agreement agrees
that such Lender shall not be entitled to receive a copy of any other Lender’s
signature page to this Agreement, but agrees that a copy of such signature page
may be delivered to the Borrower, the Existing Agent and the Successor Agent.

[Signature Pages to Follow]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and authorized officers as of the day and
year first written above.

 

GOLDMAN SACHS LENDING PARTNERS LLC, as the Existing Agent By:

/s/ Robert Ehudin

Name: Robert Ehudin Title: Authorized Signatory

[Signature Page to Successor Agent Agreement and

Amendment No. 9 to Third Amended and Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as the Successor Agent By:

/s/ Craig J. Malloy

Name: Craig J. Malloy Title: Director

 

2



--------------------------------------------------------------------------------

VALEANT PHARMACEUTICALS INTERNATIONAL, INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer VALEANT
PHARMACEUTICALS INTERNATIONAL By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer BAUSCH & LOMB
INCORPORATED By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer
BAUSCH & LOMB HOLDINGS INCORPORATED By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Vice President and Treasurer SOLTA MEDICAL, INC.
By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Vice President and Treasurer

 

3



--------------------------------------------------------------------------------

ATON PHARMA, INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer CORIA
LABORATORIES, LTD. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer DOW
PHARMACEUTICAL SCIENCES, INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer

 

4



--------------------------------------------------------------------------------

OBAGI MEDICAL PRODUCTS, INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Treasurer OMP, INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Treasurer ONPHARMA INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Treasurer

 

 

5



--------------------------------------------------------------------------------

Signed by Valeant Holdco 2 Pty Ltd (ACN 154 341 367) in accordance with
section 127 of the Corporations Act 2001 by two directors:

/s/ Robert Chai-Onn

/s/ Howard B. Schiller

Signature of director Signature of director

Robert R. Chai-Onn

Howard B. Schiller

Name of director (please print) Name of director (please print) Signed by Wirra
Holdings Pty Limited (ACN 122 216 577) in accordance with section 127 of the
Corporations Act 2001 by two directors:

/s/ Robert Chai-Onn

/s/ Howard B. Schiller

Signature of director Signature of director

Robert R. Chai-Onn

Howard B. Schiller

Name of director (please print) Name of director (please print) Signed by Wirra
Operations Pty Limited (ACN 122 250 088) in accordance with section 127 of the
Corporations Act 2001 by two directors:

/s/ Robert Chai-Onn

/s/ Howard B. Schiller

Signature of director Signature of director

Robert R. Chai-Onn

Howard B. Schiller

Name of director (please print) Name of director (please print)

 

6



--------------------------------------------------------------------------------

Signed by iNova Pharmaceuticals (Australia) Pty Limited (ACN 000 222 408) in
accordance with section 127 of the Corporations Act 2001 by two directors:

/s/ Robert Chai-Onn

/s/ Howard B. Schiller

Signature of director Signature of director

Robert R. Chai-Onn

Howard B. Schiller

Name of director (please print) Name of director (please print) Signed by Wirra
IP Pty Limited (ACN 122 536 350) in accordance with section 127 of the
Corporations Act 2001 by two directors:

/s/ Robert Chai-Onn

/s/ Howard B. Schiller

Signature of director Signature of director

Robert R. Chai-Onn

Howard B. Schiller

Name of director (please print) Name of director (please print) Signed by iNova
Sub Pty Limited (ACN 134 398 815) in accordance with section 127 of the
Corporations Act 2001 by two directors:

/s/ Robert Chai-Onn

/s/ Howard B. Schiller

Signature of director Signature of director

Robert R. Chai-Onn

Howard B. Schiller

Name of director (please print) Name of director (please print)

 

7



--------------------------------------------------------------------------------

Signed by Valeant Pharmaceuticals Australasia Pty Limited (ACN 001 083 352) in
accordance with section 127 of the Corporations Act 2001 by a director and
secretary/director:

/s/ Robert Chai-Onn

/s/ Linda A. LaGorga

Signature of director Signature of director/secretary

Robert R. Chai-Onn

Linda A. LaGorga

Name of director (please print) Name of director/secretary (please print) Signed
by DermaTech Pty Limited (ACN 003 982 161) in accordance with section 127 of the
Corporations Act 2001 by a director and secretary/director:

/s/ Robert Chai-Onn

/s/ Howard B. Schiller

Signature of director Signature of director/secretary

Robert R. Chai-Onn

Howard B. Schiller

Name of director (please print) Name of director/secretary (please print)

 

8



--------------------------------------------------------------------------------

Signed by

Private Formula International Holdings

Pty Ltd (ACN 095 450 918)

in accordance with section 127 of the

Corporations Act 2001 by a director and secretary/director:

/s/ Robert Chai-Onn

/s/ Howard B. Schiller

Signature of director Signature of director/secretary

Robert R. Chai-Onn

Howard B. Schiller

Name of director (please print) Name of director/secretary (please print) Signed
by

Private Formula International Pty Ltd

(ACN 095 451 442)

in accordance with section 127 of the

Corporations Act 2001 by a director and secretary/director:

/s/ Robert Chai-Onn

/s/ Howard B. Schiller

Signature of director Signature of director/secretary

Robert R. Chai-Onn

Howard B. Schiller

Name of director (please print) Name of director/secretary (please print)

 

9



--------------------------------------------------------------------------------

Signed by Ganehill Pty Ltd (ACN 065 261 538) in accordance with section 127 of
the Corporations Act 2001 by a director and secretary/director:

/s/ Robert Chai-Onn

/s/ Howard B. Schiller

Signature of director Signature of director/secretary

Robert R. Chai-Onn

Howard B. Schiller

Name of director (please print) Name of director/secretary (please print)

 

10



--------------------------------------------------------------------------------

Signed by

Bausch & Lomb (Australia) Pty Ltd

(ACN: 000 650 251)

in accordance with section 127 of the Corporations Act 2001 by a director and
secretary/director:

/s/ Linda A. LaGorga

/s/ Daniel Spira

Signature of director Signature of director/secretary

Linda LaGorga

Daniel Spira

Name of director (please print) Name of director/secretary (please print)

 

11



--------------------------------------------------------------------------------

HYTHE PROPERTY INCORPORATED By:

/s/ Mauricio Zavala

Name: Mauricio Zavala Title: Manager and Assistant Secretary

 

12



--------------------------------------------------------------------------------

VALEANT INTERNATIONAL BERMUDA By:

/s/ Graham Jackson

Name: Graham Jackson Title: Director VALEANT PHARMACEUTICALS NOMINEE BERMUDA By:

/s/ Peter McCurdy

Name: Peter McCurdy Title: President and Assistant Secretary

 

13



--------------------------------------------------------------------------------

PROBIÓTICA LABORATÓRIOS LTDA. By:

/s/ Marcelo Noll Barboza

Name: Marcelo Noll Barboza Title: Officer By:

/s/ Guilherme Maradei

Name: Guilherme Maradei Title: Officer

 

14



--------------------------------------------------------------------------------

IOLAB CORPORATION By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Treasurer TECHNOLAS PERFECT VISION, INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer BAUSCH & LOMB
PHARMA HOLDINGS CORP. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer BAUSCH & LOMB
CHINA, INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer BAUSCH & LOMB
SOUTH ASIA, INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer BAUSCH & LOMB
TECHNOLOGY CORPORATION By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Treasurer

 

15



--------------------------------------------------------------------------------

RHC HOLDINGS, INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer SIGHT SAVERS,
INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer BAUSCH & LOMB
INTERNATIONAL, INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer BAUSCH & LOMB
REALTY CORPORATION. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Vice President and Treasurer ISTA PHARMACEUTICALS,
LLC By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer VRX HOLDCO,
INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Chief Financial Officer and Treasurer

[Signature Page to Successor Agent Agreement and

Amendment No. 9 to Third Amended and Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

VALEANT CANADA GP LIMITED By:

/s/ Howard B. Schiller

Name: Howard B. Schiller Title: Executive Vice President and Chief Financial
Officer VALEANT CANADA S.E.C./VALEANT CANADA LP By:

/s/ Howard B. Schiller

Name: Howard B. Schiller Title: Executive Vice President and Chief Financial
Officer V-BAC HOLDING CORP. By:

/s/ Robert R. Chai-Onn

Name: Robert R. Chai-Onn Title: Vice President

 

2



--------------------------------------------------------------------------------

MEDICIS PHARMACEUTICAL CORPORATION By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer OCEANSIDE
PHARMACEUTICALS, INC. By:

/s/ Howard B Schiller

Name: Howard B. Schiller Title: Chief Financial Officer and Treasurer DR.
LEWINN’S PRIVATE FORMULA INTERNATIONAL, INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer PRINCETON
PHARMA HOLDINGS, LLC By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer PRIVATE
FORMULA CORP. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer RENAUD SKIN
CARE LABORATORIES, INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer

 

3



--------------------------------------------------------------------------------

VALEANT BIOMEDICALS, INC. By:

/s/ Howard B. Schiller

Name: Howard B. Schiller Title: Chief Financial Officer and Treasurer VALEANT
PHARMACEUTICALS NORTH AMERICA LLC By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer BIOVAIL
AMERICAS CORP. By:

/s/ Howard B. Schiller

Name: Howard B. Schiller Title: Chief Financial Officer and Treasurer ORAPHARMA,
INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer ORAPHARMA
TOPCO HOLDINGS, INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer PRESTWICK
PHARMACEUTICALS, INC. By:

/s/ Howard B. Schiller

Name: Howard B. Schiller Title: Chief Financial Officer and Treasurer

 

4



--------------------------------------------------------------------------------

BIOVAIL INTERNATIONAL S.Á.R.L. By:

/s/ Michael Kennan

/s/ Giuseppe Di Modica

Name: Michael Kennan Name: Giuseppe Di Modica Title: Manager Title: Manager

VALEANT PHARMACEUTICALS LUXEMBOURG

S.Á.R.L.

By:

/s/ Michael Kennan

/s/ Giuseppe Di Modica

Name: Michael Kennan Name: Giuseppe Di Modica Title: Manager Title: Manager

VALEANT INTERNATIONAL LUXEMBOURG

S.Á.R.L.

By:

/s/ Michael Kennan

/s/ Giuseppe Di Modica

Name: Michael Kennan Name: Giuseppe Di Modica Title: Manager Title: Manager
BAUSCH & LOMB LUXEMBOURG S.Á.R.L. By:

/s/ Michael Kennan

/s/ Giuseppe Di Modica

Name: Michael Kennan Name: Giuseppe Di Modica Title: Manager Title: Manager

 

5



--------------------------------------------------------------------------------

LABORATOIRE CHAUVIN S.A.S. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: General Manager

 

BAUSCH & LOMB FRANCE S.A.S.

By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: General Manager BCF S.A.S. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: General Manager CHAUVIN OPSIA S.A.S. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: General Manager

 

6



--------------------------------------------------------------------------------

VALEANT PHARMA HUNGARY LLC By:

/s/ István Langer

Name: István Langer Title: Managing Director VALEANT PHARMA HUNGARY LLC By:

/s/ Zoltán Gábor

Name: Zoltán Gábor Title: Managing Director

 

7



--------------------------------------------------------------------------------

VALEANT PHARMACEUTICALS IRELAND

By:

/s/ Graham Jackson

Name: Graham Jackson Title: Director VALEANT HOLDINGS IRELAND By:

/s/ Graham Jackson

Name: Graham Jackson Title: Director

 

8



--------------------------------------------------------------------------------

B.L.J. COMPANY, LTD. By:

/s/ Ian Dolling

Name: Ian Dolling Title: Representative Director and President

 

9



--------------------------------------------------------------------------------

AB SANITAS By:

/s/ Saulius Mečislovas Žemaitis

Name: Saulius Mečislovas Žemaitis Title: General Manager

 

10



--------------------------------------------------------------------------------

UCYCLYD PHARMA, INC. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Senior Vice President and Treasurer

 

11



--------------------------------------------------------------------------------

VALEANT EUROPE B.V. By:

/s/ Robert Meijer

Name: Robert Meijer Title: Attorney-in-Fact BAUSCH & LOMB B.V. By:

/s/ Robert Meijer

Name: Robert Meijer Title: Attorney-in-Fact BAUSCH & LOMB OPS B.V. By:

/s/ Robert Meijer

Name: Robert Meijer Title: Attorney-in-Fact

 

12



--------------------------------------------------------------------------------

PRZEDSIĘBIORSTWO FARMACEUTYCZNE JELFA S.A. By:

/s/ Marcin Wnukowski

Name: Marcin Wnukowski Title: Attorney-in-Fact VALEANT SP.Z O. O. By:

/s/ Marcin Wnukowski

Name: Marcin Wnukowski Title: Attorney-in-Fact VP VALEANT SP. Z O.O.SP.J. By:

/s/ Marcin Wnukowski

Name: Marcin Wnukowski Title: Attorney-in-Fact VALEANT SPÓŁKA Z OGRANICZONĄ
ODPOWIEDZIALNOŚCIĄ SP.J. By:

/s/ Marcin Wnukowski

Name: Marcin Wnukowski Title: Attorney-in-Fact

 

13



--------------------------------------------------------------------------------

PHARMASWISS D.O.O., BEOGRAD By:

/s/ Dejan Antonić

Name: Dejan Antonić Title: General Manager (corporate stamp)

 

14



--------------------------------------------------------------------------------

PHARMASWISS D.O.O., LJUBLJANA By:

/s/ Senahil Asanagić

Name: Senahil Asanagić Title: Director

 

15



--------------------------------------------------------------------------------

INOVA PHARMACEUTICALS PROPRIETARY LIMITED By:

/s/ Howard B. Schiller

Name: Howard B. Schiller Title: Director

 

16



--------------------------------------------------------------------------------

PHARMASWISS SA By:

/s/ Matthias Courvoisier

Name: Matthias Courvoisier Title: Director

 

17



--------------------------------------------------------------------------------

Executed by BAUSCH & LOMB U.K. LIMITED, acting by:

/s/ Linda A. LaGorga

Director Name of director: Linda A. LaGorgain the presence of:

/s/ Kaleena Nguyen

Name of witness: Kaleena Nguyen Address: 400 Somerset Corporate Blvd.

Bridgewater, New Jersey 08807 U.S.A.

Occupation: Legal

 

18



--------------------------------------------------------------------------------

BAUSCH & LOMB IOM S.P.A. By:

/s/ Linda A. LaGorga

Name: Linda A. LaGorga Title: Director

 

19



--------------------------------------------------------------------------------

SIGNED for and on behalf     )     of VALEANT PHARMACEUTICALS NEW ZEALAND
LIMITED

    )    

    )    

/s/ Howard Schiller

/s/ Robert R. Chai-Onn

Name: Howard Schiller Name: Robert R. Chai-Onn Title: Director Title: Director

 

20



--------------------------------------------------------------------------------

INOVA PHARMACEUTICALS (SINGAPORE) PTE LIMITED By:

/s/ Howard Schiller

Name: Howard Schiller Title: Director

 

21



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGES

ON FILE WITH CAHILL GORDON & REINDEL LLP

 

22



--------------------------------------------------------------------------------

Appendix A

VALEANT PHARMACEUTICALS INTERNATIONAL, INC.

2150, boul. St-Elzear Ouest, Laval,

Quebec, H7L 4A8

Canada

Attention: Chief Financial Officer

Telecopier: (514) 744-6272

with a copy to:

400 Somerset Corporate Boulevard

Bridgewater, NJ 08807

USA

Attention: Legal Department

Telecopier: (949) 271-3796

BARCLAYS BANK PLC,

as Administrative Agent, Collateral Agent and

Swing Line Lender

Administrative Agent’s Principal Office:

Barclays Bank Plc

745 Seventh Avenue, 27th Floor,

New York, NY 10019

Attention: Christine Aharonian

Telecopier: (212) 526-5155

Swing Line Lender’s Principal Office:

Barclays Bank Plc

745 Seventh Avenue, 27th Floor,

New York, NY 10019

Attention: Christine Aharonian

Telecopier: (212) 526-5155



--------------------------------------------------------------------------------

Appendix B

EXHIBIT E TO

THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

PREPAYMENT NOTICE

[DATE]

Reference is made to the Third Amended and Restated Credit and Guaranty
Agreement, dated as of February 13, 2012, as amended by Amendment No. 1, dated
as of March 6, 2012, by Amendment No. 2, dated as of September 10, 2012, by
Amendment No. 3, dated as of January 24, 2013, by Amendment No. 4, dated as of
February 21, 2013, by Amendment No. 5, dated as of June 6, 2013, by Amendment
No. 6, dated as of June 26, 2013, by Amendment No. 7, dated as of September 17,
2013, by Amendment No. 8, dated as of December 20, 2013, the Successor Agent
Agreement and Amendment No. 9, dated as of January 8, 2015, and by the Joinder
Agreements, dated as of June 14, 2012, July 9, 2012, September 11,
2012, October 2, 2012, December 11, 2012, each of the Joinder Agreements dated
as of August 5, 2013, and each of the Joinder Agreements dated as of February 6,
2014 (as the same may be further amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
among Valeant Pharmaceuticals International, Inc., a corporation continued under
laws of the Province of British Columbia (“Borrower”), certain Subsidiaries of
Borrower, as Guarantors, the Lenders party thereto from time to time, Barclays
Bank PLC (as successor to Goldman Sachs Lending Partners LLC), as Administrative
Agent and Collateral Agent, and the other Agents party thereto.

Pursuant to Section 2.13(a) of the Credit Agreement, Borrower hereby gives
notice (the “Prepayment Notice”) to the [Administrative Agent/Swing Line Lender]
of a voluntary prepayment of [Series [    ] Tranche [    ]] [Term][Revolving]
Loans under the Credit Agreement, and in connection with that request, sets
forth below the terms on which such prepayment will be made:

 

(A) Date of Prepayment (which is a Business Day) (the “Prepayment Date”)1

 

(B) Amount of Prepayment2

 

 

 

1  Notice must be received not later than 12:00 noon (New York City Time), (i)
in the case of a prepayment of Base Rate Loans, not less than one Business Day
prior to the scheduled Prepayment Date, (ii) in the case of a prepayment of
Eurodollar Rate Loans, not less than three Business Days prior to the scheduled
Prepayment Date and (iii) in the case of a prepayment of Swing Line Loans, on
the scheduled Prepayment Date.

2  Not less than (1) in the case of a partial prepayment of Base Rate Loans in
Dollars, $5,000,000 and in integral multiples of $1,000,000 in excess thereof;
(2) in the case of a partial prepayment of Eurodollar Rate Loans, $5,000,000 and
in integral multiples of $1,000,000 in excess thereof; and (3) in the case of a
partial prepayment of Swing Line Loans, $500,000 and in integral multiples of
$100,000 in excess thereof.



--------------------------------------------------------------------------------

(C) Class of Loans [Series [    ] Tranche [    ]] [Term][Revolving] Loans (D)
Type of Loans3

 

(E) Interest Period4

.

[The prepayment of the [    ] [Term][Revolving] Loans on the Prepayment Date
pursuant to this Prepayment Notice is conditioned upon (as contemplated in
Section 2.13 of the Credit Agreement) the effectiveness of the [    ]/[and the
funding of the [Loans] on the Prepayment Date].

In accordance with Section 2.13 of the Credit Agreement, Borrower reserves its
right to revoke this Prepayment Notice by notice to the Administrative Agent on
or before the Prepayment Date in the event that [either] the [    ] does not
become effective [or the [Loans] are not funded on the Prepayment Date]].5

[Remainder of page intentionally left blank]

 

 

3  (i) With respect to Tranche A Term Loans, a Base Rate Loan or a Eurodollar
Rate Loan, (ii) with respect to Tranche B Term Loans, a Base Rate Loan or a
Eurodollar Rate Loan, (iii) with respect to Revolving Loans, a Base Rate Loan or
a Eurodollar Rate Loan and (iv) with respect to Swing Line Loans, a Base Rate
Loan.

4  Only applicable in connection with a repayment of Eurodollar Rate Loans. In
connection with a Eurodollar Rate Loan, an interest period of one, two, three or
six months (or interest periods of twelve months if mutually agreed upon by
Borrower and the applicable Lenders).

5  To include if prepayment is conditional upon effectiveness of other
facilities, receipt of proceeds from the issuance of other Indebtedness or
closing of an acquisition.

 

2



--------------------------------------------------------------------------------

Dated as of the date first written above. VALEANT PHARMACEUTICALS INTERNATIONAL,
INC. By:

 

Name: Title:



--------------------------------------------------------------------------------

Schedule I

CREDIT DOCUMENTS

I. Original Credit Agreement

United States

 

1. Credit and Guaranty Agreement, dated as of June 29, 2011, by and among
Valeant Pharmaceuticals International, Valeant Pharmaceuticals International,
Inc. (the “Parent”), certain Subsidiaries of Parent, as guarantors, the Lenders
party thereto from time to time and Goldman Sachs Lending Partners LLC as
administrative agent and collateral agent.

 

2. Contribution Agreement, dated as of June 29, 2011, among Valeant
Pharmaceuticals International, Valeant Pharmaceuticals International, Inc. (the
“Parent”), certain Subsidiaries of Parent, as guarantors, the Lenders party
thereto from time to time and Goldman Sachs Lending Partners LLC as
administrative agent.

 

3. Pledge and Security Agreement, dated as of June 29, 2011, among Valeant
Pharmaceuticals International, certain Subsidiaries of Parent, as guarantors,
and Goldman Sachs Lending Partners LLC as collateral agent

 

4. Patent Security Agreement, dated June 29, 2011, by Valeant International
(Barbados) SRL and Biovail Laboratories International (Barbados) SRL, in favor
of Goldman Sachs Lending Partners LLC, as collateral agent for the Secured
Parties.

 

5. Patent Security Agreement, dated June 29, 2011, by Valeant Pharmaceuticals
International, Aton Pharma, Inc., Coria Laboratories, Ltd., Dow Pharmaceutical
Sciences, Inc., Valeant Pharmaceuticals North America LLC, Prestwick
Pharmaceuticals, Inc. and Valeant Biomedicals, Inc., in favor of Goldman Sachs
Lending Partners LLC, as collateral agent for the Secured Parties.

 

6. Trademark Security Agreement, dated June 29, 2011, by Valeant International
(Barbados) SRL and Biovail Laboratories International (Barbados) SRL, in favor
of Goldman Sachs Lending Partners LLC, as collateral agent for the Secured
Parties.

 

7. Trademark Security Agreement, dated June 29, 2011, by Valeant Pharmaceuticals
International, Inc, in favor of Goldman Sachs Lending Partners LLC, as
collateral agent for the Secured Parties.

 

8. Trademark Security Agreement, dated June 29, 2011, by Valeant Pharmaceuticals
International, Aton Pharma, Inc., Coria Laboratories, Ltd., Dow Pharmaceutical
Sciences, Inc., Valeant Pharmaceuticals North America LLC, Oceanside
Pharmaceuticals, Inc., Private Formula Corp. and Prestwick Pharmaceuticals,
Inc., in favor of Goldman Sachs Lending Partners LLC, as collateral agent for
the Secured Parties.

 

9. Affiliate Subordination Agreement, dated as of June 29, 2011, by and among
Valeant Pharmaceuticals International, Valeant Pharmaceuticals North America
LLC, Valeant Dutch Holdings B.V., Valeant Development Co. Pte. Ltd. and Goldman
Sachs Lending Partners LLC, as Administrative Agent.



--------------------------------------------------------------------------------

10. Blocked Account Control Agreement, dated as of September 14, 2011, by and
among Biovail Americas Corp., Goldman Sachs Lending Partners LLC and JPMorgan
Chase Bank, N.A.

Canada

 

11. Guarantee, dated as of June 29, 2011 among Valeant Pharmaceuticals
International, Inc. in favor of Goldman Sachs Lending Partners LLC as
administrative agent for the Beneficiaries.

 

12. Guarantee, dated as of June 29, 2011 among Valeant Canada GP Limited in
favor of Goldman Sachs Lending Partners LLC as administrative agent for the
Beneficiaries.

 

13. Guarantee, dated as of June 29, 2011 among Valeant Canada GP Limited, in its
capacity as sole general partner of Valeant Canada LP, in favor of Goldman Sachs
Lending Partners LLC as administrative agent for the Beneficiaries.

 

14. Guarantee, dated as of June 29, 2011 among V-BAC Holding Corp. in favor of
Goldman Sachs Lending Partners LLC as administrative agent for the
Beneficiaries.

 

15. Pledge and Security Agreement, dated as of June 29, 2011, to Goldman Sachs
Lending Partners LLC, in its capacity as collateral agent for the benefit of the
Secured Parties, granted by Valeant Pharmaceuticals International, Inc., Valeant
Canada GP Limited, Valeant Canada LP and V-BAC Holding Corp.

 

16. Canadian Intellectual Property Security Agreement, dated as of June 29,
2011, granted by Valeant Pharmaceuticals International, Inc., Valeant Canada GP
Limited, Valeant Canada LP and V-BAC Holding Corp. to Goldman Sachs Lending
Partners LLC, as collateral agent for the Secured Parties.

 

17. Blocked Accounts Agreement, dated as of June 29, 2011, among Valeant
Pharmaceuticals International, Inc., Goldman Sachs Lending Partners LLC, as
collateral agent and The Toronto-Dominion Bank, as the Bank.

 

18. Blocked Accounts Agreement, dated as of June 29, 2011, among Valeant
Pharmaceuticals International, Inc., Goldman Sachs Lending Partners LLC, as
collateral agent and The Bank of Nova Scotia, as the Bank.

 

19. Demand Debenture, dated as of June 29, 2011, among Valeant Pharmaceuticals
International, Inc. and Goldman Sachs Lending Partners LLC.

 

20. Landlord Collateral Access Agreement with respect to 7150 Mississauga Road,
Mississauga, Ontario, entered into by BPF VI/Sunrise Properties Holdings Inc. to
and for the benefit of Goldman Sachs Lending Partners LLC in its capacity as
collateral agent for the benefit of the Lenders.

 

21. Deed of hypothec and issue of debenture dated June 28, 2011 between Valeant
Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners LLC in
its capacity as fondé de pouvoir for the Debentureholders (as defined therein)
registered by summary at the Land Registry Office for the Registration Division
of Laval under number 19 025 689 and at the Register-of Personal and Movable
Real Rights under number 11-0484400-0003.

 

22. Deed of hypothec and issue of debenture dated June 28, 2011 between Valeant
Canada LP and Goldman Sachs Lending Partners LLC in its capacity as fondé de
pouvoir for the Debentureholders (as defined therein) registered at the Land
Registry Office for the Registration Division of Montreal under number
18 270 067 and at the Register-of Personal and Movable Real Rights under number
11-0484400-0001.

 

2



--------------------------------------------------------------------------------

23. Deed of hypothec and issue of debenture dated June 28, 2011 between Valeant
Canada GP Limited and Goldman Sachs Lending Partners LLC in its capacity as
fondé de pouvoir for the Debentureholders (as defined therein) registered at the
Register-of Personal and Movable Real Rights under number 11-0484400-0002.

 

24. Pledge of debenture agreement dated June 29, 2011 between Valeant
Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners LLC.

 

25. Pledge of debenture agreement dated June 29, 2011 between Valeant Canada GP
Limited and Goldman Sachs Lending Partners LLC.

 

26. Pledge of debenture agreement dated June 29, 2011 between Valeant Canada LP
and Goldman Sachs Lending Partners LLC.

 

27. Securities Control Agreement, dated as of June 29, 2011 with respect to the
uncertificated interests of Valeant Pharmaceuticals International, Inc. in
Valeant Canada LP, among Valeant Pharmaceuticals International, Inc., as Grantor
and Goldman Sachs Lending Partners LLC, as Attorney.

 

28. Securities Control Agreement, dated as of June 29, 2011 with respect to the
uncertificated interests of Valeant Canada GP Limited in Valeant Canada LP,
among Valeant Canada GP, as Grantor and Goldman Sachs Lending Partners LLC, as
Attorney.

Barbados

 

29. Deed of Guarantee, dated as of June 29, 2011, by and among Biovail Holdings
International SRL, Valeant International (Barbados) SRL, Biovail Laboratories
International (Barbados) SRL, Hythe Property Incorporated, and Goldman Sachs
Lending Partners LLC as Administrative Agent.

II. Amended and Restated Credit and Guaranty Agreement

United States

 

30. Amended and Restated Credit and Guaranty Agreement, dated as of August 10,
2011, by and among Valeant Pharmaceuticals International, Valeant
Pharmaceuticals International, Inc. (the “Parent”), certain Subsidiaries of
Parent, as guarantors, the Lenders party thereto from time to time and Goldman
Sachs Lending Partners LLC as administrative agent and collateral agent.

 

31. Amendment No. 1 to Credit and Guaranty Agreement, dated as of August 10,
2011, by and among Valeant Pharmaceuticals International, Valeant
Pharmaceuticals International, Inc. (the “Parent”), certain Subsidiaries of
Parent, as guarantors, Goldman Sachs Lending Partners LLC as administrative
agent, swing line lender and collateral agent, and the Requisite Lenders.

 

32. Side Letter to Amended and Restated Credit and Guaranty Agreement re
Schedule 6.8, by Valeant Pharmaceuticals International, Inc., dated as of
August 10, 2011.

 

3



--------------------------------------------------------------------------------

33. Amendment No. 1 to Amended and Restated Credit and Guaranty Agreement, dated
as of August 12, 2011, by and among Valeant Pharmaceuticals International,
Goldman Sachs Lending Partners LLC, as administrative agent, swing line lender
and collateral agent, and the Requisite Lenders.

 

34. Amendment No. 2 to Amended and Restated Credit and Guaranty Agreement, dated
as of September 7, 2011, by and among Valeant Pharmaceuticals International,
Goldman Sachs Lending Partners LLC, as administrative agent, swing line lender
and collateral agent, and the Requisite Lenders.

 

35. Side Letter to Amendment No. 2 to Amended and Restated Credit and Guaranty
Agreement re Schedule 6.8, by Valeant Pharmaceuticals International, Inc., dated
as of September 7, 2011.

 

36. Account Control Agreement, dated as of September 15, 2011, by and among
Goldman Sachs Lending Partners LLC, Valeant Pharmaceuticals International and
J.P. Morgan Securities LLC.

 

37. Control Agreement, dated as of September 25, 2011, by and among Goldman
Sachs Lending Partners LLC, Valeant Pharmaceuticals International, Citigroup
Global Markets Inc. and Morgan Stanley Smith Barney LLC.

 

38. Corrective Partial Release of Security Interest in Patents, dated as of
October 5, 2011, by Goldman Sachs Lending Partners LLC, as Collateral Agent for
the Secured Parties.

Canada

 

39. Deed of hypothec and issue of debentures dated August 5, 2011 between
Valeant Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners
LLC, in its capacity as fondé de pouvoir for the Debentureholders (as defined
therein) registered by summary at the Land Registry Office for the Registration
Division of Laval under number 19 025 696 and at the Register-of Personal and
Movable Real Rights under number 11-0597882-0003.

 

40. Deed of hypothec and issue of debentures dated August 5, 2011 between
Valeant Canada GP Limited and Goldman Sachs Lending Partners LLC, in its
capacity as fondé de pouvoir for the Debentureholders (as defined therein)
registered at the Register-of Personal and Movable Real Rights under number
11-0597882-0002.

 

41. Deed of hypothec and issue of debentures dated August 5, 2011 between
Valeant Canada LP and Goldman Sachs Lending Partners LLC, in its capacity as
fondé de pouvoir for the Debentureholders (as defined therein) registered at the
Land Registry Office for the Registration Division of Montreal under number
18 376 362 and at the Register-of Personal and Movable Real Rights under number
11-0597882-0001.

 

42. Pledge of debenture agreement dated August 10, 2011 between Valeant
Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners LLC.

 

43. Pledge of debenture agreement dated August 10, 2011 between Valeant Canada
GP Limited and Goldman Sachs Lending Partners LLC.

 

44. Pledge of debenture agreement dated August 10, 2011 between Valeant Canada
LP and Goldman Sachs Lending Partners LLC.

 

4



--------------------------------------------------------------------------------

45. Amended and Restated Securities Control Agreement, dated as of August 10,
2011 with respect to the uncertificated interests of Valeant Pharmaceuticals
International, Inc. in Valeant Canada LP.

 

46. Amended and Restated Securities Control Agreement, dated as of August 10,
2011 with respect to the uncertificated interests of Valeant Canada GP Limited
in Valeant Canada LP.

 

47. Confirmation of Guarantee and Security, dated as of August 10, 2011, to
Goldman Sachs Lending Partners LLC, in its capacity as collateral agent for the
benefit of the Secured Parties, granted by Valeant Pharmaceuticals
International, Inc., Valeant Canada GP Limited, Valeant Canada LP and V-BAC
Holding Corp.

 

48. Blocked Accounts Agreement, dated as of August 5, 2011, among Valeant Canada
LP, Goldman Sachs Lending Partners LLC, as collateral agent and The
Toronto-Dominion Bank, as the Bank.

Barbados

 

49. Deed of Guarantee, dated as of August 10, 2011, by and among Biovail
Holdings International SRL, Valeant International (Barbados) SRL, Biovail
Laboratories International (Barbados) SRL, Hythe Property Incorporated, and
Goldman Sachs Lending Partners LLC as Administrative Agent

III. Second Amended and Restated Credit and Guaranty Agreement

United States

 

50. Second Amended and Restated Credit and Guaranty Agreement, dated as of
October 20, 2011, by and among Valeant Pharmaceuticals International, Inc.
(“Borrower”), certain Subsidiaries of Borrower, as guarantors, the Lenders party
thereto from time to time and Goldman Sachs Lending Partners LLC as
administrative agent and collateral agent.

 

51. Amended and Restated Pledge and Security Agreement, dated October 20, 2011,
among signatories party thereto from time to time and Goldman Sachs Lending
Partners LLC as collateral agent for the Secured Parties.

 

52. Amendment No. 3 to Amended and Restated Credit and Guaranty Agreement, dated
as of October 20, 2011 by and among Valeant Pharmaceuticals International,
Valeant Pharmaceuticals International, Inc. (the “VPII”), certain Subsidiaries
of VPII, as guarantors, Goldman Sachs Lending Partners LLC as administrative
agent, swing line lender and collateral agent, and the lenders party thereto.

 

53. Supplement to Contribution Agreement, dated as of October 20, 2011, among
Biovail International S.à r.l., PharmaSwiss SA and Goldman Sachs Lending
Partners LLC as administrative agent.

Canada

 

54. Confirmation of Guarantee and Security, dated as of October 20, 2011, to
Goldman Sachs Lending Partners LLC, in its capacity as collateral agent for the
benefit of the Secured Parties, granted by Valeant Pharmaceuticals
International, Inc., Valeant Canada GP Limited, Valeant Canada LP and V-BAC
Holding Corp.

 

5



--------------------------------------------------------------------------------

Barbados

 

55. Deed of Guarantee, dated as of October 20, 2011, by and among Valeant
Holdings (Barbados) SRL SRL, Valeant International (Barbados) SRL, Biovail
Laboratories International (Barbados) SRL, Hythe Property Incorporated, and
Goldman Sachs Lending Partners LLC as Administrative Agent.

Luxembourg

 

56. Share Pledge Agreement, dated as of October 20, 2011, between Valeant
Pharmaceuticals International, Inc. as Pledgor, Goldman Sachs Lending Partners
LLC, as Pledgee and Biovail International S.à r.l., the Company.

 

57. Accounts Pledge Agreement, dated as of October 20, 2011, between Biovail
International S.à r.l. as Pledgor and Goldman Sachs Lending Partners LLC, acting
as Administrative Agent and Collateral Agent, as Pledgee

Switzerland

 

58. Pledge Agreement, dated as of October 20, 2011, between Biovail
International S.à r.l., as Pledgor, and Goldman Sachs Lending Partners, acting
as Administrative Agent and Collateral Agent, as Pledgee, over all the shares of
PharmaSwiss SA.

 

59. Assignment Agreement, dated as of October 20, 2011, between PharmaSwiss SA,
as Assignor, and Goldman Sachs Lending Partners LLC over bank accounts and trade
receivables.

IV. Incremental Facility (December 19, 2011)

United States

 

60. Joinder Agreement, dated as of December 19, 2011, among certain financial
institutions party thereto, Valeant Pharmaceuticals International, Inc.,
undersigned subsidiaries of Valeant Pharmaceuticals International, Inc. and
Goldman Sachs Lending Partners LLC, as Administrative Agent and Collateral
Agent.

Canada

 

61. Confirmation of Guarantee and Security, dated as of December 19, 2011, among
Goldman Sachs Lending Partners LLC, as Collateral Agent, Goldman Sachs Lending
Partners LLC, as Administrative Agent, Valeant Pharmaceuticals International,
Inc., Valeant Canada GP Limited, Valeant Canada LP andV-BAC Holding Corp.

 

62. Deed of hypothec and issue of debentures dated December 16, 2011 between
Valeant Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners
LLC, in its capacity as fondé de pouvoir for the Debentureholders (as defined
therein) registered at the Register-of Personal and Movable Real Rights under
number 11-0968105-0003.

 

63. Deed of hypothec and issue of debentures dated December 16, 2011 between
Valeant Canada LP and Goldman Sachs Lending Partners LLC, in its capacity as
fondé de pouvoir for the Debentureholders (as defined therein) registered at the
Land Registry Office for the Registration Division of Montreal under number
18 724 474 and at the Register-of Personal and Movable Real Rights under number
11-0968105-0001.

 

6



--------------------------------------------------------------------------------

64. Deed of hypothec and issue of debentures dated December 16, 2011 between
Valeant Canada GP Limited and Goldman Sachs Lending Partners LLC, in its
capacity as fondé de pouvoir for the Debentureholders (as defined therein)
registered at the Register-of Personal and Movable Real Rights under number
11-0968105-0002.

 

65. Pledge of debenture agreement dated December 19, 2011 between Valeant
Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners LLC.

 

66. Pledge of debenture agreement dated December 19, 2011 between Valeant Canada
LP and Goldman Sachs Lending Partners LLC.

 

67. Pledge of debenture agreement dated December 19, 2011 between Valeant Canada
GP Limited and Goldman Sachs Lending Partners LLC.

 

68. Second Amended and Restated Securities Control Agreement, December 19, 2011,
among Valeant Canada GP Limited, as Grantor, Goldman Sachs Lending Partners LLC,
as Attorney and Valeant Canada LP, as Issuer.

 

69. Second Amended and Restated Securities Control Agreement, December 19, 2011,
among Valeant Pharmaceuticals International, Inc., as Grantor, Goldman Sachs
Lending Partners LLC, as Attorney and Valeant Canada LP, as Issuer.

V. Third Amended and Restated Credit and Guaranty Agreement (February 13, 2012)

United States

 

70. Amendment No 1. To Second Amended and Restated Credit and Guaranty
Agreement, dated as of February 13, 2012, by and among Valeant Pharmaceuticals
International, Inc. (“Borrower”), certain Subsidiaries of Borrower, as
guarantors, the Lenders party thereto from time to time and Goldman Sachs
Lending Partners LLC as administrative agent, swing line lender and collateral
agent.

 

71. Third Amended and Restated Credit and Guaranty Agreement, dated as of
February 13, 2012, by and among Valeant Pharmaceuticals International, Inc.
(“Borrower”), certain Subsidiaries of Borrower, as guarantors, the Lenders party
thereto from time to time and Goldman Sachs Lending Partners LLC as
administrative agent and collateral agent.

 

72. Second Amended and Restated Pledge and Security Agreement, dated as of
February 13, 2012, among signatories party thereto from time to time and Goldman
Sachs Lending Partners LLC as collateral agent for the Secured Parties.

 

73. Notification and Control Agreement, dated as of March 22, 2012, by and among
Valeant Pharmaceuticals International, as Pledgor, SunTrust Robinson Humphrey,
Inc, in its capacity as securities intermediary and Goldman Sachs Lending
Partners LLC, in its capacity as collateral agent.

 

7



--------------------------------------------------------------------------------

74. Amendment No. 1 to Third Amended and Restated Credit and Guaranty Agreement,
dated as of March 6, 2012, by and among Valeant Pharmaceuticals International,
Inc., as Borrower, Goldman Sachs Lending Partners LLC, as Administrative Agent
and Collateral Agent, and the Requisite Lenders.

Canada

 

75. Amendment No. 1, dated as of February 23, 2012, to Blocked Accounts
Agreement, dated as of June 29, 2011, between Valeant Pharmaceuticals
International, Inc., as Customer, Goldman Sachs Lending Partners LLC, as Secured
Party, and The Toronto-Dominion Bank, as Bank.

 

76. Confirmation of Guarantee and Security, dated as of February 13, 2012, by
and among Valeant Pharmaceuticals International, Inc., Valeant Canada GP
Limited, Valeant Canada LP, V-BAC Holding Corp., and Goldman Sachs Lending
Partners LLC, as Collateral Agent and as Administrative Agent.

Barbados

 

77. Debenture / Mortgage, dated as of February 13, 2012, by and among Hythe
Property Incorporated and Goldman Sachs Lending Partners LLC, as Collateral
Agent.

 

78. Deed of Guarantee, dated as of February 13, 2012, by and among Valeant
Holdings (Barbados) SRL, Valeant International (Barbados) SRL, Biovail
Laboratories International (Barbados) SRL, Hythe Property Incorporated, and
Goldman Sachs Lending Partners LLC, as Administrative Agent.

Luxembourg

 

79. Amended and Restated Share Pledge Agreement, dated as of February 13, 2012,
between Valeant Pharmaceuticals International, Inc. as Pledgor, Goldman Sachs
Lending Partners LLC, acting as Administrative Agent and Collateral Agent, as
Pledgee and Biovail International S.à r.l., the Company.

 

80. Amended and Restated Accounts Pledge Agreement, dated as of February 13,
2012, between Biovail International S.à r.l. as Pledgor and Goldman Sachs
Lending Partners LLC, acting as Administrative Agent and Collateral Agent, as
Pledgee.

 

81. Amendment and Restatement Agreement to Share Pledge Agreement, dated as of
February 13, 2012, between Valeant Pharmaceuticals International, Inc. as
Pledgor, Goldman Sachs Lending Partners LLC, acting as Administrative Agent and
Collateral Agent, as Pledgee and Biovail International S.à r.l., the Company.

 

82. Amendment and Restatement Agreement to Accounts Pledge Agreement, dated as
of February 13, 2012, between Biovail International S.à r.l. as Pledgor and
Goldman Sachs Lending Partners LLC, acting as Administrative Agent and
Collateral Agent, as Pledgee.

 

8



--------------------------------------------------------------------------------

VI. iNova Pharmaceuticals (Australia) Pty Limited Joinder (February 13, 2012)

United States

 

83. Counterpart Agreement, dated as of February 13, 2012, among the undersigned
thereby.

 

84. Supplement to Contribution Agreement, dated as of February 13, 2012, among
the New Guarantors and Goldman Sachs Lending Partners LLC, as Administrative
Agent.

Australia

 

85. Equitable Mortgage of Shares, dated as of February 13, 2012, by and among
Valeant Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners
LLC, as Collateral Agent over shares of Valeant Holdco 2 Pty Limited.

 

86. Fixed and Floating Charge, dated as of February 13, 2012, by and among iNova
Pharmaceuticals (Australia) Pty Limited (ACN 000 222 408), as Chargor and
Goldman Sachs Lending Partners LLC, as Chargee.

 

87. Fixed and Floating Charge, dated as of February 13, 2012, by and among iNova
Sub Pty Limited (ACN 134 398 815), as Chargor and Goldman Sachs Lending Partners
LLC, as Chargee.

 

88. Fixed and Floating Charge, dated as of February 13, 2012, by and among
Valeant Holdco 2 Pty Ltd (ACN 154 341 367), as Chargor and Goldman Sachs Lending
Partners LLC, as Chargee.

 

89. Fixed and Floating Charge, dated as of February 13, 2012, by and among Wirra
Holdings Pty Limited (ACN 122 216 577), as Chargor and Goldman Sachs Lending
Partners LLC, as Chargee.

 

90. Fixed and Floating Charge, dated as of February 13, 2012, by and among Wirra
IP Pty Limited (ACN 122 536 350), as Chargor and Goldman Sachs Lending Partners
LLC, as Chargee.

 

91. Fixed and Floating Charge, dated as of February 13, 2012, by and among Wirra
Operations Pty Limited (ACN 122 250 088), as Chargor and Goldman Sachs Lending
Partners LLC, as Chargee.

VII. Tax Reorganization (July 3, 2012)

United States

 

92. Counterpart Agreement, dated as of July 3, 2012, among the undersigned
thereby.

 

93. Supplement to Contribution Agreement, dated as of July 3, 2012, among the
New Guarantors and the Administrative Agent.

 

94. Supplement No. 1 to Patent Security Agreement, dated as of July 3, 2012, by
Valeant Pharmaceuticals International, as Grantor.

 

95. Supplement No. 1 to Trademark Security Agreement, dated as of July 3, 2012,
among Aton Pharma, Inc., Dow Pharmaceutical Sciences, Inc., Valeant
Pharmaceuticals North America, LLC, as Grantors and Goldman Sachs Lending
Partners LLC, as Collateral Agent.



--------------------------------------------------------------------------------

96. Supplemental Patent Security Agreement, dated as of July 3, 2012, among
Valeant International Bermuda, Valeant Laboratories International Bermuda and
Goldman Sachs Lending Partners LLC, as Collateral Agent.

 

97. Patent Security Agreement, dated as of July 3, 2012, among Valeant
Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners LLC, as
Collateral Agent.

Canada

 

98. Canadian Intellectual Property Security Agreement, dated as of July 3, 2012,
among Valeant Pharmaceuticals International, Inc., as Grantor and Goldman Sachs
Lending Partners LLC, as Collateral Agent.

Barbados

 

99. Deed of Guarantee, dated as of July 3, 2012, among Valeant Holdings
(Barbados) SRL, Valeant Pharmaceuticals Holdings (Barbados) SRL, Hythe Property
Incorporate and Goldman Sachs Lending Partners LLC, as Administrative Agent.

Bermuda

 

100. Deed of Charge, dated as of July 3, 2012, among Valeant Pharmaceuticals
Holdings Bermuda, as Chargor and Goldman Sachs Lending Partners LLC, as
Collateral Agent.

 

101. Deed of Charge, dated as of July 3, 2012, among Valeant International
Bermuda, as Chargor and Goldman Sachs Lending Partners LLC, as Collateral Agent.

 

102. Deed of Charge, dated as of July 3, 2012, among Valeant Laboratories
International Bermuda, as Chargor and Goldman Sachs Lending Partners LLC, as
Collateral Agent.

 

103. Deed of Charge, dated as of July 3, 2012, among Valeant Pharmaceuticals
Nominee Bermuda, as Chargor and Goldman Sachs Lending Partners LLC, as
Collateral Agent.

 

104. Share Charge, dated as of July 3, 2012, among Valeant Pharmaceuticals
Holdings (Barbados) SRL, as Chargor and Goldman Sachs Lending Partners LLC, as
Collateral Agent.

 

105. Share Charge, dated as of July 3, 2012, among Valeant International
Bermuda, as Chargor and Goldman Sachs Lending Partners LLC, as Collateral Agent.

 

106. Share Charge, dated as of July 3, 2012, among Valeant Holdings (Barbados)
SRL, as Chargor and Goldman Sachs Lending Partners LLC, as Collateral Agent.

Luxembourg

 

107. Share Pledge Agreement, dated as of July 3, 2012, between Valeant
International Bermuda (f/k/a/ Valeant International (Barbados)) SRL, as Pledgor,
Goldman Sachs Lending Partners LLC, acting as Administrative Agent and
Collateral Agent, as Pledgee and Valeant Pharmaceuticals Luxembourg S.à r.l.,
the Company.

 

10



--------------------------------------------------------------------------------

108. Account Pledge Agreement, dated as of August 2, 2012, between Valeant
Pharmaceuticals Luxembourg S.à r.l. as Pledgor and Goldman Sachs Lending
Partners LLC, acting as Administrative Agent and Collateral Agent, as Pledgee

Ireland

 

109. Debenture, Fixed and Floating Charges, dated as of July 3, 2012, between
Valeant Pharmaceuticals Ireland and Goldman Sachs Lending Partners LLC.

 

110. Irish Guarantee, dated as of July 3, 2012, between Valeant Pharmaceuticals
Ireland Limited and Goldman Sachs Lending Partners LLC.

VIII. Incremental Facility (June 14, 2012)

United States

 

111. Joinder Agreement, dated as of June 14, 2012, among certain financial
institutions party thereto, Valeant Pharmaceuticals International, Inc.,
undersigned subsidiaries of Valeant Pharmaceuticals International, Inc. and
Goldman Sachs Lending Partners LLC, as Administrative Agent and Collateral
Agent.

IX. Incremental Facility (July 9, 2012)

United States

 

112. Joinder Agreement, dated as of July 9, 2012, among certain financial
institutions party thereto, Valeant Pharmaceuticals International, Inc.,
undersigned subsidiaries of Valeant Pharmaceuticals International, Inc. and
Goldman Sachs Lending Partners LLC, as Administrative Agent and Collateral
Agent.

X. OraPharma Subsidiary Joinder (August 2, 2012)

United States

 

113. Counterpart Agreement, dated as of August 2, 2012, among OraPharma, Inc.,
OraPharma Topco Holdings, Inc. and Goldman Sachs Lending Partners LLC, as
Administrative Agent.

 

114. Supplement to Contribution Agreement, dated as of August 2, 2012, among
OraPharma, Inc., OraPharma Topco Holdings, Inc. and Goldman Sachs Lending
Partners LLC, as Administrative Agent.

 

115. Pledge Supplement, dated as of August 2, 2012, among OraPharma, Inc.,
OraPharma Topco Holdings, Inc. and Goldman Sachs Lending Partners LLC, as
Collateral Agent.

 

11



--------------------------------------------------------------------------------

116. Patent Security Agreement, dated as of August 2, 2012, among OraPharma,
Inc. and Goldman Sachs Lending Partners LLC, as Collateral Agent.

 

117. Trademark Security Agreement, dated as of August 2, 2012, among OraPharma,
Inc. and Goldman Sachs Lending Partners LLC, as Collateral Agent.

 

118. Control Agreement for Deposit Accounts, dated as of August 24, 2012, among
Goldman Sachs Lending Partners LLC, as Collateral Agent, OraPharma, Inc., as
Debtor, and Regions Bank, as Bank.

XI. Amendment No. 2 to Third Amended and Restated Credit and Guaranty Agreement
(September 10, 2012)

United States

 

119. Amendment No. 2 to Third Amended and Restated Credit and Guaranty
Agreement, dated as of September 10, 2012, among Valeant Pharmaceuticals
International, Inc., as Borrower, the Guarantors, Goldman Sachs Lending Partners
LLC, as Administrative Agent and Collateral Agent and the Requisite Lenders.

XII. Incremental Facility (September 11, 2012)

United States

 

120. Joinder Agreement, dated as of September 11, 2012, among the financial
institutions party thereto, Valeant Pharmaceuticals International, Inc., as
Borrower, the undersigned subsidiaries of the Borrower and Goldman Sachs Lending
Partners LLC, as Administrative Agent and Collateral Agent.

XIII. Incremental Facility (October 2, 2012)

United States

 

121. Joinder Agreement, dated as of October 2, 2012, among the financial
institutions party thereto, Valeant Pharmaceuticals International, Inc., as
Borrower, the undersigned subsidiaries of the Borrower and Goldman Sachs Lending
Partners LLC, as Administrative Agent and Collateral Agent.

XIV. Medicis Incremental Facility (December 11, 2012)

United States

 

122. Joinder Agreement, dated as of December 11, 2012, among the financial
institutions party thereto, as New Term Loan Lender, Valeant Pharmaceuticals
International, Inc., as Borrower, the undersigned Subsidiaries of Valeant
Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners LLC, as
Administrative Agent and Collateral Agent.

 

12



--------------------------------------------------------------------------------

XV. Amendment No. 3 to Third Amended and Restated Credit and Guaranty Agreement
(January 24, 2013)

United States

 

123. Amendment No. 3 to Third Amended and Restated Credit and Guaranty
Agreement, dated as of January 24, 2013, among Valeant Pharmaceuticals
International, Inc., as Borrower, the Guarantors, Goldman Sachs Lending Partners
LLC, as Administrative Agent and Collateral Agent and the financial institutions
party thereto and Requisite Lenders.

XVI. Amendment No. 4 to Third Amended and Restated Credit and Guaranty Agreement
(February 21, 2013)

United States

 

124. Amendment No. 4 to Third Amended and Restated Credit and Guaranty
Agreement, dated as of February 21, 2013, among Valeant Pharmaceuticals
International, Inc., as Borrower, the Guarantors, Goldman Sachs Lending Partners
LLC, as Administrative Agent and Collateral Agent, the financial institutions
party thereto and Requisite Lenders.

Canada

 

125. Confirmation of Guarantee and Security, dated as of February 21, 2013,
among Goldman Sachs Lending Partners LLC, as Collateral Agent, Goldman Sachs
Lending Partners LLC, as Administrative Agent, Valeant Pharmaceuticals
International, Inc., Valeant Canada GP Limited and Valeant Canada LP, V-BAC
Holding Corp.

 

126. Pledge of debenture agreement dated February 14, 2013 between V-BAC Holding
Corp. and Goldman Sachs Lending Partners LLC.

 

127. Deed of hypothec and issue of debentures dated February 14, 2013 between
V-BAC Holding Corp. and Goldman Sachs Lending Partners LLC, in its capacity as
fondé de pouvoir for the Debentureholders (as defined therein) registered at the
Register-of Personal and Movable Real Rights under number 13-0113567-0001.

 

13



--------------------------------------------------------------------------------

XVII. Medicis Pharmaceutical Corporation Subsidiary Joinder (April 23, 2013)

United States

 

128. Counterpart Agreement, dated as of April 23, 2013, among Medicis
Pharmaceutical Corporation and Goldman Sachs Lending Partners LLC, as
Administrative Agent and Collateral Agent.

 

129. Supplement to Contribution Agreement, dated as of April 23, 2013, among
Medicis Pharmaceutical Corporation and Goldman Sachs Lending Partners LLC, as
Administrative Agent.

 

130. Pledge Supplement, dated as of April 23, 2013, among Medicis Pharmaceutical
Corporation and Goldman Sachs Lending Partners LLC, as Collateral Agent.

 

131. Trademark Security Agreement, dated as of April 23, 2013, among Medicis
Pharmaceutical Corporation as Grantor and Goldman Sachs Lending Partners LLC, as
Collateral Agent.

 

132. Patent Security Agreement, dated as of April 23, 2013, among Medicis
Pharmaceutical Corporation, as Grantor and Goldman Sachs Lending Partners LLC,
as Collateral Agent.

 

133. Copyright Security Agreement, dated as of April 23, 2013, among Medicis
Pharmaceutical Corporation, as Grantor and Goldman Sachs Lending Partners LLC,
as Collateral Agent.

XVIII. Amendment No. 5 to Third Amended and Restated Credit and Guaranty
Agreement (June 6, 2013)

United States

 

134. Amendment No. 5 to Third Amended and Restated Credit and Guaranty
Agreement, dated as of June 6, 2013, among Valeant Pharmaceuticals
International, Inc., as Borrower, the Guarantors, Goldman Sachs Lending Partners
LLC, as Administrative Agent and Collateral Agent and the Requisite Lenders.

XIX. Amendment No. 6 to Third Amended and Restated Credit and Guaranty Agreement
(June 26, 2013)

United States

 

135. Amendment No. 6 to Third Amended and Restated Credit and Guaranty
Agreement, dated as of June 26, 2013, among Valeant Pharmaceuticals
International, Inc., as Borrower, the Guarantors, Goldman Sachs Lending Partners
LLC, as Administrative Agent and Collateral Agent and the Requisite Lenders.

Canada

 

136. Confirmation of Guarantee and Security, dated as of July 15, 2013, among
Goldman Sachs Lending Partners LLC, as Collateral Agent, Goldman Sachs Lending
Partners LLC, as Administrative Agent, Valeant Pharmaceuticals International,
Inc., Valeant Canada GP Limited, Valeant Canada LP and Valeant Holding Corp.

 

14



--------------------------------------------------------------------------------

137. Deed of hypothec and issue of debentures dated June 27, 2013 between
Valeant Canada GP Limited and Goldman Sachs Lending Partners LLC, in its
capacity as fondé de pouvoir for the Debentureholders (as defined therein)
registered at the Register-of Personal and Movable Real Rights under number
13-0555854-0003.

 

138. Deed of hypothec and issue of debentures dated June 27, 2013 between
Valeant Canada LP and Goldman Sachs Lending Partners LLC, in its capacity as
fondé de pouvoir for the Debentureholders (as defined therein) registered at the
Land Registry Office for the Registration Division of Montreal under number
20 072 874 and at the Register-of Personal and Movable Real Rights under number
13-0555854-0002.

 

139. Deed of hypothec and issue of debentures dated June 27, 2013 between
Valeant Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners
LLC, in its capacity as fondé de pouvoir for the Debentureholders (as defined
therein) registered at the Land Registry Office for the Registration Division of
Laval under number 20 075 092 and at the Register-of Personal and Movable Real
Rights under number 13-0555854-0001.

 

140. Deed of hypothec and issue of debentures dated June 27, 2013 between V-BAC
Holding Corp. and Goldman Sachs Lending Partners LLC, in its capacity as fondé
de pouvoir for the Debentureholders (as defined therein) registered at the
Register-of Personal and Movable Real Rights under number 13-0555854-0004.

 

141. Pledge of debenture agreement dated June 27, 2013 between Valeant
Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners LLC.

 

142. Pledge of debenture agreement dated June 27, 2013 between Valeant Canada LP
and Goldman Sachs Lending Partners LLC.

 

143. Pledge of debenture agreement dated June 27, 2013 between Valeant Canada GP
Limited and Goldman Sachs Lending Partners LLC.

 

144. Pledge of debenture agreement dated June 27, 2013 between V-BAC Holding
Corp. and Goldman Sachs Lending Partners LLC.

 

145. Third amended and restated securities control agreement dated June 27, 2013
between Valeant Pharmaceuticals International, Inc., Valeant Canada LP and
Goldman Sachs Lending Partners LLC, in its capacity as fondé de pouvoir, with
respect to the interest of Valeant Pharmaceuticals International, Inc. in
Valeant Canada LP.

 

146. Third amended and restated securities control agreement dated June 27, 2013
between Valeant Canada GP Limited, Valeant Canada LP and Goldman Sachs Lending
Partners LLC, in its capacity as fondé de pouvoir, with respect to the interest
of Valeant Canada GP Limited in Valeant Canada LP.

XX. Obagi Medical Products, Inc. Joinder (July 26, 2013)

United States

 

147. Counterpart Agreement, dated as of July 26, 2013, among Obagi Medical
Products, Inc., OMP, Inc. and Goldman Sachs Lending Partners LLC, as
Administrative Agent and Collateral Agent.

 

15



--------------------------------------------------------------------------------

148. Supplement to Contribution Agreement, dated as of July 26, 2013, among
Obagi Medical Products, Inc., OMP, Inc. and Goldman Sachs Lending Partners LLC,
as Administrative Agent.

 

149. Pledge Supplement, dated as of July 26, 2013, among Obagi Medical Products,
Inc., OMP, Inc. and Goldman Sachs Lending Partners LLC, as Collateral Agent.

 

150. Trademark Security Agreement, dated as of July 26, 2013, among OMP, Inc.,
as Grantor and Goldman Sachs Lending Partners LLC, as Collateral Agent.

 

151. Trademark Security Agreement, dated as of July 26, 2013, among Obagi
Medical Products, Inc. as Grantor and Goldman Sachs Lending Partners LLC, as
Collateral Agent.

 

152. Patent Security Agreement, dated as of July 26, 2013, among OMP, Inc., as
Grantor and Goldman Sachs Lending Partners LLC, as Collateral Agent.

 

153. Copyright Security Agreement, dated as of July 26, 2013, among OMP, Inc.,
as Grantor and Goldman Sachs Lending Partners LLC, as Collateral Agent.

XXI. Term Loan Joinders (August 5, 2013)

United States

 

154. Joinder Agreement in connection with the Series A-2 Tranche Term Loans,
dated as of August 5, 2013, by and among the financial institutions party
thereto, as New Term Loan Lenders, Valeant Pharmaceuticals International, Inc.,
as Borrower, the undersigned subsidiaries of Valeant Pharmaceuticals
International, Inc. party thereto and Goldman Sachs Lending Partners LLC, as
Administrative Agent and Collateral Agent.

 

155. Joinder Agreement in connection with the Series E Tranche B Term Loans,
dated as of August 5, 2013, by and among the financial institutions party
thereto, as New Term Loan Lenders, Valeant Pharmaceuticals International, Inc.,
as Borrower, the undersigned subsidiaries of Valeant Pharmaceuticals
International, Inc. party thereto and Goldman Sachs Lending Partners LLC, as
Administrative Agent and Collateral Agent.

 

156. Guaranty, dated as of August     , 2013, between Valeant Pharmaceuticals
International, Inc. and JPMorgan Chase Bank, N.A.

XXII. Bausch & Lomb Subsidiary Joinders (August 30, 2013)

United States

 

157. Supplement to Contribution Agreement, dated as of August 30, 2013, among
Bausch & Lomb Incorporated, Bausch & Lomb Holdings Incorporated and Goldman
Sachs Lending Partners LLC, as Administrative Agent.

 

16



--------------------------------------------------------------------------------

158. Counterpart Agreement, dated as of August 30, 2013, among Bausch & Lomb
Incorporated, Bausch & Lomb Holdings Incorporated and Goldman Sachs Lending
Partners LLC, as Administrative Agent and Collateral Agent.

 

159. Pledge Supplement, dated as of August 30, 2013, among Bausch & Lomb
Incorporated, Bausch & Lomb Holdings Incorporated and Goldman Sachs Lending
Partners LLC, as Collateral Agent.

 

160. Trademark Security Agreement, dated as of August 30, 2013, among Bausch &
Lomb Incorporated, as Grantor and Goldman Sachs Lending Partners LLC, as
Collateral Agent.

 

161. Patent Security Agreement, dated as of August 30, 2013, among Bausch & Lomb
Incorporated, as Grantor and Goldman Sachs Lending Partners LLC, as Collateral
Agent.

 

162. Copyright Security Agreement, dated as of August 30, 2013, among Bausch &
Lomb Incorporated, as Grantor and Goldman Sachs Lending Partners LLC, as
Collateral Agent.

XXIII. Australian and Maryland Subsidiary Joinders (September 9, 2013)

United States

 

163. Supplement to Contribution Agreement, dated as of September 9, 2013, among
Ucyclyd Pharma, Inc. and Goldman Sachs Lending Partners LLC, as Administrative
Agent.

 

164. Counterpart Agreement, dated as of September 9, 2013, among Ucyclyd Pharma,
Inc. and Goldman Sachs Lending Partners LLC, as Administrative Agent and
Collateral Agent.

 

165. Supplement to Contribution Agreement, dated as of September 9, 2013, among
Valeant Pharmaceuticals Australasia Pty Limited, DermaTech Pty Limited, Private
Formula International Holdings Pty Ltd, Private Formula International Pty Ltd,
Ganehill Pty Ltd and Goldman Sachs Lending Partners LLC, as Administrative
Agent.

 

166. Counterpart Agreement, dated as of September 9, 2013, among Valeant
Pharmaceuticals Australasia Pty Limited, DermaTech Pty Limited, Private Formula
International Holdings Pty Ltd, Private Formula International Pty Ltd, Ganehill
Pty Ltd and Goldman Sachs Lending Partners LLC, as Administrative Agent and
Collateral Agent.

 

167. Pledge Supplement, dated as of September 9, 2013, between Ucyclyd Pharma,
Inc. and Goldman Sachs Lending Partners LLC, as Collateral Agent.

 

168. Trademark Security Agreement, dated September 9, 2013, by Ucyclyd Pharma,
Inc., in favor of Goldman Sachs Lending Partners LLC, as collateral agent for
the Secured Parties.

 

169. Trademark Security Agreement, dated September 9, 2013, by Ganehill Pty Ltd.
in favor of Goldman Sachs Lending Partners LLC, as collateral agent for the
Secured Parties.

 

17



--------------------------------------------------------------------------------

Australia

 

170. Fixed and Floating Charge, dated as of September 9, 2013, by and among
Valeant Pharmaceuticals Australasia Pty Limited (ACN 001 083 352), as Chargor
and Goldman Sachs Lending Partners LLC, as Chargee.

 

171. Fixed and Floating Charge, dated as of September 9, 2013, by and among
DermaTech Pty Ltd (ACN 003 982 161), as Chargor and Goldman Sachs Lending
Partners LLC, as Chargee.

 

172. Fixed and Floating Charge, dated as of September 9, 2013, by and among
Ganehill Pty Limited (ACN 065 261 538), as Chargor and Goldman Sachs Lending
Partners LLC, as Chargee.

 

173. Fixed and Floating Charge, dated as of September 9, 2013, by and among
Private Formula International Holdings Pty Ltd (ACN 095 450 918), as Chargor and
Goldman Sachs Lending Partners LLC, as Chargee.

 

174. Fixed and Floating Charge, dated as of September 9, 2013, betw by and among
Private Formula International Pty Ltd (ACN 095 451 442), as Chargor and Goldman
Sachs Lending Partners LLC, as Chargee.

XXIV. Polish and Dutch Subsidiary Joinders (September 17, 2013)

United States

 

175. Supplement to Contribution Agreement, dated as of September 17, 2013, among
Valeant Europe B.V., Przedsiebiorstwo Farmaceutyczne Jelfa S.A., as New
Guarantors and Goldman Sachs Lending Partners LLC, as Administrative Agent.

 

176. Counterpart Agreement, dated as of September 17, 2013, among Valeant Europe
B.V., Przedsiebiorstwo Farmaceutyczne Jelfa S.A. and Goldman Sachs Lending
Partners LLC, as Administrative Agent and Collateral Agent.

Poland

 

177. Mortgage Deed executed by Przedsiębiorstwo Farmaceutyczne JELFA S.A, dated
as of September 17, 2013.

 

178. Polish Law Submission to Enforcement of Valeant Europe B.V., dated as of
September 17, 2013.

 

179. Polish Law Submission to Enforcement of Przedsiębiorstwo Farmaceutyczne
JELFA S.A, dated as of September 17, 2013.

 

180. Agreement for the registered pledge and the financial pledge over shares in
“Emo-Farm” sp. z o.o., dated as of September 17, 2013 by and between
Przedsiebiorstwo Farmaceutyczne Jelfa S.A. and Goldman Sachs Lending Partners
LLC.

 

181. Agreement for the registered pledge and the financial pledge over shares in
“Valeant” sp. z o.o., dated as of September 17, 2013 by and between Valeant
Europe B.V. and Goldman Sachs Lending Partners LLC.

 

18



--------------------------------------------------------------------------------

182. Agreement for the Registered and Financial Pledge over the Investment
Certificates issued by Ipopema 73 Fundusz Inwestycyjny Zamkniety Aktywow
Niepublicznych, dated as of September 17, 2013 by and between Valeant Europe
B.V. and Goldman Sachs Lending Partners LLC.

 

183. Agreement for the financial pledges over the bank accounts of
Przedsiebiorstwo Farmaceutyczne Jelfa S.A., dated as of September 17, 2013 by
and between Przedsiebiorstwo Farmaceutyczne Jelfa S.A. and Goldman Sachs Lending
Partners LLC.

 

184. Agreement for the registered pledges over the bank accounts of
Przedsiebiorstwo Farmaceutyczne Jelfa S.A., dated as of September 17, 2013 by
and between Przedsiebiorstwo Farmaceutyczne Jelfa S.A. and Goldman Sachs Lending
Partners LLC.

 

185. Agreement for the registered pledge over the collection of assets of
Przedsiebiorstwo Farmaceutyczne Jelfa S.A., dated as of September 17, 2013 by
and between Przedsiebiorstwo Farmaceutyczne Jelfa S.A. and Goldman Sachs Lending
Partners LLC.

 

186. Agreement for the security assignment of rights, dated as of September 17,
2013 by and between Przedsiebiorstwo Farmaceutyczne Jelfa S.A. and Goldman Sachs
Lending Partners LLC.

The Netherlands

 

187. Deed of Pledge (Valeant Europe B.V.), dated as of September 17, 2013, and
as corrected as of September 5, 2014, among Biovail International S.à r.l.,
Przedsiebiorstwo Farmaceutyczne Jelfa S.A., Valeant Europe B.V. and Goldman
Sachs Lending Partners LLC.

 

188. Deed of Pledge (Bausch+Lomb OPS B.V.), dated December 23, 2013, among
Valeant Holdings Ireland, Goldman Sachs Lending Partners LLC and Bausch+Lomb OPS
B.V.

XXV. Amendment No. 7 to Third Amended and Restated Credit and Guaranty Agreement
(September 17, 2013)

United States

 

189. Amendment No. 7 to Third Amended and Restated Credit and Guaranty
Agreement, dated as of September 17, 2013, among Valeant Pharmaceuticals
International, Inc., as Borrower, the Guarantors, Goldman Sachs Lending Partners
LLC, as Administrative Agent and Collateral Agent and the other Lenders party
thereto.

Canada

 

190. Confirmation of Guarantee and Security, dated as of September 17, 2013, to
Goldman Sachs Lending Partners LLC, in its capacity as collateral agent for the
benefit of the Secured Parties, granted by Valeant Pharmaceuticals
International, Inc., Valeant Canada GP Limited, Valeant Canada LP and V-BAC
Holding Corp.

 

19



--------------------------------------------------------------------------------

XXVI. Polish Subsidiary Joinders (September 24, 2013)

United States

 

191. Supplement to Contribution Agreement, dated as of September 24, 2013, among
Valeant sp. z o.o., VP Valeant spółka z ograniczoną odpowiedzialnością sp.j. and
Goldman Sachs Lending Partners LLC, as Administrative Agent.

 

192. Counterpart Agreement, dated as of September 24, 2013, among Valeant sp. z
o.o., VP Valeant spółka z ograniczoną odpowiedzialnością sp.j. and Goldman Sachs
Lending Partners LLC, as Administrative Agent and Collateral Agent.

Poland

 

193. Polish Law Submission to Enforcement of Valeant sp. z o.o., dated as of
September 24, 2013.

 

194. Agreement for the registered pledge over the collection of assets in
Valeant sp. z o.o., dated as of September 24, 2013 by and between Valeant sp. z
o.o. and Goldman Sachs Lending Partners LLC.

 

195. Agreement for the financial pledges over the bank accounts of Valeant sp. z
o.o., dated as of September 24, 2013 by and between Valeant sp. z o.o. and
Goldman Sachs Lending Partners LLC.

 

196. Agreement for the registered pledges over the bank accounts of Valeant sp.
z o.o., dated as of September 24, 2013 by and between Valeant sp. z o.o. and
Goldman Sachs Lending Partners LLC.

 

197. Polish Law Submission to Enforcement of VP Valeant spółka z ograniczoną
odpowiedzialnością sp.j., dated as of September 24, 2013.

 

198. Agreement for the registered pledge over the collection of assets of VP
Valeant spółka z ograniczoną odpowiedzialnością sp.j., dated as of September 24,
2013 by and between VP Valeant spółka z ograniczoną odpowiedzialnością sp.j. and
Goldman Sachs Lending Partners LLC.

 

199. Agreement for the financial pledge over the bank account of VP Valeant
spółka z ograniczoną odpowiedzialnością sp.j., dated as of September 24, 2013 by
and between VP Valeant spółka z ograniczoną odpowiedzialnością sp.j. and Goldman
Sachs Lending Partners LLC.

 

200. Agreement for the registered pledge over the bank account of VP Valeant
spółka z ograniczoną odpowiedzialnością sp.j., dated as of September 24, 2013 by
and between VP Valeant spółka z ograniczoną odpowiedzialnością sp.j. and Goldman
Sachs Lending Partners LLC.

 

201. Agreement for the security assignment of rights, dated as of September 24,
2013 by and between VP Valeant spółka z ograniczoną odpowiedzialnością sp.j. and
Goldman Sachs Lending Partners LLC.

XXVII. Brazilian Subsidiary Joinders (September 25, 2013)

United States

 

202. Supplement to Contribution Agreement, dated as of September 25, 2013, among
Labenne Participações Ltda., Probiótica Laboratórios Ltda. and Goldman Sachs
Lending Partners LLC, as Administrative Agent.

 

20



--------------------------------------------------------------------------------

203. Counterpart Agreement, dated as of September 25, 2013, among Labenne
Participações Ltda., Probiótica Laboratórios Ltda. and Goldman Sachs Lending
Partners LLC, as Administrative Agent and Collateral Agent.

Brazil

 

204. Quota Pledge Agreement, dated as of September 25, 2013, by and among
Labenne Participações Ltda., as Pledgor, Goldman Sachs Lending Partners LLC, as
Collateral Agent and Probiótica Laboratórios Ltda., as intervening party.

 

205. Trademark Pledge Agreement, dated as of September 25, 2013, by and among
Probiótica Laboratórios Ltda., in its capacity as Pledgor, and Goldman Sachs
Lending Partners LLC, in its capacity as Collateral Agent.

 

206. Quota Pledge Agreement, dated as of September 25, 2013, by and among
Valeant Pharmaceuticals International, Inc., as Pledgor, Goldman Sachs Lending
Partners LLC, as Collateral Agent, and Labenne Participações Ltda., as
intervening party.

XXVIII. Bausch and Lomb Subsidiary Joinders (November 1, 2013)

United States

 

207. Supplement to Contribution Agreement, dated as of November 1, 2013, among
Bausch & Lomb International Inc., ISTA Pharmaceuticals, LLC, Technolas Perfect
Vision, Inc., Bausch & Lomb Pharma Holdings Corp., Bausch & Lomb China, Inc.,
Bausch & Lomb Realty Corporation, Bausch & Lomb South Asia, Inc., Bausch & Lomb
Technology Corporation, Iolab Corporation, RHC Holdings, Inc., Sight Savers Inc.
and Goldman Sachs Lending Partners LLC, as Administrative Agent.

 

208. Counterpart Agreement, dated as of November 1, 2013, among Bausch & Lomb
International Inc., ISTA Pharmaceuticals, LLC, Technolas Perfect Vision, Inc.,
Bausch & Lomb Pharma Holdings Corp., Bausch & Lomb China, Inc., Bausch & Lomb
Realty Corporation, Bausch & Lomb South Asia, Inc., Bausch & Lomb Technology
Corporation, Iolab Corporation, RHC Holdings, Inc., Sight Savers Inc. and
Goldman Sachs Lending Partners LLC, as Administrative Agent and Collateral
Agent.

 

209. Pledge Supplement, dated as of November 1, 2013, among Bausch & Lomb
International Inc., ISTA Pharmaceuticals, LLC, Technolas Perfect Vision, Inc.,
Bausch & Lomb Pharma Holdings Corp., Bausch & Lomb China, Inc., Bausch & Lomb
Realty Corporation, Bausch & Lomb South Asia, Inc., Bausch & Lomb Technology
Corporation, Iolab Corporation, RHC Holdings, Inc., Sight Savers Inc. and
Goldman Sachs Lending Partners LLC, as Collateral Agent.

 

210. Trademark Security Agreement, dated November 1, 2013, by Bausch & Lomb
Pharma Holdings Corp., in favor of Goldman Sachs Lending Partners LLC, as
collateral agent for the Secured Parties.

 

211. Patent Security Agreement, dated November 1, 2013, by Bausch & Lomb Pharma
Holdings Corp., in favor of Goldman Sachs Lending Partners LLC, as collateral
agent for the Secured Parties.

 

21



--------------------------------------------------------------------------------

XXIX. AB Sanitas Subsidiary Joinder (October 21, 2013)

United States

 

212. Supplement to Contribution Agreement, dated as of October 21, 2013, among
AB Sanitas and Goldman Sachs Lending Partners LLC, as Administrative Agent.

 

213. Counterpart Agreement, dated as of October 21, 2013, among AB Sanitas and
Goldman Sachs Lending Partners LLC, as Administrative Agent and Collateral
Agent.

Lithuania

 

214. Company Mortgage Agreement dated October 21, 2013, over all the assets of
AB Sanitas (the “Company”), executed between Valeant Pharmaceuticals
International, Inc. (“Valeant”) as the debtor, the Company as the owner of the
collateral and Goldman Sachs Lending Partners LLC as the creditor, registered
with the Mortgage Register of the Republic of Lithuania on October 21, 2013
under ID No 20120130056526 securing performance of the obligations of Valeant
arising from the Facilities Agreement.

 

215. Share Pledge Agreement dated October 21, 2013 over 185,215 (one hundred
eighty five thousand two hundred and fifteen) shares of AB Sanitas (the
“Company”), constituting 0,6 % (six tenth per cent) of the authorized and issued
capital of the Company, which were additionally acquired by Valeant, executed
between Valeant Pharmaceuticals International, Inc. (“Valeant”) as the debtor
and the owner of the collateral and Goldman Sachs Lending Partners LLC as the
creditor, registered with the Mortgage Register of the Republic of Lithuania on
October 21, 2013 under ID No 20220130056528 securing performance of the
obligations of Valeant arising from the Facilities Agreement.

 

216. Share Pledge Bond No. 01220120007548, dated May 14, 2012 over 30,920,705
(thirty million nine hundred twenty thousand seven hundred and five) shares of
AB Sanitas (the “Company”), constituting 99.4 % of the authorised and issued
capital of the Company, registered with the Mortgage Register of the Republic of
Lithuania on October 21, 2013 securing performance of the obligations of Valeant
Pharmaceuticals International, Inc. arising from the Facilities Agreement, as
amended on October 21, 2013.

Poland

 

217. Agreement for the registered pledge and the financial pledge over shares in
Przedsiebiorstwo Farmaceutyczne JELFA S.A., dated as of October 21, 2013 by and
between Sanitas AB and Goldman Sachs Lending Partners LLC.

 

218. Agreement for the Registered and Financial Pledge over the Investment
Certificates issued by Ipopema 73 Fundusz Inwestycyjny Zamkniety Aktywow
Niepublicznych, dated as of October 21, 2013 by and between Valeant Europe B.V.
and Goldman Sachs Lending Partners LLC.

 

219. Notarial protocol regarding the deposit of shares of Przedsiębiorstwo
Farmaceutyczne JELFA S.A. executed on behalf of Sanitas AB and Goldman Sachs
Lending Partners LLC, dated as of October 21, 2013.

 

220. Polish Law Submission to Enforcement of Sanitas AB, dated as of October 21,
2013.

 

22



--------------------------------------------------------------------------------

XXX. Valeant Sp. z o.o. sp.j. Joinder (November 22, 2013)

United States

 

221. Supplement to Contribution Agreement, dated as of November 22, among
Valeant Sp. z o.o. sp.j. and Goldman Sachs Lending Partners LLC, as
Administrative Agent.

 

222. Counterpart Agreement, dated as of November 22, 2013, among Valeant Sp. z
o.o. sp.j. and Goldman Sachs Lending Partners LLC, as Administrative Agent and
Collateral Agent.

Poland

 

223. Agreement for registered pledges over protection rights over trademarks of
Valeant Sp. z o.o. sp.j. between Valeant Sp. z o.o. sp.j. and Goldman Sachs
Lending Partners LLC, dated as of November 22, 2013.

 

224. Agreement for registered pledges over bank accounts of Valeant Sp. z o.o.
sp.j. between Valeant Sp. z o.o. sp.j. and Goldman Sachs Lending Partners LLC
dated as of November 22, 2013.

 

225. Agreement for financial pledges over bank accounts of Valeant Sp. z o.o.
sp.j. between Valeant Sp. z o.o. sp.j. and Goldman Sachs Lending Partners LLC,
dated as of November 22, 2013.

 

226. Agreement for registered pledge over collection of assets of Valeant Sp. z
o.o. sp.j. between Valeant Sp. z o.o. sp.j. and Goldman Sachs Lending Partners
LLC, dated as of November 22, 2013.

 

227. Agreement for security assignment of rights between Valeant Sp. z o.o.
sp.j. and Goldman Sachs Lending Partners LLC, dated as of November 22, 2013.

 

228. Polish Law Submission to Enforcement by Valeant Sp. z o.o. sp. j. , dated
as of November 22, 2013.

XXXI. VRX Holdco Inc. Joinder (December 13, 2013)

United States

 

229. Supplement to Contribution Agreement, dated as of December 13, 2013, among
VRX Holdco Inc. and Goldman Sachs Lending Partners LLC, as Administrative Agent.

 

230. Counterpart Agreement, dated as of December 13, 2013, among VRX Holdco Inc.
and Goldman Sachs Lending Partners LLC, as Administrative Agent and Collateral
Agent.

 

231. Pledge Supplement, dated as of December 13, 2013, among VRX Holdco Inc. and
Goldman Sachs Lending Partners LLC, as Collateral Agent.

 

23



--------------------------------------------------------------------------------

XXXII. Amendment No. 8 to Third Amended and Restated Credit and Guaranty
Agreement and Subsidiary Joinders (December 20, 2013)

United States

 

232. Amendment No. 8 to Third Amended and Restated Credit and Guaranty
Agreement, dated as of December 20, 2013, among Valeant Pharmaceuticals
International, Inc., as Borrower, the Guarantors, Goldman Sachs Lending Partners
LLC, as Administrative Agent and Collateral Agent and the other Lenders party
thereto.

 

233. Supplement to Contribution Agreement, dated as of December 20, 2013, among
Valeant Holdings Ireland and Goldman Sachs Lending Partners LLC, as
Administrative Agent.

 

234. Counterpart Agreement, dated as of December 20, 2013, among Valeant
Holdings Ireland and Goldman Sachs Lending Partners LLC, as Administrative Agent
and Collateral Agent.

 

235. Supplement to Contribution Agreement, dated as of December 20, 2013, among
Bausch & Lomb B.V., Bausch & Lomb OPS B.V. and Goldman Sachs Lending Partners
LLC, as Administrative Agent.

 

236. Counterpart Agreement, dated as of December 20, 2013, among Bausch & Lomb
B.V., Bausch & Lomb OPS B.V. and Goldman Sachs Lending Partners LLC, as
Administrative Agent and Collateral Agent.

 

237. Supplement to Contribution Agreement, dated as of December 20, 2013, among
Valeant International Luxembourg S.à r.l., Bausch & Lomb Luxembourg S.à r.l. and
Goldman Sachs Lending Partners LLC, as Administrative Agent.

 

238. Counterpart Agreement, dated as of December 20, 2013, among Valeant
International Luxembourg S.à r.l., Bausch & Lomb Luxembourg S.à r.l. and Goldman
Sachs Lending Partners LLC, as Administrative Agent and Collateral Agent.

 

239. Trademark Security Agreement, dated December 20, 2013, by Bausch & Lomb
B.V., in favor of Goldman Sachs Lending Partners LLC, as collateral agent for
the Secured Parties.

Brazil

 

240. First Amendment to Trademark Pledge Agreement, dated as of December 20,
2013, by and among Probiótica Laboratórios Ltda., as Pledgor, and Goldman Sachs
Lending Partners LLC, as Collateral Agent.

 

241. First Amendment to the Quota Pledge Agreement, dated as of December 20,
2013, by and among Labenne Participações Ltda., as Pledgor, Goldman Sachs
Lending Partners LLC, as Collateral Agent, and Probiótica Laboratórios Ltda., as
intervening party.

 

242. First Amendment to the Quota Pledge Agreement, dated as of December 20,
2013, by and among Valeant Pharmaceuticals International, Inc., as Pledgor,
Goldman Sachs Lending Partners LLC, as Collateral Agent, and Labenne
Participações Ltda. and Valeant Europe B.V., as intervening party.

Bermuda

 

243. Amendment by Share Charge, dated as of December 20, 2013, between Valeant
Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners LLC.

 

24



--------------------------------------------------------------------------------

244. Amendment by Share Charge dated as of December 31, 2013 between Valeant
International Luxembourg S.à r.l.and Goldman Sachs Lending Partners LLC.

 

245. Amendment by Share Charge, dated as of December 31, 2013, among Valeant
Holdings Ireland and Goldman Sachs Lending Partners LLC.

Canada

 

246. Confirmation of Guarantee and Security, dated as of December 20, 2013, to
Goldman Sachs Lending Partners LLC, in its capacity as collateral agent for the
benefit of the Secured Parties, granted by Valeant Pharmaceuticals
International, Inc., Valeant Canada GP Limited, Valeant Canada LP and V-BAC
Holding Corp.

Luxembourg

 

247. Confirmation Amendment and Restatement Agreement, dated as of December 20,
2013, to Share Pledge Agreement, dated as of July 3, 2012, between Valeant
International Bermuda and Goldman Sachs Lending Partners LLC.

 

248. Share Pledge Agreement, dated as of December 20, 2013, between Bausch &
Lomb B.V., as Pledgor, Goldman Sachs Lending Partners LLC, acting as
Administrative Agent and Collateral Agent, as Pledgee and Bausch & Lomb
Luxembourg S.à r.l., the Company.

 

249. First Amended and Restated Share Pledge Agreement, dated as of December 20,
2013, between Valeant Pharmaceuticals International, Inc. and Goldman Sachs
Lending Partners LLC on the shares of Valeant International Luxembourg S.à r.l.,
Valeant Pharmaceuticals Luxembourg S.à r.l., Bausch & Lomb B.V. and Valeant
Holdings Ireland.

 

250. Share Pledge Agreement, dated as of December 20, 2013, between Valeant
Pharmaceuticals International, Inc., as Pledgor, Goldman Sachs Lending Partners
LLC, acting as Administrative Agent and Collateral Agent, as Pledgee and Valeant
International Luxembourg S.à r.l., the Company.

 

251. Assignment and Amendment Agreement dated January 8, 2014, by and among
Valeant Holdings Ireland (as Pledgor and as Transferor), Valeant Holdings
Ireland, Luxembourg Branch (as new “ledgor and Transferee), Valeant
Pharmaceuticals Luxembourg S.a.r.l. and Goldman Sachs Lending Partners, LLC.

 

252. Second Amended and Restated Agreement to Luxembourg Share Pledge Agreement
dated January 8, 2014, by and among Valeant Holdings Ireland, Luxembourg Branch
(Pledgor) and Goldman Sachs Lending Partners LLC (Pledgee).

Ireland

 

253. Debenture, Fixed and Floating Charges, dated as of December 20, 2013,
between Valeant Holdings Ireland, as Chargor and Goldman Sachs Lending Partners
LLC, as Collateral Agent.

 

254. Guarantee and Indemnity, dated as of December 20, 2013, among Valeant
Holdings Ireland, as Guarantor and Goldman Sachs Lending Partners LLC, as
Administrative Agent.

 

25



--------------------------------------------------------------------------------

XXXIII. Term Loan Joinders (February 6, 2014)

United States

 

255. Joinder Agreement in connection with the Series A-3 Tranche A Term Loans,
dated as of February 6, 2014, by and among the financial institutions party
thereto, as New Term Loan Lenders, Valeant Pharmaceuticals International, Inc.,
as Borrower, the undersigned subsidiaries of Valeant Pharmaceuticals
International, Inc. party thereto and Goldman Sachs Lending Partners LLC, as
Administrative Agent and Collateral Agent.

 

256. Joinder Agreement in connection with the Series E-1 Tranche E Term Loans,
dated as of February 6, 2014, by and among the financial institutions party
thereto, as New Term Loan Lenders, Valeant Pharmaceuticals International, Inc.,
as Borrower, the undersigned subsidiaries of Valeant Pharmaceuticals
International, Inc. party thereto and Goldman Sachs Lending Partners LLC, as
Administrative Agent and Collateral Agent.

Canada

 

257. Confirmation of Guarantee and Security, dated as of February 6, 2014, to
Goldman Sachs Lending Partners LLC, as Collateral Agent and Administrative
Agent, granted by Valeant Pharmaceuticals International, Inc., Valeant Canada GP
Limited, Valeant Canada LP and V-BAC Holding Corp.

XXXIV. 2014 Subsidiary Joinders

United States

 

258. Supplement to Contribution Agreement, dated as of February 6, 2014, among
Laboratoire Chauvin S.A.S., Bausch & Lomb France S.A.S., BCF S.A.S., Chauvin
Opsia S.A.S., B.L.J. Company, Ltd. and Goldman Sachs Lending Partners LLC, as
Administrative Agent.

 

259. Counterpart Agreement, dated as of February 6, 2014, among Laboratoire
Chauvin S.A.S., Bausch & Lomb France S.A.S., BCF S.A.S., Chauvin Opsia S.A.S.,
B.L.J. Company, Ltd. and Goldman Sachs Lending Partners LLC, as Administrative
Agent and Collateral Agent.

 

260. Patent Security Agreement, dated as of February 6, 2014, among Laboratoire
Chauvin S.A.S. and Chauvin Opsia S.A.S., in favor of Goldman Sachs Lending
Partners LLC, as collateral agent for the Secured Parties.

 

261. Supplement to Contribution Agreement, dated as of March 7, 2014, among
iNova Pharmaceuticals Proprietary Limited, PharmaSwiss d.o.o. Ljubljana,
PharmaSwiss d.o.o. Beograd, Valeant Pharma Hungary LLC and Goldman Sachs Lending
Partners LLC, as Administrative Agent.

 

262. Counterpart Agreement, dated as of March 7, 2014, among iNova
Pharmaceuticals Proprietary Limited, PharmaSwiss d.o.o. Ljubljana, PharmaSwiss
d.o.o. Beograd, Valeant Pharma Hungary LLC and Goldman Sachs Lending Partners
LLC, as Administrative Agent and Collateral Agent.

 

263. Supplement to Contribution Agreement, dated as of May 22, 2014, among
Bausch & Lomb U.K. Ltd., Bausch & Lomb (Australia) Pty Ltd, Valeant
Pharmaceuticals New Zealand Limited, iNova Pharmaceuticals (Singapore) Pte
Limited, Solta Medical, Inc., OnPharma Inc. and Goldman Sachs Lending Partners
LLC, as Administrative Agent.

 

26



--------------------------------------------------------------------------------

264. Counterpart Agreement, dated as of May 22, 2014, among Bausch & Lomb U.K.
Ltd., Bausch & Lomb (Australia) Pty Ltd, Valeant Pharmaceuticals New Zealand
Limited, iNova Pharmaceuticals (Singapore) Pte Limited, Solta Medical, Inc.,
OnPharma Inc. and Goldman Sachs Lending Partners LLC, as Administrative Agent
and Collateral Agent.

 

265. Patent Security Agreement, dated May 22, 2014 by OnPharma Inc. in favor of
Goldman Sachs Lending Partners LLC, as collateral agent for the Secured Parties.

 

266. Trademark Security Agreement, dated May 22, 2014, by Onpharma Inc. in favor
of Goldman Sachs Lending Partners LLC, as collateral agent for the Secured
Parties.

 

267. Copyright Security Agreement, dated May 22, 2014 by Solta Medical, Inc. in
favor of Goldman Sachs Lending Partners LLC, as collateral agent for the Secured
Parties.

 

268. Patent Security Agreement, dated May 22, 2014 by Solta Medical, Inc. in
favor of Goldman Sachs Lending Partners LLC, as collateral agent for the Secured
Parties.

 

269. Trademark Security Agreement, dated May 22, 2014, by Solta Medical, Inc. in
favor of Goldman Sachs Lending Partners LLC, as collateral agent for the Secured
Parties

 

270. Pledge Supplement, dated as of May 22, 2014, among Solta Medical, Inc.,
Onpharma Inc. and Goldman Sachs Lending Partners LLC, as Collateral Agent.

 

271. Supplement to Contribution Agreement, dated as of July 28, 2014, between
Bausch & Lomb IOM S.P.A. and Goldman Sachs Lending Partners LLC, as
Administrative Agent.

 

272. Counterpart Agreement, dated as of July 28, 2014, between Bausch & Lomb IOM
S.P.A. and Goldman Sachs Lending Partners LLC, as Administrative Agent and
Collateral Agent.

France

 

273. Certificate of Pledge of Securities Agreement, dated as of February 6,
2014, signed by Chauvin Opsia

 

274. Certificate of Pledge of Securities Agreement, dated as of February 6,
2014, signed by Bausch & Lomb France.

 

275. Certificate of Pledge of Securities Agreement, dated as of February 6,
2014, signed by BCF SAS.

 

276. Certificate of Pledge of Securities Agreement, dated as of February 6,
2014, signed by Laboratoire Chauvin.

 

277. Declaration de Nantissement de Compte de Titres Financiers (French), dated
as of February 6, 2014, by Bausch & Lomb France in relation to the pledge over
the shares of Chauvin Opsia S.A.S.

 

278. Declaration de Nantissement de Compte de Titres Financiers (French), dated
as of February 6, 2014, by Bausch & Lomb France in relation to the pledge over
the shares of Laboratoire Chauvin S.A.S.

 

27



--------------------------------------------------------------------------------

279. Declaration de Nantissement de Compte de Titres Financiers (French), dated
as of February 6, 2014, by Bausch & Lomb Luxembourg S.à r.l. in relation to the
pledge over the shares of BCF SAS.

 

280. Declaration de Nantissement de Compte de Titres Financiers (French), dated
as of February 6, 2014, by BCF SAS in relation to the pledge over the shares of
Bausch & Lomb France.

 

281. Convention de nantissement de droits de propriété industrielle (Industrial
property pledge agreement) dated February 6, 2014 between Bausch & Lomb France
as Constituant (pledgor) and Goldman Sachs Lending Partners LLC as Agent des
Sûretés (collateral agent) acting in its own name as well as in the name of the
other Beneficiaries, by which Bausch & Lomb France grants to the Beneficiaries a
pledge over its industrial property assets.

 

282. Convention de nantissement de droits de propriété industrielle (Industrial
property pledge agreement) dated February 6, 2014 between Chauvin Opsia as
Constituant (pledgor) and Goldman Sachs Lending Partners LLC as Agent des
Sûretés (collateral agent) acting in its own name as well as in the name of the
other Beneficiaries, by which Chauvin Opsia grants to the Beneficiaries a pledge
over its industrial property assets.

 

283. Convention de nantissement de droits de propriété industrielle (Industrial
property pledge agreement) dated February 6, 2014 between Laboratoire Chauvin as
Constituant (pledgor) and Goldman Sachs Lending Partners LLC as Agent des
Sûretés (collateral agent) acting in its own name as well as in the name of the
other Beneficiaries, by which Laboratoire Chauvin grants to the Beneficiaries a
pledge over its industrial property assets.

 

284. Convention de nantissement de comptes bancaires (Bank accounts pledge
agreement) dated February 6, 2014 between Bausch & Lomb France as Constituant
(pledgor) and Goldman Sachs Lending Partners LLC as Agent des Sûretés
(collateral agent) acting in its own name as well as in the name of the other
Beneficiaries, by which Bausch & Lomb France grants to the Beneficiaries a
pledge over its bank accounts.

 

285. Convention de nantissement de comptes bancaires (Bank accounts pledge
agreement) dated February 6, 2014 between BCF as Constituant (pledgor) and
Goldman Sachs Lending Partners LLC as Agent des Sûretés (collateral agent)
acting in its own name as well as in the name of the other Beneficiaries, by
which BCF grants to the Beneficiaries a pledge over its bank accounts.

 

286. Convention de nantissement de comptes bancaires (Bank accounts pledge
agreement) dated February 6, 2014 between Chauvin Opsia as Constituant (pledgor)
and Goldman Sachs Lending Partners LLC as Agent des Sûretés (collateral agent)
acting in its own name as well as in the name of the other Beneficiaries, by
which Chauvin Opsia grants to the Beneficiaries a pledge over its bank accounts.

 

287. Convention de nantissement de comptes bancaires (Bank accounts pledge
agreement) dated February 6, 2014 between Laboratoire Chauvin as Constituant
(pledgor) and Goldman Sachs Lending Partners LLC as Agent des Sûretés
(collateral agent) acting in its own name as well as in the name of the other
Beneficiaries, by which Laboratoire Chauvin grants to the Beneficiaries a pledge
over its bank accounts.

 

288. Securities account pledge agreement dated February 6, 2014 between Bausch &
Lomb France as Pledgor and Goldman Sachs Lending Partners LLC as Collateral
Agent acting in its own name as well as in the name of the other Beneficiaries,
by which Bausch & Lomb France grants to the Beneficiaries a pledge over the
shares it holds in Chauvin Opsia and its related déclaration de nantissement de
comptes de titres financiers.

 

28



--------------------------------------------------------------------------------

289. Securities account pledge agreement dated February 6, 2014 between Bausch &
Lomb France as Pledgor and Goldman Sachs Lending Partners LLC as Collateral
Agent acting in its own name as well as in the name of the other Beneficiaries,
by which Bausch & Lomb France grants to the Beneficiaries a pledge over the
shares it holds in Laboratoire Chauvin and its related déclaration de
nantissement de comptes de titres financiers.

 

290. Securities account pledge agreement dated February 6, 2014 between Bausch &
Lomb Luxembourg as Pledgor and Goldman Sachs Lending Partners LLC as Collateral
Agent acting in its own name as well as in the name of the other Beneficiaries,
by which Bausch & Lomb Luxembourg grants to the Beneficiaries a pledge over the
shares it holds in BCF and its related déclaration de nantissement de comptes de
titres financiers.

 

291. Securities account pledge agreement dated February 6, 2014 between BCF as
Pledgor and Goldman Sachs Lending Partners LLC as Collateral Agent acting in its
own name as well as in the name of the other Beneficiaries, by which BCF grants
to the Beneficiaries a pledge over the shares it holds in Bausch & Lomb France
and its related déclaration de nantissement de comptes de titres financiers.

Japan

 

292. Share Pledge Agreement, dated as of February 6, 2014, among Valeant
Holdings Ireland, as Security Grantor, B.L.J. Company, Ltd., as Issuing Company,
and Goldman Sachs Lending Partners LLC, as Collateral Agent.

Hungary

 

293. Floating Charge Agreement concluded between Goldman Sachs Lending Partners,
LLC as Collateral Agent and Valeant Pharma Hungary LLC, as chargor on March 7,
2014, incorporated in the notarial deed No. 11063/Ü/441/2014/3.

 

294. Quota Charge Agreement originally concluded between GSLP, as Collateral
Agent, Pharmaswiss SA, as chargor and Valeant Pharma Hungary LLC, as company on
March 7, 2014, incorporated in the notarial deed No. 11063/Ü/441/2014/3, as
amended on May 13, 2014 in the form of the notarial deed No. 11063/Ü/441/2014/4.

 

295. Bank Accounts Charge Agreement concluded between GSLP, as Collateral Agent
and Valeant Pharma Hungary LLC, as chargor on March 7, 2014, incorporated in the
notarial deed No. 11063/Ü/441/2014/3, as amended on May 13, 2014 in the form of
the notarial deed No. 11063/Ü/441/2014/4.

 

296. Trademark Charge Agreement between GSLP, as Collateral Agent and Valeant
Pharma Hungary LLC, as chargor on March 7, 2014, incorporated in the notarial
deed No. 11063/Ü/441/2014/3, as amended on May 13, 2014 in the form of the
notarial deed No. 11063/Ü/441/2014/4.

Ireland

 

297. Supplemental Debenture, dated as of February 6, 2014, between Valeant
Pharmaceuticals Ireland and Goldman Sachs Lending Partners LLC.

 

29



--------------------------------------------------------------------------------

298. Second Supplemental Debenture, Fixed and Floating Charges, dated as of
May 22, 2014, between Valeant Pharmaceuticals Ireland and Goldman Sachs Lending
Partners LLC.

 

299. Supplemental Debenture, Fixed and Floating Charges, dated as of May 22,
2014, between Valeant Holdings Ireland and Goldman Sachs Lending Partners LLC.

Poland

 

300. Agreement for Registered and Financial Pledges over the Investment
Certificates issued by Ipopema 73 Fundusz Inwestycyjny Zamkniety Aktywow
Niepublicznych, dated as of February 3, 2014, between Valeant Europe B.V. and
Goldman Sachs Lending Partners.

 

301. Agreement for Registered and Financial Pledges over the Investment
Certificates issued by Ipopema 73 Fundusz Inwestycyjny Zamknięty Aktywów
Niepublicznych, dated as of August 22, 2014, between Valeant Europe B.V. and
Goldman Sachs Lending Partners LLC.

Serbia

 

302. Ownership Interest Pledge Agreement, dated as of March 7, 2014, by and
among Pharmaswiss S.A., as Pledgor, and Goldman Sachs Lending Partners LLC, as
Pledgee.

Slovenia

 

303. Share Pledge Agreement, dated as of March 7, 2014, by and among Pharmaswiss
S.A., as Pledgor, and Goldman Sachs Lending Partners LLC, as Pledgee.

South Africa

 

304. General Notarial Covering Bond, dated as of March 7, 2014 by iNova
Pharmaceuticals Proprietary Limited in favor of the Lenders, filed May 14, 2014
under registration number BN11476/2014.

Italy

 

305. Creation of Share Pledge executed by way of correspondence, dated as of
July 28, 2014, between Valeant Holdings Ireland, as Pledgor, and Goldman Sachs
Lending Partners LLC, as Common Representative.

Australia

 

306. Fixed and Floating Charge, dated as of May 22, 2014, by and among Bausch &
Lomb (Australia) Pty Ltd (ACN 000 650 251), as Chargor, and Goldman Sachs
Lending Partners LLC, as Chargee.

New Zealand

 

307. General Security Deed, dated as of May 22, 2014, between Valeant
Pharmaceuticals New Zealand Limited, as Grantor, and Goldman Sachs Lending
Partners LLC, as Collateral Agent.

 

30



--------------------------------------------------------------------------------

Singapore

 

308. Debenture, dated as of May 22, 2014, between iNova Pharmaceuticals
(Singapore) Pte Limited, as Chargor, and Goldman Sachs Lending Partners LLC, as
Collateral Agent, in respect of the assets and undertakings of the Chargor.

 

309. Share Charge, dated as of May 22, 2014, between Valeant Pharmaceuticals
Ireland, as Chargor, and Goldman Sachs Lending Partners LLC, as Collateral
Agent, in respect of the shares of Inova Pharmaceuticals (Singapore) Pte.
Limited.

United Kingdom

 

310. Debenture dated May 22, 2014, by and between Bausch & Lomb U.K. Limited, as
Chargor, and Goldman Sachs Lending Partners LLC, as Collateral Agent.

 

311. Security Trust Deed, dated as of May 22, 2014, entered into by Goldman
Sachs Lending Partners LLC, as Collateral Agent.

Brazil

 

312. Second Amendment to the Quota Pledge Agreement, dated as of February 25,
2014, by and among Valeant Europe B.V., as Pledgor, Goldman Sachs Lending
Partners LLC, as Collateral Agent, and Probiótica Laboratórios Ltda., as
intervening party.

 

31



--------------------------------------------------------------------------------

Schedule II

COLLATERAL CURRENTLY HELD BY GSLP

Pledged Equity:

 

Issuer

 

Beneficiary

 

Domicile

  Security Name /
Cert No(s)   # of Shares  

Asset Date

 

Supporting

Documents

Hawkeye Spectrum Corp.   Valeant Pharmaceuticals International, Inc.   USA   1  
1   June 15,
2011   Stock Power Valeant Canada GP Limited   Valeant Pharmaceuticals
International, Inc.   Canada   C-1   9   December 1,
2010   Stock Power Biovail Technologies West Ltd.   Valeant Pharmaceuticals
International, Inc.   Canada   2   1   June 10,
2011   Stock Power 0909657 B.C. Ltd.   Valeant Pharmaceuticals International,
Inc.   Canada   C2   1   May 4,
2011   Stock Power 0909657 B.C. Ltd.   Valeant Pharmaceuticals International,
Inc.   Canada   C3   1   May 4,
2011   Stock Power Vax Holdings, Inc.   Valeant Pharmaceuticals International,
Inc.   Canada   1   1,000   Undated   Stock Power Cold-fx Pharmaceuticals (USA)
Inc.   Valeant Pharmaceuticals International, Inc.   USA   3   1,000   February
27,
2012   Stock Power fX Life Sciences AG   Valeant Pharmaceuticals International,
Inc.   Germany   1   2,000   September 25,
2008   Stock Power



--------------------------------------------------------------------------------

Issuer

 

Beneficiary

 

Domicile

  Security Name /
Cert No(s)   # of Shares  

Asset Date

 

Supporting

Documents

Valeant Holdco 2 Pty Ltd   Valeant Pharmaceuticals International, Inc.  
Australia   1   1   November 22,
2011   Stock Power (for Certificates 1 and 2) Valeant Holdco 2 Pty Ltd   Valeant
Pharmaceuticals International, Inc.   Australia   2   2   Undated   Stock Power
(for Certificates 1 and 2) Valeant Holdco 2 Pty Ltd   Valeant Pharmaceuticals
International, Inc.   Australia   4   241,340,142   August 2,
2012   Stock Power 0938638 B.C. Ltd.   Valeant Pharmaceuticals International,
Inc.   Canada   2   100   April 23,
2012   Stock Power 0938893 B.C. Ltd.   Valeant Pharmaceuticals International,
Inc.   Canada   2   100   April 25,
2012   Stock Power Medicis Pharmaceutical Corporation   Valeant Pharmaceuticals
International, Inc.   USA   2   100   April 17,
2013   Stock Power Obagi Medical Products, Inc.   Valeant Pharmaceuticals
International   USA   1A   100   May 16,
2013   Stock Power (lists certificate No. as “1”) Amarin Pharmaceuticals, Inc.  
Valeant Pharmaceuticals International   USA   1   10   February 11,
2004   Stock Power and assignment to Valeant Pharmaceuticals International Azeo
Processing, Inc.   Valeant Pharmaceuticals International   USA   2   2,500  
September 1,
2010   Stock Power Coria Laboratories, Ltd.   Valeant Pharmaceuticals
International   USA   14   1,000   October 15,
2008   Stock Power Dow Pharmaceutical Sciences, Inc.   Valeant Pharmaceuticals
International   USA   1   1,000   September 1,
2010   Stock Power Dr. Lewin’s Private Formula International, Inc.   Valeant
Pharmaceuticals International   USA   21   10,000   September 1,
2010   Stock Power Faraday Laboratories, Inc.   Valeant Pharmaceuticals
International   USA   1   1,000   September 1,
2010   Stock Power



--------------------------------------------------------------------------------

Issuer

 

Beneficiary

 

Domicile

  Security Name /
Cert No(s)   # of Shares  

Asset Date

 

Supporting

Documents

Faraday Urban Renewal Corporation   Valeant Pharmaceuticals International   USA
  2   2,500   September 1,
2010   Stock Power Harbor Pharmaceuticals, Inc.   Valeant Pharmaceuticals
International   USA   1   1,000   September 1,
2010   Stock Power ICN Medical Alliance, Inc.   Valeant Pharmaceuticals
International   USA   1   1,000   September 1,
2010   Stock Power ICN Southeast, Inc.   Valeant Pharmaceuticals International  
USA   1   1,000   September 1,
2010   Stock Power Oceanside Pharmaceuticals, Inc.   Valeant Pharmaceuticals
International   USA   2   1,000   September 1,
2010   Stock Power Private Formula Corp.   Valeant Pharmaceuticals International
  USA   6   10,000   September 1,
2010   Stock Power Valeant Biomedicals, Inc.   Valeant Pharmaceuticals
International   USA   1   1,000   September 1,
2010   Stock Power Valeant China, Inc.   Valeant Pharmaceuticals International  
USA   100   10,000   September 1,
2010   Stock Power Valeant Pharmaceuticals North America LLC   Valeant
Pharmaceuticals International   USA   Certificate
of Interest
Number 1   100 Limited
Liability
Company
Interests   December 31,
2010   Stock Power OraPharma Topco Holdings, Inc.   Valeant Pharmaceuticals
International   USA   1   100   June 14,
2012   Stock Power Onpharma Inc.   Valeant Pharmaceuticals International   USA  
1   43,100   March 21,
2014   Stock Power Solta Medical, Inc.   Valeant Pharmaceuticals International  
USA   1   245,100   January 23,
2014   Stock Power Bausch & Lomb Financial Holdings Corp.   Bausch & Lomb
Incorporated   USA   1   1,500   October 5,
2007   Stock Power Bausch & Lomb China Inc.   Bausch & Lomb Incorporated   USA  
1   15,000   October 5,
2007   Stock Power Bausch & Lomb Realty Corporation   Bausch & Lomb Incorporated
  USA   2   1,000   April 26,
2012   Stock Power



--------------------------------------------------------------------------------

Issuer

 

Beneficiary

 

Domicile

  Security Name /
Cert No(s)   # of Shares  

Asset Date

 

Supporting

Documents

Bausch & Lomb South Asia, Inc.   Bausch & Lomb Incorporated   USA   1   100  
July 1,
1996   Stock Power Bausch & Lomb Technology Corporation   Bausch & Lomb
Incorporated   USA   1   200   October 5,
2007   Stock Power Iolab Corporation   Bausch & Lomb Incorporated   USA   11  
1,650   October 5,
2007   Stock Power RHC Holdings, Inc.   Bausch & Lomb Incorporated   USA   1  
100   October 5,
2007   Stock Power Sight Savers, Inc.   Bausch & Lomb Incorporated   USA   4  
1,200   April 26,
2012   Stock Power Bausch & Lomb International, Inc.   Bausch & Lomb
Incorporated   USA   1   200   October 5,
2007   Stock Power eyeonics, inc.   Bausch & Lomb Incorporated   USA   1   200  
March 11,
2008   Stock Power Bausch & Lomb (Singapore) Private Limited   Bausch & Lomb
Incorporated   Singapore   4   298,037   April 27,
2012   Stock Power Soflens (Proprietary) Limited   Bausch & Lomb Incorporated  
S. Africa   25   6,500   April 18,
2012   Stock Power Bausch & Lomb Canada Inc.   Bausch & Lomb Incorporated  
Canada   CA004   5,590   September 10,
2013   Stock Power B.L.J. Company, Ltd.   Valeant Holdings Ireland   Japan  
201201   1,105,000   April 27,
2012   Share Certificate B.L.J. Company, Ltd.   Valeant Holdings Ireland   Japan
  201202   595,000   April 27,
2012   Share Certificate PT Bausch Lomb Indonesia   Bausch & Lomb South Asia,
Inc.   Indonesia   1   644   April 23,
2012   Stock Power



--------------------------------------------------------------------------------

Issuer

 

Beneficiary

 

Domicile

  Security Name /
Cert No(s)   # of Shares  

Asset Date

 

Supporting

Documents

Bausch & Lomb Philippines, Inc.   Bausch & Lomb International, Inc.  
Phillipines   33   5,067   August 9,
2011   Stock Power Bausch & Lomb (Thailand) Limited   Bausch & Lomb South Asia,
Inc.   Thailand   18   13,000   October 21,
2013   Stock Power Bausch & Lomb Eyecare (India) Private Limited   Bausch & Lomb
South Asia, Inc.   India   10   21,450,000   March 23,
2012   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc. (formerly Chull Young Lee)   S. Korea  
100026   10   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc. (formerly Chull Young Lee)   S. Korea  
100027   10   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc.   S. Korea   100101   100   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc.   S. Korea   100102   100   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc.   S. Korea   100103   100   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc.   S. Korea   100104   100   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc. (formerly Chull Young Lee)   S. Korea  
100128   100   March 26,
1998   Stock Power



--------------------------------------------------------------------------------

Issuer

 

Beneficiary

 

Domicile

  Security Name /
Cert No(s)   # of Shares  

Asset Date

 

Supporting

Documents

Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han Inc.)   Bausch &
Lomb South Asia, Inc. (formerly Chull Young Lee)   S. Korea   100129   100  
March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc. (formerly Chull Young Lee)   S. Korea  
100130   100   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc. (formerly Chull Young Lee)   S. Korea  
100131   100   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc.   S. Korea   101001   1,000   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc. (formerly Chull Young Lee)   S. Korea  
101002   1,000   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc. (formerly Chull Young Lee)   S. Korea  
101003   1,000   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc. (formerly Chull Young Lee)   S. Korea  
101004   1,000   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc.   S. Korea   110001   10,000   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc.   S. Korea   110002   10,000   March 26,
1998   Stock Power



--------------------------------------------------------------------------------

Issuer

 

Beneficiary

 

Domicile

  Security Name /
Cert No(s)   # of Shares  

Asset Date

 

Supporting

Documents

Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han Inc.)   Bausch &
Lomb South Asia, Inc.   S. Korea   110003   10,000   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc.   S. Korea   110004   10,000   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc.   S. Korea   110005   10,000   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc.   S. Korea   110006   10,000   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc.   S. Korea   110007   10,000   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc.   S. Korea   110008   10,000   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc.   S. Korea   110009   10,000   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc.   S. Korea   110010   10,000   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc.   S. Korea   110011   10,000   March 26,
1998   Stock Power



--------------------------------------------------------------------------------

Issuer

 

Beneficiary

 

Domicile

  Security Name /
Cert No(s)   # of Shares  

Asset Date

 

Supporting

Documents

Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han Inc.)   Bausch &
Lomb South Asia, Inc. (formerly Chull Young Lee)   S. Korea   110012   10,000  
March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc. (formerly Chull Young Lee)   S. Korea  
110013   10,000   March 26,
1998   Stock Power Bausch & Lomb Korea Co. Ltd (f/k/a/ Bausch & Lomb – Young Han
Inc.)   Bausch & Lomb South Asia, Inc. (formerly Chull Young Lee)   S. Korea  
110014   10,000   March 26,
1998   Stock Power Valeant Pharmaceuticals International   Biovail Americas
Corp.   USA   1   100   September 28,
2010   Stock Power Valeant Pharmaceuticals International   Biovail Americas
Corp.   USA   2   10,000,000   September 28,
2010   Stock Power Valeant Pharmaceuticals International   Biovail Americas
Corp.   USA   3   370,000   December 30,
2010   Stock Power Prestwick Pharmaceuticals, Inc.   Biovail Americas Corp.  
USA   N/A   100   May 15,
2009   Stock Power Nutravail Technologies Inc.   Biovail Americas Corp.   USA  
1   1,000   November 20,
2000   Stock Power PharmaSwiss SA  

Biovail International

S.a r.l.

  Switzerland   1   114,583   October 14,
2011   Share Certificate Anza Biomedical Consulting   Dow Pharmaceutical
Sciences   USA   1   1,000,000   December 15,
2004   Stock Power Dermal Laboratories, Inc.   Dow Pharmaceutical Sciences, Inc.
  USA   2   1,000   Undated   Stock Power iNova Sub Pty Limited   iNova
Pharmaceuticals (Australia) Pty Limited   Australia   1   2   November 28,
2008   Stock Power



--------------------------------------------------------------------------------

Issuer

 

Beneficiary

 

Domicile

  Security Name /
Cert No(s)   # of Shares  

Asset Date

 

Supporting

Documents

Wirra IP Pty Limited   iNova Pharmaceuticals (Australia) Pty Limited   Australia
  5   2   Undated   Stock Power Dermavest, Inc.   Medicis Pharmaceutical
Corporation   USA   1   100   June 25,
1997   Stock Power Medicis Canada Ltd.   Medicis Pharmaceutical Corporation  
Canada   PD-5   1,615,077
Class D   April 17,
2013   Stock Power Medicis Canada Ltd.   Medicis Pharmaceutical Corporation  
Canada   CA-4   65 Class
A   April 17,
2013   Stock Power UCYCLYD Pharma, Inc.   Medicis Pharmaceutical Corporation
(assigned by Susan E. Brusilow)   USA   1   100   February 27, 1995;
assigned April 19,
1999   Stock Power UCYCLYD Pharmar, Inc.   Medicis Pharmaceutical Corporation
(assigned by William Brusilow)   USA   2   100   February 27, 1995;
assigned April 19,
1999   Stock Power UCYCLYD Pharma, Inc.   Medicis Pharmaceutical Corporation
(assigned by Norbert L. Wiech)   USA   3   100   February 27, 1995;
assigned April 19,
1999   Stock Power UCYCLYD Pharma, Inc.   Medicis Pharmaceutical Corporation
(assigned by Syed E. Abidi)   USA   4   100   February 27, 1995;
assigned April 19,
1999   Stock Power RTI Acquisition Corporation, Inc.   Medicis Pharmaceutical
Corporation   USA   C-01   1,000   December 10,
2007   Stock Power OPO, Inc.   Obagi Medical Products, Inc.   USA   C-1  
5,000,000   April 30,
2012   Stock Power OPO, Inc.   Obagi Medical Products, Inc.   USA   C-2  
1,800,000   June 6,
2013   Stock Power OMP, Inc.   Obagi Medical Products, Inc.   USA   53   1  
December 28,
2004   Stock Power Hyland Capital, Inc.   Oceanside Pharmaceuticals, Inc.   USA
  1   100,000   September 1,
2010   Stock Power



--------------------------------------------------------------------------------

Issuer

 

Beneficiary

 

Domicile

  Security Name /
Cert No(s)   # of Shares  

Asset Date

 

Supporting

Documents

ICN Realty (CA), Inc.   Oceanside Pharmaceuticals, Inc.   USA   2   1,000  
September 1,
2010   Stock Power OraPharma, Inc.   OraPharma Topco Holdings, Inc.   USA   3  
1   June 15,
2012   Stock Power Prestwick Pharmaceuticals Canada Inc.   Prestwick
Pharmaceuticals, Inc.   Canada   2   100   May 15,
2009   Stock Power Aton Pharma, Inc.   Princeton Pharma Holdings, LLC   USA  
C-3   40,654   February 16,
2009   Stock Power Flow Laboratories, Inc.   Valeant Biomedicals, Inc.   USA   3
  10,000   September 1,
2010   Stock Power ICN Biomedicals California, Inc.   Valeant Biomedicals, Inc.
  USA   2   1,000   September 1,
2010   Stock Power Rapid Diagnostics, Inc.   Valeant Biomedicals, Inc.   USA  
31   1,000,000   September 1,
2010   Stock Power Renaud Skin Care Laboratories, Inc.   Valeant Pharmaceuticals
North America   USA   6   20   December 15,
2009   Stock Power Biovail Americas Corp.   V-BAC Holding Corp.   USA   5  
347,737   Undated   Stock Power V-BAC Holding Corp.   Valeant Canada LP   Canada
  C-3   3,700,000,001   December 31,
2010   Stock Power Valeant Holdco 3 Pty Ltd   Valeant Holdco 2 Pty Ltd  
Australia   1   1   Undated, 2011   Stock Power Wirra Holdings Pty Limited  
Valeant Holdco 2 Pty Ltd   Australia   8   23,577,800 A
Ordinary   February 6,
2012   Stock Power Wirra Holdings Pty Limited   Valeant Holdco 2 Pty Ltd  
Australia   9   437,269,914
A Ordinary   February 6,
2012   Stock Power Wirra Holdings Pty Limited   Valeant Holdco 2 Pty Ltd  
Australia   B2   11,572,200 B
Ordinary   February 6,
2012   Stock Power



--------------------------------------------------------------------------------

Issuer

 

Beneficiary

 

Domicile

  Security Name /
Cert No(s)   # of Shares  

Asset Date

 

Supporting

Documents

Wirra Holdings Pty Limited   Valeant Holdco 2 Pty Ltd   Australia   C42  
2,766,875 C
Ordinary   February 6,
2012   Stock Power Wirra Holdings Pty Limited   Valeant Holdco 2 Pty Ltd  
Australia   Z4   10 Z Class   February 6,
2012   Stock Power Wirra Holdings Pty Limited   Valeant Holdco 2 Pty Ltd  
Australia   Z3   100 Z Class   February 6,
2012   Stock Power Wirra International Holdings Pte. Limited   Valeant Holdco 2
Pty Ltd   Singapore   AO13   14,665,949
A Ordinary   Undated   Stock Power Wirra International Holdings Pte. Limited  
Valeant Holdco 2 Pty Ltd   Singapore   AO14   1,240,935
A Ordinary   Undated   Stock Power Wirra International Holdings Pte. Limited  
Valeant Holdco 2 Pty Ltd   Singapore   BO2   609,063 B
Ordinary   Undated   Stock Power Wirra International Holdings Pte. Limited  
Valeant Holdco 2 Pty Ltd   Singapore   CO41   152,500 C
Ordinary   Undated   Stock Power Wirra International Holdings Pte. Limited  
Valeant Holdco 2 Pty Ltd   Singapore   PZ2   10 Z
Preferred   Undated   Stock Power Wirra International Holdings Pte. Limited  
Valeant Holdco 2 Pty Ltd   Singapore   PZZ2   100 ZZ
Preferred   Undated   Stock Power Wirra Operations Pty Limited   Wirra Holdings
Pty Limited   Australia   1   1   October 18,
2006   Stock Power iNova Pharmaceuticals (Australia) Pty Limited   Wirra
Operations Pty Limited   Australia   N/A   200,000   Undated   Stock Power
Bausch & Lomb Incorporated   Bausch & Lomb Holdings Incorporated   USA   1   100
  October 26,
2007   Stock Power Aesthera Corporation   Solta Medical, Inc.   USA   CS-001  
1,000   November 26,
2013   Stock Power



--------------------------------------------------------------------------------

Issuer

 

Beneficiary

 

Domicile

 

Security Name /

Cert No(s)

 

# of Shares

 

Asset Date

 

Supporting

Documents

Liposonix, Inc.   Solta Medical, Inc.   USA   C-3   100   November 2013   Stock
Power Reliant Medical Lasers, Inc.   Solta Medical, Inc.   USA   CS-002   100  
November 26, 2013   Stock Power CLRS Technology Corporation   Solta Medical,
Inc.   USA   CS-001   100   November 26, 2013   Stock Power iNova
Pharmaceuticals (Singapore) Pte. Limited   Valeant Pharmaceuticals Ireland  
Singapore   3   100,000   May 2, 2014   Stock Power Bausch & Lomb IOM S.P.A  
Valeant Holdings Ireland   Italy   25   7,258,680   September 20, 2012  
Annotation on the share certificates and annotation of shareholders’ ledger
Bausch & Lomb IOM S.P.A   Valeant Holdings Ireland   Italy   26   3,908,520  
September 20, 2012   Annotation on the share certificates and annotation of
shareholders’ ledger Przedsiębiorstwo Farmaceutyczne JELFA S.A.   Sanitas AB  
Poland   Shares in Przedsiębiorstwo Farmaceutyczne JELFA S.A. represented by 3
(three) collective shares certificates, representing series A, B and C shares.6
 

6,829,400 bearer shares of nominal value of PLN 4.00 each:

•    5,300,000 series A bearer ordinary shares

•    1,500,000 series B
bearer ordinary shares

•    29,040 series C
bearer ordinary shares

 

Series A: December 14, 2006

 

Series B: December 14, 2006

 

Series C: January 2, 2007

  Notarial Deposit

 

6  Held in a notarial deposit in Poland.



--------------------------------------------------------------------------------

Pledged Debt

 

1. Intercompany Note, dated October 20, 2011, with accompanying Intercompany
Note Power;

 

2. Debenture No. 1, dated June 29, 2011, issued by Valeant Pharmaceuticals
International, Inc. in favor of Goldman Sachs Lending Partners LLC, as
Collateral Agent, in the amount of Cdn.$400,000,000;

 

3. Debenture No. 1, dated June 29, 2011, issued by Valeant Canada GP Limited in
favor of Goldman Sachs Lending Partners LLC, as Collateral Agent, in the amount
of Cdn.$400,000,000;

 

4. Debenture No. 1, dated June 29, 2011, issued by Valeant Canada LP in favor of
Goldman Sachs Lending Partners LLC, as Collateral Agent, ¸in the amount of
Cdn.$400,000,000;

 

5. Debenture No. 1, dated August 10, 2011, issued by Valeant Pharmaceuticals
International, Inc. in favor of Goldman Sachs Lending Partners LLC, as
Collateral Agent, in the amount of Cdn.$2,000,000,000;

 

6. Debenture No. 1, dated August 10, 2011, issued by Valeant Canada GP Limited
in favor of Goldman Sachs Lending Partners LLC, as Collateral Agent, in the
amount of Cdn.$2,000,000,000;

 

7. Debenture No. 1, dated August 10, 2011, issued by Valeant Canada LP in favor
of Goldman Sachs Lending Partners LLC, as Collateral Agent, in the amount of
Cdn.$2,000,000,000;

 

8. Promissory Note, July 3, 2012, between Valeant Pharmaceuticals International,
Inc. as Payor, and Valeant International Bermuda, as Payee;

 

9. Debenture No. 1, dated December 16, 2011, issued by Valeant Pharmaceuticals
International, Inc. in favor of Goldman Sachs Lending Partners LLC, as
Collateral Agent, in the amount of Cdn.$3,000,000,000;

 

10. Debenture No. 1, dated December 16, 2011, issued by Valeant Canada GP
Limited in favor of Goldman Sachs Lending Partners LLC, as Collateral Agent, in
the amount of Cdn.$3,000,000,000;

 

11. Debenture No. 1, dated December 16, 2011, issued by Valeant Canada LP in
favor of Goldman Sachs Lending Partners LLC, as Collateral Agent, in the amount
of Cdn.$3,000,000,000;

 

12. Debenture No. 1, dated February 14, 2013, issued by V-BAC Holding Corp. in
favor of Goldman Sachs Lending Partners LLC, as Collateral Agent, in the amount
of Cdn.$5,400,000,000;

 

13. Debenture No. 1, dated June 27, 2013, issued by Valeant Pharmaceuticals
International, Inc. in favor of Goldman Sachs Lending Partners LLC, as
Collateral Agent, in the amount of Cdn.$15,000,000,000;



--------------------------------------------------------------------------------

14. Debenture No. 1, dated June 27, 2013, issued by Valeant Canada LP in favor
of Goldman Sachs Lending Partners LLC, as Collateral Agent, in the amount of
Cdn.$15,000,000,000;

 

15. Debenture No. 1, dated June 27, 2013, issued by Valeant Canada GP Limited in
favor of Goldman Sachs Lending Partners LLC, as Collateral Agent, in the amount
of Cdn.$15,000,000,000;

 

16. Debenture No. 1, dated June 27, 2013, issued by V-BAC Holding Corp. in favor
of Goldman Sachs Lending Partners LLC, as Collateral Agent, in the amount of
Cdn.$15,000,000,000.



--------------------------------------------------------------------------------

Schedule III

FOREIGN COLLATERAL DOCUMENTS

AUSTRALIA

Original Documents

 

1. Equitable Mortgage of Shares dated February 13, 2012, by and among Valeant
Pharmaceuticals International, Inc. (“Mortgagor”) and Goldman Sachs Lending
Partners LLC (“Mortgagee”)

 

2. Fixed & Floating Charge dated February 13, 2012, by and among Valeant Holdco
2 Pty Ltd (ACN 154 341 367) (“Chargor”) and Goldman Sachs Lending Partners LLC
(“Chargee”)

 

3. Fixed & Floating Charge dated February 13, 2012, by and among iNova Sub Pty
Limited (ACN 134 398 815) (“Chargor”) and Goldman Sachs Lending Partners LLC
(“Chargee”)

 

4. Fixed & Floating Charge dated February 13, 2012, by and among iNova
Pharmaceuticals (Australia) Pty Limited (ACN 000 222 408) (“Chargor”) and
Goldman Sachs Lending Partners LLC (“Chargee”)

 

5. Fixed & Floating Charge dated February 13, 2012, by and among Wirra IP Pty
Limited (ACN 122 536 350) (“Chargor”) and Goldman Sachs Lending Partners LLC
(“Chargee”)

 

6. Fixed & Floating Charge dated February 13, 2012, by and among Wirra
Operations Pty Limited (ACN 122 250 088) (“Chargor”) and Goldman Sachs Lending
Partners LLC (“Chargee”)

 

7. Fixed & Floating Charge dated February 13, 2012, by and among Wirra Holdings
Pty Limited (ACN 122 216 577) (“Chargor”) and Goldman Sachs Lending Partners LLC
(“Chargee”)

 

8. Fixed & Floating Charge dated September 9, 2013, by and among Valeant
Pharmaceuticals Australasia Pty Limited (ACN 001 083 352) (“Chargor”) and
Goldman Sachs Lending Partners LLC (“Chargee”)

 

9. Fixed & Floating Charge dated September 9, 2013, by and among DermaTech Pty
Ltd (ACN 003 982 161) (“Chargor”) and Goldman Sachs Lending Partners LLC
(“Chargee”)

 

10. Fixed & Floating Charge dated September 9, 2013, by and among Private
Formula International Holdings Pty Ltd (ACN 095 450 918) (“Chargor”) and Goldman
Sachs Lending Partners LLC (“Chargee”)

 

11. Fixed & Floating Charge dated September 9, 2013, by and among Private
Formula International Pty Ltd (ACN 095 451 442) (“Chargor”) and Goldman Sachs
Lending Partners LLC (“Chargee”)

 

12. Fixed & Floating Charge dated September 9, 2013, by and among Ganehill Pty
Limited (ACN 065 261 538) (“Chargor”) and Goldman Sachs Lending Partners LLC
(“Chargee”)

 

13. Fixed & Floating Charge, dated May 22, 2014, by and among Bausch & Lomb
(Australia) Pty Ltd (ACN 000 650 251) (“Chargor”) and Goldman Sachs Lending
Partners LLC (“Chargee”)

Assignment Documents, Filings and Registrations

 

14. Amendments to Personal Property Securities Register Filings transferring
registrations to Barclays



--------------------------------------------------------------------------------

BARBADOS

Original Documents

 

  1. Deed of Guarantee, dated as of June 29, 2011, by and among Biovail Holdings
International SRL, Valeant International (Barbados) SRL, Biovail Laboratories
International (Barbados) SRL, Hythe Property Incorporated, and Goldman Sachs
Lending Partners LLC as Administrative Agent.

 

  2. Deed of Guarantee, dated as of August 10, 2011, by and among Biovail
Holdings International SRL, Valeant International (Barbados) SRL, Biovail
Laboratories International (Barbados) SRL, Hythe Property Incorporated, and
Goldman Sachs Lending Partners LLC as Administrative Agent

 

  3. Deed of Guarantee, dated as of October 20, 2011, by and among Valeant
Holdings (Barbados) SRL SRL, Valeant International (Barbados) SRL, Biovail
Laboratories International (Barbados) SRL, Hythe Property Incorporated, and
Goldman Sachs Lending Partners LLC as Administrative Agent.

 

  4. Debenture / Mortgage, dated as of February 13, 2012, by and among Hythe
Property Incorporated and Goldman Sachs Lending Partners LLC, as Collateral
Agent.

 

  5. Deed of Guarantee, dated as of February 13, 2012, by and among Valeant
Holdings (Barbados) SRL, Valeant International (Barbados) SRL, Biovail
Laboratories International (Barbados) SRL, Hythe Property Incorporated, and
Goldman Sachs Lending Partners LLC, as Administrative Agent.

 

  6. Deed of Guarantee, dated as of July 3, 2012, among Valeant Holdings
(Barbados) SRL, Valeant Pharmaceuticals Holdings (Barbados) SRL, Hythe Property
Incorporate and Goldman Sachs Lending Partners LLC, as Administrative Agent.

Assignment Documents, Filings and Registrations

 

  7. Deed of Transfer of Debenture / Mortgage, dated as of February 13, 2012, by
and among Goldman Sachs Lending Partners LLC and Barclays Bank Plc.

BERMUDA

Original Documents

 

  1. Deed of Charge dated July 3, 2012 between the Valeant International Bermuda
and Goldman Sachs Lending Partners LLC

 

  2. Share Charge dated 3 July 2012 between Valeant Holdings (Barbados) SRL and
Goldman Sachs Lending Partners LLC

 

  3. Amendment by Share Charge dated December 20, 2013 between Valeant
Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners LLC

 

  4. Amendment by Share Charge dated December 31, 2013 between Valeant
International Luxembourg SaRL and Goldman Sachs Lending Partners LLC

 

  5. Amendment by Share Charge dated December 31, 2013 between Valeant Holdings
Ireland and Goldman Sachs Lending Partners LLC

 

  6. Deed of Charge dated July 3, 2012 between the Valeant Pharmaceuticals
Holdings Bermuda and Goldman Sachs Lending Partners LLC

 

  7. Share Charge dated July 3, 2012 between Valeant Pharmaceuticals Holdings
(Barbados) SRL and Goldman Sachs Lending Partners LLC

 

  8. Deed of Charge dated July 3, 2012 between the Valeant Pharmaceuticals
Nominee Bermuda and Goldman Sachs Lending Partners LLC



--------------------------------------------------------------------------------

  9. Deed of Charge dated July 3 2012 between the Valeant Laboratories
International Bermuda and Goldman Sachs Lending Partners LLC

 

  10. Share Charge dated July 3, 2012 between Valeant International Bermuda and
Goldman Sachs Lending Partners LLC

Assignment Documents, Filings and Registrations

 

  11. Letter of confirmation from GS confirming the transfer of the benefit of
an interest in the assets of the Company.

 

  12. Form 9B Amendment Filing to amend Deed of Charge dated July 3, 2012
between the Valeant International Bermuda and Goldman Sachs Lending Partners LLC

 

  13. Form 9B Amendment Filing to amend Amendment by Share Charge dated
December 31, 2013 between Valeant Holdings Ireland and Goldman Sachs Lending
Partners LLC

 

  14. Form 9B Amendment Filing to amend Deed of Charge dated July 3, 2012
between the Valeant Pharmaceuticals Holdings Bermuda and Goldman Sachs Lending
Partners LLC

 

  15. Form 9B Amendment Filing to amend Share Charge dated July 3, 2012 between
Valeant Pharmaceuticals Holdings (Barbados) SRL and Goldman Sachs Lending
Partners LLC

 

  16. Form 9B Amendment Filing to amend Deed of Charge dated July 3, 2012
between the Valeant Pharmaceuticals Nominee Bermuda and Goldman Sachs Lending
Partners LLC

 

  17. Form 9B Amendment Filing to amend Share Charge dated July 3, 2012 between
Valeant International Bermuda and Goldman Sachs Lending Partners LLC

 

  18. Form 9B Amendment Filing to amend Deed of Charge dated July 3 2012 between
the Valeant Laboratories International Bermuda and Goldman Sachs Lending
Partners LLC

BRAZIL

Original Documents

 

  1. Quota Pledge Agreement entered between Valeant Europe B.V. and Goldman
Sachs Lending Partners LLC, and, as intervening party, Probiótica Laboratórios
Ltda., on September 25, 2013 and amended on December 20, 2013 and February 25,
2014.

 

  2. Quota Pledge Agreement entered between, Labenne Participações Ltda. and
Goldman Sachs Lending Partners LLC, and, as intervening party, Probiótica
Laboratórios Ltda., on September 25, 2013 and amended on December 20, 2013.

 

  3. Trademark Pledge Agreement entered between Probiótica Laboratórios Ltda.
and Goldman Sachs Lending Partners LLC on September 25, 2013 and amended on
December 20, 2013.

Assignment Documents, Filings and Registrations

 

  1. Third Amendment to the Quota Pledge Agreement entered between Valeant
Europe B.V., and Goldman Sachs Lending Partners LLC, and, as intervening party,
Probiótica Laboratórios Ltda., on September 25, 2013.

 

  2. Second Amendment to the Trademark Pledge Agreement entered between
Probiótica Laboratórios Ltda. and Goldman Sachs Lending Partners LLC on
September 25, 2013.



--------------------------------------------------------------------------------

CANADA

Original Documents

Ontario and Manitoba

 

  1. Guarantee from each of Valeant Pharmaceuticals International, Inc., Valeant
Canada LP (“Valeant LP”), Valeant Canada GP Limited (“Valeant GP”) and V-BAC
Holding Corp. (“V-BAC”; V-BAC, Valeant LP and Valeant GP are hereinafter
collectively referred to as the “Canadian Guarantors”) in favour of Goldman
Sachs Lending Partners LLC dated as of June 29, 2011.

 

  2. Pledge and Security Agreement granted by Valeant Pharmaceuticals
International, Inc. and each Canadian Guarantor in favour of Goldman Sachs
Lending Partners LLC dated as of June 29, 2011.

 

  3. Canadian Intellectual Property Security Agreement granted by the Valeant
Pharmaceuticals International, Inc. and each Canadian Guarantor in favour of
Goldman Sachs Lending Partners LLC dated as of June 29, 2011.

 

  4. Demand Debenture dated June 29, 2011 from the Valeant Pharmaceuticals
International, Inc. to Goldman Sachs Lending Partners LLC.

 

  5. Blocked Accounts Agreement dated June 29, 2011 between the Valeant
Pharmaceuticals International, Inc., Goldman Sachs Lending Partners LLC and The
Toronto-Dominion Bank.

 

  6. Blocked Accounts Agreement dated June 29, 2011 between the Valeant
Pharmaceuticals International, Inc., Goldman Sachs Lending Partners LLC and The
Bank of Nova Scotia.

Quebec

 

  7. Deed of hypothec and issue of debentures dated June 28, 2011 between
Valeant Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners
LLC in its capacity as fondé de pouvoir for the Debentureholders (as defined
therein) registered by summary at the Land Registry Office for the Registration
Division of Laval under number 19 025 689 and at the Register-of Personal and
Movable Real Rights (“RPMRR”) under number 11-0484400-0003 and (the “Valeant
Pharmaceuticals International, Inc. June 2011 Hypothec”) ;

 

  8. Deed of hypothec and issue of debentures dated June 28, 2011 between
Valeant Canada LP and Goldman Sachs Lending Partners LLC in its capacity as
fondé de pouvoir for the Debentureholders (as defined therein) registered at the
Land Registry Office for the Registration Division of Montreal under number 18
270 067 and at the RPMRR under number 11-0484400-0001 (the “Valeant Canada LP
June 2011 Hypothec”);

 

  9. Deed of hypothec and issue of debentures dated June 28, 2011 between
Valeant Canada GP Limited and Goldman Sachs Lending Partners LLC in its capacity
as fondé de pouvoir for the Debentureholders (as defined therein) registered at
the RPMRR under number 11-0484400-0002 (the “Valeant Canada GP Limited June 2011
Hypothec”);

 

  10. Deed of hypothec and issue of debentures dated August 5, 2011 between
Valeant Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners
LLC, in its capacity as fondé de pouvoir for the Debentureholders (as defined
therein) registered by summary at the Land Registry Office for the Registration
Division of Laval under number 19 025 696 and at the RPMRR under number
11-0597882-0003 (the “Valeant Pharmaceuticals International, Inc. August
Hypothec”);

 

  11. Deed of hypothec and issue of debentures dated August 5, 2011 between
Valeant Canada LP and Goldman Sachs Lending Partners LLC, in its capacity as
fondé de pouvoir for the Debentureholders (as defined therein) registered at the
Land Registry Office for the Registration Division of Montreal under number 18
376 362 and at the RPMRR under number 11-0597882-0001 (the “Valeant Canada LP
August Hypothec”);

 

  12. Deed of hypothec and issue of debentures dated August 5, 2011 between
Valeant Canada GP Limited and Goldman Sachs Lending Partners LLC, in its
capacity as fondé de pouvoir for the Debentureholders (as defined therein)
registered at the RPMRR under number 11-0597882-0002 (the “Valeant Canada GP
Limited August Hypothec”);



--------------------------------------------------------------------------------

  13. Deed of hypothec and issue of debentures dated December 16, 2011 between
Valeant Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners
LLC, in its capacity as fondé de pouvoir for the Debentureholders (as defined
therein) registered at the RPMRR under number 11-0968105-0003 (the “Valeant
Pharmaceuticals International, Inc. December Hypothec”);

 

  14. Deed of hypothec and issue of debentures dated December 16, 2011 between
Valeant Canada LP and Goldman Sachs Lending Partners LLC, in its capacity as
fondé de pouvoir for the Debentureholders (as defined therein) registered at the
Land Registry Office for the Registration Division of Montreal under number 18
724 474 and at the RPMRR under number 11-0968105-0001 (the “Valeant Canada LP
December Hypothec”);

 

  15. Deed of hypothec and issue of debentures dated December 16, 2011 between
Valeant Canada GP Limited and Goldman Sachs Lending Partners LLC, in its
capacity as fondé de pouvoir for the Debentureholders (as defined therein)
registered at the RPMRR under number 11-0968105-0002 (the “Valeant Canada GP
Limited December Hypothec”);

 

  16. Deed of hypothec and issue of debentures dated February 14, 2013 between
V-BAC Holding Corp. and Goldman Sachs Lending Partners LLC, in its capacity as
fondé de pouvoir for the Debentureholders (as defined therein) registered at the
RPMRR under number 13-0113567-0001 (the “V-BAC Holding Corp. February
Hypothec”);

 

  17. Deed of hypothec and issue of debentures dated June 27, 2013 between
Valeant Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners
LLC, in its capacity as fondé de pouvoir for the Debentureholders (as defined
therein) registered at the Land Registry Office for the Registration Division of
Laval under number 20 075 092 and at the RPMRR under number 13-0555854-0001 (the
“Valeant Pharmaceuticals International, Inc. June 2013 Hypothec”);

 

  18. Deed of hypothec and issue of debentures dated June 27, 2013 between
Valeant Canada LP and Goldman Sachs Lending Partners LLC, in its capacity as
fondé de pouvoir for the Debentureholders (as defined therein) registered at the
Land Registry Office for the Registration Division of Montreal under number 20
072 874 and at the RPMRR under number 13-0555854-0002 (the “Valeant Canada LP
June 2013 Hypothec”);

 

  19. Deed of hypothec and issue of debentures dated June 27, 2013 between
Valeant Canada GP Limited and Goldman Sachs Lending Partners LLC, in its
capacity as fondé de pouvoir for the Debentureholders (as defined therein)
registered at the RPMRR under number 13-0555854-0003 (the “Valeant Canada GP
Limited June 2013 Hypothec”);

 

  20. Deed of hypothec and issue of debentures dated June 27, 2013 between V-BAC
Holding Corp. and Goldman Sachs Lending Partners LLC, in its capacity as fondé
de pouvoir for the Debentureholders (as defined therein) registered at the RPMRR
under number 13-0555854-0004 (the “V-BAC Holding Corp. June 2013 Hypothec”);

 

  21. Debenture in the amount of CDN$400,000,000 dated June 29, 2011 issued
pursuant to the Valeant Pharmaceuticals International, Inc. June 2011 Hypothec
by Valeant Pharmaceuticals International, Inc. in favour of Goldman Sachs
Lending Partners LLC (the “Valeant Pharmaceuticals International, Inc. June 2011
Debenture”);

 

  22. Debenture in the amount of CDN$400,000,000 dated June 29, 2011 issued
pursuant to the Valeant Canada LP June 2011 Hypothec by Valeant Canada LP in
favour of Goldman Sachs Lending Partners LLC (the “Valeant Canada LP June 2011
Debenture”);

 

  23. Debenture in the amount of CDN$400,000,000 dated June 29, 2011 issued
pursuant to the Valeant Canada GP Limited June 2011 Hypothec by Valeant Canada
GP Limited in favour of Goldman Sachs Lending Partners LLC (the “Valeant Canada
GP Limited June 2011 Debenture”);

 

  24. Debenture in the amount of CDN$2,000,000,000 dated August 10, 2011 issued
pursuant to the Valeant Pharmaceuticals International, Inc. August Hypothec by
Valeant Pharmaceuticals International, Inc., in favour of Goldman Sachs Lending
Partners LLC (the “Valeant Pharmaceuticals International, Inc. August
Debenture”);



--------------------------------------------------------------------------------

  25. Debenture in the amount of CDN$2,000,000,000 dated August 10, 2011 issued
pursuant to the Valeant Canada LP August Hypothec by Valeant Canada LP, in
favour of Goldman Sachs Lending Partners LLC (the “Valeant Canada LP August
Debenture”);

 

  26. Debenture in the amount of CDN$2,000,000,000 dated August 10, 2011 issued
pursuant to the Valeant Canada GP Limited August Hypothec by Valeant Canada GP
Limited, in favour of Goldman Sachs Lending Partners LLC (the “Valeant Canada GP
Limited August Debenture”);

 

  27. Debenture in the amount of CDN$3,000,000,000 dated December 16, 2011
issued pursuant to the Valeant Pharmaceuticals International, Inc. December
Hypothec by Valeant Pharmaceuticals International, Inc. in favour of Goldman
Sachs Lending Partners LLC (the “Valeant Pharmaceuticals International, Inc.
December Debenture”);

 

  28. Debenture in the amount of CDN$3,000,000,000 dated December 16, 2011
issued pursuant to the Valeant Canada LP December Hypothec by Valeant Canada LP
in favour of Goldman Sachs Lending Partners LLC (the “Valeant Canada LP December
Debenture”);

 

  29. Debenture in the amount of CDN$3,000,000,000 dated December 16, 2011
issued pursuant to the Valeant Canada GP Limited December Hypothec by Valeant
Canada GP Limited in favour of Goldman Sachs Lending Partners LLC (the “Valeant
Canada GP Limited December Debenture”);

 

  30. Debenture in the amount of CDN$5,400,000,000 dated February 14, 2013
issued pursuant to the V-BAC Holding Corp. February Hypothec by V-BAC Holding
Corp. in favour of Goldman Sachs Lending Partners LLC (the “V-BAC Holding Corp.
February Debenture”);

 

  31. Debenture in the amount of CDN$15,000,000,000 dated June 27, 2013 issued
pursuant to the Valeant Pharmaceuticals International, Inc. June 2013 Hypothec
by Valeant Pharmaceuticals International, Inc. in favour of Goldman Sachs
Lending Partners LLC (the “Valeant Pharmaceuticals International, Inc. June 2013
Debenture”);

 

  32. Debenture in the amount of CDN$15,000,000,000 dated June 27, 2013 issued
pursuant to the Valeant Canada LP June 2013 Hypothec by Valeant Canada LP in
favour of Goldman Sachs Lending Partners LLC (the “Valeant Canada LP June 2013
Debenture”);

 

  33. Debenture in the amount of CDN$15,000,000,000 dated June 27, 2013 issued
pursuant to the Valeant Canada GP Limited June 2013 Hypothec by Valeant Canada
GP Limited in favour of Goldman Sachs Lending Partners LLC (the “Valeant Canada
GP Limited June 2013 Debenture”);

 

  34. Debenture in the amount of CDN$15,000,000,000 dated June 27, 2013 issued
pursuant to the V-BAC Holding Corp. June 2013 Hypothec by V-BAC Holding Corp. in
favour of Goldman Sachs Lending Partners LLC (the “V-BAC Holding Corp. June 2013
Debenture”);

 

  35. Pledge of debenture agreement dated June 29, 2011 between Valeant
Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners LLC
relating to the Valeant Pharmaceuticals International, Inc. June 2011 Debenture;

 

  36. Pledge of debenture agreement dated June 29, 2011 between Valeant Canada
LP and Goldman Sachs Lending Partners LLC relating to the Valeant Canada LP June
2011 Debenture;

 

  37. Pledge of debenture agreement dated June 29, 2011 between Valeant Canada
GP Limited and Goldman Sachs Lending Partners LLC relating to the Valeant Canada
GP Limited June 2011 Debenture;

 

  38. Pledge of debenture agreement dated August 10, 2011 between Valeant
Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners LLC
relating to the Valeant Pharmaceuticals International, Inc. August Debenture;

 

  39. Pledge of debenture agreement dated August 10, 2011 between Valeant Canada
LP and Goldman Sachs Lending Partners LLC relating to the Valeant Canada LP
August Debenture;

 

  40. Pledge of debenture agreement dated August 10, 2011 between Valeant Canada
GP Limited and Goldman Sachs Lending Partners LLC relating to the Valeant Canada
GP Limited August Debenture;

 

  41. Pledge of debenture agreement dated December 19, 2011 between Valeant
Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners LLC
relating to the Valeant Pharmaceuticals International, Inc. December Debenture;



--------------------------------------------------------------------------------

  42. Pledge of debenture agreement dated December 19, 2011 between Valeant
Canada LP and Goldman Sachs Lending Partners LLC relating to the Valeant Canada
LP December Debenture;

 

  43. Pledge of debenture agreement dated December 19, 2011 between Valeant
Canada GP Limited and Goldman Sachs Lending Partners LLC relating to the Valeant
Canada GP Limited December Debenture;

 

  44. Pledge of debenture agreement dated February 14, 2013 between V-BAC
Holding Corp. and Goldman Sachs Lending Partners LLC relating to the V-BAC
Holding Corp. February Debenture;

 

  45. Pledge of debenture agreement dated June 27, 2013 between Valeant
Pharmaceuticals International, Inc. and Goldman Sachs Lending Partners LLC
relating to the Valeant Pharmaceuticals International, Inc. June 2013 Debenture;

 

  46. Pledge of debenture agreement dated June 27, 2013 between Valeant Canada
LP and Goldman Sachs Lending Partners LLC relating to the Valeant Canada LP June
2013 Debenture;

 

  47. Pledge of debenture agreement dated June 27, 2013 between Valeant Canada
GP Limited and Goldman Sachs Lending Partners LLC relating to the Valeant Canada
GP Limited June 2013 Debenture;

 

  48. Pledge of debenture agreement dated June 27, 2013 between V-BAC Holding
Corp. and Goldman Sachs Lending Partners LLC relating to the V-BAC Holding Corp.
June 2013 Debenture (items 35 through 48, inclusively, are hereinafter
collectively referred to as the “Pledges of Debenture”);

 

  49. Third amended and restated securities control agreement dated June 27,
2013 between Valeant Pharmaceuticals International, Inc., Valeant Canada LP and
Goldman Sachs Lending Partners LLC, in its capacity as fondé de pouvoir, with
respect to the interest of Valeant Pharmaceuticals International, Inc. in
Valeant Canada LP; and

 

  50. Third amended and restated securities control agreement dated June 27,
2013 between Valeant Canada GP Limited, Valeant Canada LP and Goldman Sachs
Lending Partners LLC, in its capacity as fondé de pouvoir, with respect to the
interest of Valeant Canada GP Limited in Valeant Canada LP.

Assignment Documents, Filings and Registrations

Alberta

 

  51. Amendment to the following Alberta PPSA registrations to reflect the
change in secured party (from Goldman Sachs Lending Partners LLC to Barclays
Bank PLC):

 

  a. PPSA Financing statement naming Valeant Pharmaceuticals International, Inc.
as debtor filed on May 25, 2011 under registration number 11052512422

 

  b. PPSA Financing statement naming Valeant Canada LP / Valeant Canada S.E.C
and Valeant Canada GP Limited / Commandité Valeant Canada Limitée as debtors
filed on May 25, 2011 under registration number 11052512562

 

  c. PPSA Financing statement naming V-BAC Holding Corp. as debtor filed on
May 25, 2011 under registration number 11052512477

 

  d. PPSA Financing statement naming Valeant Canada GP Limited / Commandité
Valeant Canada Limitée as debtor filed on May 25, 2011 under registration number
11052512509

British Columbia

 

  52. Amendment to the following British Columbia PPSA registrations to reflect
the change in secured party (from Goldman Sachs Lending Partners LLC to Barclays
Bank PLC):

 

  a. PPSA Financing statement naming Valeant Pharmaceuticals International, Inc.
as debtor filed on May 25, 2011 under base registration number 161913G, as
amended pursuant to an amendment registered on May 23, 2013 under number 361998H



--------------------------------------------------------------------------------

  b. PPSA Financing statement naming V-BAC Holding Corp. as debtor filed on
May 25, 2011 under base registration number 161914G, as amended pursuant to an
amendment registered on May 23, 2013 under number 362119H

 

  c. PPSA Financing statement naming Valeant Canada LP / Valeant Canada S.E.C
and Valeant Canada GP Limited / Commandité Valeant Canada Limitée as debtors
filed on May 25, 2011 under base registration number 162060G, as amended
pursuant to an amendment registered on May 23, 2013 under number 362221H

 

  d. PPSA Financing statement naming Valeant Canada GP Limited / Commandité
Valeant Canada Limitée as debtor filed on May 25, 2011 under base registration
number 162061G, as amended pursuant to an amendment registered on May 23, 2013
under number 362303H

Ontario

 

  53. Amendment to the following Ontario PPSA registrations to reflect the
change in secured party (from Goldman Sachs Lending Partners LLC to Barclays
Bank PLC):

 

  a. PPSA Financing statement naming Commandite Valeant Canada Limitee/ Valeant
Canada GP Limited and Valeant Canada LP / Valeant Canada S.E.C. as debtors filed
on May 25, 2011, Reference File No. 670132359 under registration number 20110525
1614 1862 0039

 

  b. PPSA Financing statement naming Commandite Valeant Canada Limitee/ Valeant
Canada GP Limited as debtor filed on May 25, 2011, Reference File No. 670132368
under registration number 20110525 1614 1862 0040

 

  c. PPSA Financing statement naming V-BAC Holding Corp. as debtor filed on
May 25, 2011, Reference File No. 670132395 under registration number 20110525
1615 1862 0042

 

  d. PPSA Financing statement naming Valeant Pharmaceuticals International Inc.
as debtor filed on May 25, 2011, Reference File No. 670132377 under registration
number 20110525 1614 1862 0041

Manitoba

 

  54. Filing of Transfer of Mortgage with Land Titles Office

 

  55. Amendment to the following Manitoba PPSA registrations to reflect the
change in secured party (from Goldman Sachs Lending Partners LLC to Barclays
Bank PLC):

 

  a. PPSA Financing statement naming Valeant Pharmaceuticals International, Inc.
as debtor filed on May 26, 2011 under registration number 201108524800

 

  b. PPSA Financing statement naming V-BAC Holding Corp. as debtor filed on
May 26, 2011 under registration number 201108525903

 

  c. PPSA Financing statement naming Valeant Canada LP / Valeant Canada S.E.C
and Valeant Canada GP Limited / Commandité Valeant Canada Limitée as debtors
filed on May 26, 2011 under registration number 201108532403

 

  d. PPSA Financing statement naming Valeant Canada GP Limited / Commandité
Valeant Canada Limitée as debtor filed on May 26, 2011 under registration number
201108533906

Nova Scotia

 

  56. Amendment to the following Nova Scotia PPSA registrations to reflect the
change in secured party (from Goldman Sachs Lending Partners LLC to Barclays
Bank PLC):

 

  a. PPSA Financing statement naming Valeant Canada GP Limited / Commandité
Valeant Canada Limitée as debtor filed on May 26, 2011 under registration number
18112987



--------------------------------------------------------------------------------

  b. PPSA Financing statement naming Valeant Canada LP / Valeant Canada S.E.C
and Valeant Canada GP Limited / Commandité Valeant Canada Limitée as debtors
filed on May 26, 2011 under registration number 18113035

 

  c. PPSA Financing statement naming V-BAC Holding Corp. as debtor filed on
June 9, 2011 under registration number 18173179

 

  d. PPSA Financing statement naming Valeant Pharmaceuticals International, Inc.
as debtor filed on June 9, 2011 under registration number 18173187, as amended
pursuant an amendment registered on June 9, 2011 under number 18175646

Quebec

 

  57. Deed of Substitution of Fondé de Pouvoir re: the following Deeds of
Hypothec and Third A&R Control Agreements:

 

  a. Deed of Hypothec and Issue of Debentures granted by Valeant Canada GP
Limited / Commandité Valeant Canada Limitée registered on June 29, 2011 under
number 11-0484400-0002

 

  b. Deed of Hypothec and Issue of Debentures granted by Valeant Canada GP
Limited / Commandité Valeant Canada Limitée registered on August 5, 2011 under
number 11-0597882-0002

 

  c. Deed of Hypothec and Issue of Debentures granted by Valeant Canada GP
Limited / Commandité Valeant Canada Limitée registered on December 16, 2011
under number 11-0968105-0002

 

  d. Deed of Hypothec and Issue of Debentures granted by Valeant Canada GP
Limited / Commandité Valeant Canada Limitée registered on June 28, 2013 under
number 13-0555854-0003

 

  e. Deed of Hypothec and Issue of Debentures granted by V-BAC Holding Corp.
registered on February 15, 2013 under number 13-0113567-0001

 

  f. Deed of Hypothec and Issue of Debentures granted by V-BAC Holding Corp.
registered on June 28, 2013 under number 13-0555854-0004

 

  g. Deed of Hypothec and Issue of Debentures granted by Valeant Pharmaceuticals
International, Inc. registered on June 29, 2011 under number 11-0484400-0003 and
at the Laval Land Registry Office under number 19 025 689

 

  h. Deed of Hypothec and Issue of Debentures granted by Valeant Pharmaceuticals
International, Inc. registered on August 5, 2011 under number 11-0597882-0003
and at the Laval Land Registry Office under number 19 025 696

 

  i. Deed of Hypothec and Issue of Debentures granted by Valeant Pharmaceuticals
International, Inc. registered on December 16, 2011 under number 11-0968105-0003

 

  j. Deed of Hypothec and Issue of Debentures granted by Valeant Pharmaceuticals
International, Inc. registered on June 28, 2013 under number 13-0555854-0001 and
at the Laval Land Registry Office under number 20 075 092

 

  k. Deed of Hypothec and Issue of Debentures granted by Valeant Canada S.E.C. /
Valeant Canada LP registered on June 29, 2011 under number 11-0484400-0001 and
at the Montreal Land Registry Office under number 18 270 067

 

  l. Deed of Hypothec and Issue of Debentures granted by Valeant Canada S.E.C. /
Valeant Canada LP registered on August 5, 2011 under number 11-0597882-0001 and
at the Montreal Land Registry Office under number 18 376 362

 

  m. Deed of Hypothec and Issue of Debentures granted by Valeant Canada S.E.C. /
Valeant Canada LP registered on December 16, 2011 under number 11-0968105-0001
and at the Montreal Land Registry Office under number 18 724 474



--------------------------------------------------------------------------------

  n. Deed of Hypothec and Issue of Debentures granted by Valeant Canada S.E.C. /
Valeant Canada LP registered on June 28, 2013 under number 13-0555854-0002 and
at the Montreal Land Registry Office under number 20 072 874

 

  o. Third Amended and Restated Securities Control Agreement dated June 27, 2013
between Valeant Pharmaceuticals International, Inc., Valeant Canada LP and
Goldman Sachs Lending Partners LLC, as fondé de pouvoir, with respect to the
interest of Valeant Pharmaceuticals International, Inc. in Valeant Canada LP

 

  p. Third Amended and Restated Securities Control Agreement dated June 27, 2013
between Valeant Canada GP Limited, Valiant Canada LP and Goldman Sachs Lending
Partners LLC, as fondé de pouvoir, with respect to the interest of Valeant
Canada GP Limited in Valeant Canada LP

 

  58. Assignment Agreement regarding the Pledges of Debentures by and among
Goldman Sachs Lending Partners LLC, as Assignor and as original holder of the
Debentures, Barclays Bank PLC as Assignee and as successor holder of the
Debentures, Valeant Pharmaceuticals International, Inc., Valeant Canada LP,
Valeant Canada GP Limited, V-BAC Holding Corp.

 

  59. Transfer of Debenture agreement for each of the below Debentures
(collectively, the “Debentures”):

 

  a. Debenture issued June 29, 2011 by Valeant Pharmaceuticals International,
Inc. in the amount of Cdn $400,000,000

 

  b. Debenture issued June 29, 2011 by Valeant Canada LP in the amount of Cdn
$400,000,000

 

  c. Debenture issued June 29, 2011 by Valeant Canada GP Limited in the amount
of Cdn $400,000,000

 

  d. Debenture issued August 10, 2011 by Valeant Pharmaceuticals International,
Inc. in the amount of Cdn $2,000,000,000

 

  e. Debenture issued August 10, 2011 by Valeant Canada LP in the amount of Cdn
$2,000,000,000

 

  f. Debenture issued August 10, 2011 by Valeant Canada GP Limited in the amount
of Cdn $2,000,000,000

 

  g. Debenture issued December 16, 2011 by Valeant Pharmaceuticals
International, Inc. in the amount of Cdn $3,000,000,000

 

  h. Debenture issued December 16, 2011 by Valeant Canada LP in the amount of
Cdn $3,000,000,000

 

  i. Debenture issued December 16, 2011 by Valeant Canada GP Limited in the
amount of Cdn $3,000,000,000

 

  j. Debenture issued February 14, 2013 by V-BAC Holding Corp. in the amount of
Cdn $5,4000,000,000

 

  k. Debenture issued June 27, 2013 by Valeant Pharmaceuticals International,
Inc. in the amount of Cdn $15,000,000,000

 

  l. Debenture issued June 27, 2013 by Valeant Canada LP in the amount of Cdn
$15,000,000,000

 

  m. Debenture issued June 27, 2013 by Valeant Canada GP Limited in the amount
of Cdn $15,000,000,000

 

  n. Debenture issued June 27, 2013 by V-BAC Holding Corp. in the amount of Cdn
$15,000,000,000

 

  60. Registers maintained by Collateral Agent in respect of above Debentures

 

  61. Acknowledgement in respect of the transfer of the Debentures and of the
recording thereof on the registers maintained by the Collateral Agent

 

  62. Registration of RG form at the Register of Personal and Movable Real
Rights (Quebec) to record the change of Collateral Agent (as Fondé de Pouvoir)
in respect of each of the Deeds of Hypothec mentioned above



--------------------------------------------------------------------------------

  63. Registration of the Deed of Substitution of Fondé de Pouvoir at the
applicable Quebec Land Registry Offices:

 

  a. Montreal

 

  b. Laval

THE NETHERLANDS

Original Documents

 

  1. Deed of Pledge (Valeant Europe B.V.), dated as of September 17, 2013, and
corrected as of September 5, 2014, among Biovail International S.à r.l.,
Przedsiebiorstwo Farmaceutyczne Jelfa S.A., Valeant Europe B.V. and Goldman
Sachs Lending Partners LLC.

 

  2. Deed of Pledge (Bausch+Lomb OPS B.V.), dated as of December 23, 2013, among
Valeant Holdings Ireland, Goldman Sachs Lending Partners LLC and Bausch+Lomb OPS
B.V.

Assignment Documents, Filings and Registrations

 

  3. Deed of Transfer and Pledge, dated as of January 8, 2015, by and among
Valeant Holdings Ireland, as security provider, Goldman Sachs Lending Partners
LLC, as original collateral agent, Barclays Bank PLC, as new collateral agent
and Bausch+Lomb OPS B.V., as issuer of shares.

 

  4. Deed of Transfer and Pledge, dated as of January 8, 2015, by and among
Biovail International S.À.R.L, as security provider, Przedsiębiorstwo
Farmaceutyczne Jelfa S.A., as security provider, Goldman Sachs Lending Partners
LLC, as original collateral agent, Barclays Bank PLC, as new collateral agent
and Valeant Europe B.V., as issuer of shares.

HUNGARY

Original Documents

 

  1. Floating Charge Agreement concluded between Goldman Sachs Lending Partners,
LLC as Collateral Agent and Valeant Pharma Magyarország Kereskedelmi Korlátolt
Felelősségű Társaság, as chargor on March 7, 2014, incorporated in the notarial
deed No. 11063/Ü/441/2014/3

 

  2. Quota Charge Agreement originally concluded between GSLP, as Collateral
Agent, Pharmaswiss SA, as chargor and Valeant Hungary, as company on March 7,
2014, incorporated in the notarial deed No. 11063/Ü/441/2014/3, as amended on
May 13, 2014 in the form of the notarial deed No. 11063/Ü/441/2014/4

 

  3. Bank Accounts Charge Agreement concluded between GSLP, as Collateral Agent
and Valeant Hungary, as chargor on March 7, 2014, incorporated in the notarial
deed No. 11063/Ü/441/2014/3, as amended on May 13, 2014 in the form of the
notarial deed No. 11063/Ü/441/2014/4

 

  4. Trademark Charge Agreement between GSLP, as Collateral Agent and Valeant
Hungary, as chargor on March 7, 2014, incorporated in the notarial deed
No. 11063/Ü/441/2014/3, as amended on May 13, 2014 in the form of the notarial
deed No. 11063/Ü/441/2014/4

Assignment Documents, Filings and Registrations

 

  1. First Amendment Agreement to Floating Charge

 

  2. Second Amendment Agreement to Quota Charge

 

  3. Second Amendment Agreement to Bank Accounts Charge



--------------------------------------------------------------------------------

  4. Second Amendment Agreement to Trademark Charge, including the Amendment to
Scope of IP Pledges for Trademark Charge

 

  5. Filing of the First Amendment Agreement to Floating Charge with the
Floating Charge Register and registration of New Agent

 

  6. Filing of the Second Amendment Agreement to Quota Charge with the Court of
Registration and Registration of New Agent

 

  7. Filing of the Second Amendment Agreement to Trademark Charge with the
Hungarian Intellectual Property Office and Registration of New Agent

 

  8. Delivery of notifications to the account holder banks of Valeant Hungary
regarding the replacement of the Existing Agent by the New Agent

IRELAND

Original Documents

 

  1. Debenture, Fixed and Floating Charges dated July 3, 2012, by and between
Valeant Pharmaceuticals Ireland (“Chargor”) and Goldman Sachs Lending Partners
LLC

 

  2. Debenture, Fixed and Floating Charges dated December 20, 2013, by and
between Valeant Holdings Ireland (“Chargor”) and Goldman Sachs Lending Partners
LLC

 

  3. Supplemental Debenture, Fixed and Floating Charges dated February 6, 2014,
by and between Valeant Pharmaceuticals Ireland (“Chargor”) and Goldman Sachs
Lending Partners LLC

Assignment Documents, Filings and Registrations

 

  4. Post completion notification to Irish CRO that Agent has changed

ITALY

Original Documents

 

  1. Creation of Share Pledge executed by way of correspondence dated as of
July 28, 2014, between Valeant Holdings Ireland, as Pledgor, and Goldman Sachs
Lending Partners LLC, as Common Representative.

Assignment Documents, Filings and Registrations

 

  1. Confirmation Agreement relating to Share Pledge, to be executed on or about
January 8, 2015, by and among Valeant Holdings Ireland, as Pledgor, Barclays
Bank PLC, as Successor Agent and Goldman Sachs Lending Partners LLC, as Existing
Agent.

JAPAN

Original Documents

 

  1. Share Pledge Agreement (the “Share Pledge Agreement”) with respect to the
shares in the Company (“Pledged Shares”) dated as of February 6, 2014 among
Valeant Holdings Ireland, a corporation organized and existing under the laws of
Ireland (“Grantor”), Goldman Sachs Lending Partners LLC (“GSLP”), as Collateral
Agent (as defined in the Credit Agreement (defined below)), and the Company to
secure the Grantor’s certain guarantee obligations to GSLP (the “Secured
Obligations”) under the Third Amended and Restated Credit and Guarantee
Agreement



--------------------------------------------------------------------------------

Assignment Documents, Filings and Registrations

 

  2. Collateral Agent Pledge Transfer Agreement, dated as of January 8, 2015, by
and among Valeant Holdings, as Security Grantor, B.L.J Company, Ltd, as Issuing
Company, Goldman Sachs Lending Partners LLC, as Retiring Collateral Agent and
Barclays Bank PLC, as Successor Collateral Agent

LITHUANIA

Original Documents

 

  1. Company Mortgage Agreement dated October 21, 2013, over all the assets of
AB Sanitas (the “Company”), executed between Valeant Pharmaceuticals
International, Inc. (“Valeant”) as the debtor, the Company as the owner of the
collateral and Goldman Sachs Lending Partners LLC (the “Bank”) as the creditor,
registered with the Mortgage Register of the Republic of Lithuania on
October 21, 2013 under ID No 20120130056526 securing performance of the
obligations of Valeant arising from the Facilities Agreement

 

  2. Share Pledge Agreement dated October 21, 2013 over 185,215 (one hundred
eighty five thousand two hundred and fifteen) shares of the Company,
constituting 0,6 % (six tenth per cent) of the authorized and issued capital of
the Company, which were additionally acquired by Valeant, executed between
Valeant as the debtor and the owner of the collateral and the Bank as the
creditor, registered with the Mortgage Register of the Republic of Lithuania on
October 21, 2013 under ID No 20220130056528 securing performance of the
obligations of Valeant arising from the Facilities Agreement

 

  3. Share Pledge Bond No. 01220120007548, dated May 14, 2012 over 30,920,705
(thirty million nine hundred twenty thousand seven hundred and five) shares of
the Company, constituting 99.4 % of the authorised and issued capital of the
Company, registered with the Mortgage Register of the Republic of Lithuania on
October 21, 2013 securing performance of the obligations of Valeant arising from
the Facilities Agreement, as amended on October 21, 2013

Assignment Documents, Filings and Registrations

 

  4. Agreement on Transfer of Security Rights, dated as of January 8, 2015, by
and among Goldman Sachs Lending Partners LLC, as Existing Creditor and Barclays
Bank PLC, as Successor Creditor.

LUXEMBOURG

Original Documents

 

  1. Account Pledge Agreement dated August 2, 2012, by and between Valeant
Pharmaceuticals Luxembourg S.a.r.l. (“Pledgor”) and Goldman Sachs Lending
Partners LLC (“Pledgee”)

 

  2. Account Pledge Agreement originally dated October 20, 2011, by and between
Biovail International S.a.r.l. (“Pledgor”) and Goldman Sachs Lending Partners
LLC (“Pledgee”), as amended and restated on February 13, 2012



--------------------------------------------------------------------------------

  3. Share Pledge Agreement originally dated October 20, 2011, by and between
Valeant Pharmaceuticals International, Inc. (“Pledgor”) and Goldman Sachs
Lending Partners LLC (“Pledgee”), as amended and restated on February 13, 2012

 

  4. Amended and Restated Share Pledge Agreement dated February 13, 2012, by and
between Valeant Pharmaceuticals International, Inc. (“Pledgor”) and Goldman
Sachs Lending Partners LLC (“Pledgee”)

 

  5. Share Pledge Agreement dated December 20, 2013, by and between Bausch &
Lomb B.V. (“Pledgor”) and Goldman Sachs Lending Partners LLC (“Pledgee”)

 

  6. Share Pledge Agreement dated December 20, 2013, by and between Valeant
Pharmaceuticals International, Inc. (“Pledgor”) and Goldman Sachs Lending
Partners LLC (“Pledgee”)

 

  7. Assignment and Amendment Agreement dated January 8, 2014, by and among
Valeant Holdings Ireland (as “Pledgor” and as “Transferor”), Valeant Holdings
Ireland, Luxembourg Branch (as new “Pledgor” and “Transferee”), Valeant
Pharmaceuticals Luxembourg S.a.r.l. and Goldman Sachs Lending Partners, LLC

 

  8. Second Amended and Restated Agreement to Luxembourg Share Pledge Agreement
dated January 8, 2014, by and among Valeant Holdings Ireland, Luxembourg Branch
(“Pledgor”) and Goldman Sachs Lending Partners LLC (“Pledgee”)

Assignment Documents, Filings and Registrations

 

  9. Confirmation Agreement of Assignment relating to Existing Pledge
Agreements, dated as of January 8, 2015, by and among Valeant Pharmaceuticals
International, Inc., Valeant Holdings Ireland, Luxembourg Branch, Valeant
Pharmaceuticals Luxembourg S.à r.l., Biovail International S.à r.l., Valeant
Holdings Ireland, Bausch & Lomb Luxembourg S.à r.l., Valeant International
Luxembourg S.à r.l., Goldman Sachs Lending Partners LLC, as Resigning Agent and
Barclays Bank PLC, as Successor Agent.

POLAND

Original Documents

 

  1. Agreement for registered pledge over collection of assets of
Przedsiębiorstwo Farmaceutyczne JELFA S.A. entered into between Przedsiębiorstwo
Farmaceutyczne JELFA S.A. and Goldman Sachs Lending Partners LLC (English
version)

 

  2. Agreement for registered pledge over collection of assets of
Przedsiębiorstwo Farmaceutyczne JELFA S.A. entered into between Przedsiębiorstwo
Farmaceutyczne JELFA S.A. and Goldman Sachs Lending Partners LLC (Polish
version)

 

  3. Agreement for the security assignment of rights entered into between
Przedsiębiorstwo Farmaceutyczne JELFA S.A and Goldman Sachs Lending Partners LLC
(English version)

 

  4. Agreement for registered pledge and financial pledge over shares in
“Emo-Farm” sp. z o.o. entered into between Przedsiębiorstwo Farmaceutyczne JELFA
S.A. and Goldman Sachs Lending Partners LLC (English version)

 

  5. Agreement for registered pledge and financial pledge over shares in
“Emo-Farm” sp. z o.o. entered into between Przedsiębiorstwo Farmaceutyczne JELFA
S.A. and Goldman Sachs Lending Partners LLC (Polish version)

 

  6. Agreement for financial pledges over bank accounts of Przedsiębiorstwo
Farmaceutyczne JELFA S.A. entered into between Przedsiębiorstwo Farmaceutyczne
JELFA S.A. and Goldman Sachs Lending Partners LLC (English version)



--------------------------------------------------------------------------------

  7. Agreement for registered pledges over bank accounts of Przedsiębiorstwo
Farmaceutyczne JELFA S.A. entered into between Przedsiębiorstwo Farmaceutyczne
JELFA S.A. and Goldman Sachs Lending Partners LLC (English version)

 

  8. Agreement for registered pledges over bank accounts of Przedsiębiorstwo
Farmaceutyczne JELFA S.A. entered into between Przedsiębiorstwo Farmaceutyczne
JELFA S.A. and Goldman Sachs Lending Partners LLC (Polish version)

 

  9. Mortgage Deed executed by Przedsiębiorstwo Farmaceutyczne JELFA S.A

 

  10. Submission to enforcement of Przedsiębiorstwo Farmaceutyczne JELFA S.A

 

  11. Agreement for registered pledge and financial pledge over shares in
“Valeant” sp. z o.o. entered into between Valeant Europe BV and Goldman Sachs
Lending Partners LLC (English version)

 

  12. Agreement for registered pledge and financial pledge over shares in
“Valeant” sp. z o.o. entered into between Valeant Europe BV and Goldman Sachs
Lending Partners LLC (Polish version)

 

  13. Agreement for registered and financial pledges over investment
certificates (A and B series) issued by Ipopema 73 Fundusz Inwestycyjny
Zamknięty Aktywów Niepublicznych entered into between Valeant Europe BV and
Goldman Sachs Lending Partners LLC (English version)

 

  14. Agreement for registered and financial pledges over investment
certificates (A and B series) issued by Ipopema 73 Fundusz Inwestycyjny
Zamknięty Aktywów Niepublicznych entered into between Valeant Europe BV and
Goldman Sachs Lending Partners LLC (Polish version)

 

  15. Submission to enforcement of Valeant Europe B.V.

 

  16. Agreement for registered pledges over bank accounts of Valeant sp. z o.o.
entered into between Valeant sp. z o.o. and Goldman Sachs Lending Partners LLC
(English version)

 

  17. Agreement for registered pledges over bank accounts of Valeant sp. z o.o.
entered into between Valeant sp. z o.o. and Goldman Sachs Lending Partners LLC
(Polish version)

 

  18. Agreement for financial pledges over bank accounts of Valeant sp. z o.o.
entered into between Valeant sp. z o.o. and Goldman Sachs Lending Partners LLC
(English version)

 

  19. Agreement for registered pledge over collection of assets of Valeant sp. z
o.o. entered into between Valeant sp. z o.o. and Goldman Sachs Lending Partners
LLC (English version)

 

  20. Agreement for registered pledge over collection of assets of Valeant sp. z
o.o. entered into between Valeant sp. z o.o. and Goldman Sachs Lending Partners
LLC (Polish version)

 

  21. Submission to enforcement of Valeant sp. z o.o.

 

  22. Agreement for registered pledge over bank account of VP Valeant Sp. z o.o.
sp.j. entered into between VP Valeant Sp. z o.o. Sp.j. and Goldman Sachs Lending
Partners LLC (English version)

 

  23. Agreement for registered pledge over bank account of VP Valeant Sp. z o.o.
sp.j. entered into between VP Valeant Sp. z o.o. Sp.j. and Goldman Sachs Lending
Partners LLC (Polish version)

 

  24. Agreement for financial pledge over bank account of VP Valeant Sp. z o.o.
sp.j. (English version)

 

  25. Agreement for registered pledge over collection of assets of VP Valeant
Sp. z o.o. sp.j. entered into between VP Valeant Sp. z o.o. sp.j. and Goldman
Sachs Lending Partners LLC (English version)

 

  26. Agreement for registered pledge over collection of assets of VP Valeant
Sp. z o.o. sp.j. entered into between VP Valeant Sp. z o.o. sp.j. and Goldman
Sachs Lending Partners LLC (Polish version)

 

  27. Agreement for the security assignment of rights entered into between VP
Valeant Sp. z o.o. sp.j. and Goldman Sachs Lending Partners LLC (English
version)

 

  28. Submission to enforcement of VP Valeant sp. z o.o. sp.j.

 

  29. Agreement for registered pledge and financial pledge over shares in
Przedsiębiorstwo Farmaceutyczne JELFA S.A. between Sanitas AB and Goldman Sachs
Lending Partners LLC (Polish version)

 

  30. Agreement for registered pledge and financial pledge over shares in
Przedsiębiorstwo Farmaceutyczne JELFA S.A. between Sanitas AB and Goldman Sachs
Lending Partners LLC (English version)



--------------------------------------------------------------------------------

  31. Notarial protocol regarding the deposit of shares of Przedsiębiorstwo
Farmaceutyczne JELFA S.A. executed on behalf of Sanitas AB and Goldman Sachs
Lending Partners LLC (Polish version)

 

  32. Submission to enforcement of Sanitas AB

 

  33. Agreement for registered and financial pledges over investment
certificates (C series) issued by Ipopema 73 Fundusz Inwestycyjny Zamknięty
Aktywów Niepublicznych between Valeant Europe BV and Goldman Sachs Lending
Partners LLC (English version)

 

  34. Agreement for registered and financial pledges over investment
certificates (C series) issued by Ipopema 73 Fundusz Inwestycyjny Zamknięty
Aktywów Niepublicznych between Valeant Europe BV and Goldman Sachs Lending
Partners LLC (Polish version)

 

  35. Agreement for registered pledges over protection rights over trademarks of
Valeant Sp. z o.o. sp.j. between Valeant Sp. z o.o. sp.j. and Goldman Sachs
Lending Partners LLC (English version)

 

  36. Agreement for registered pledges over protection rights over trademarks of
Valeant Sp. z o.o. sp.j. between Valeant Sp. z o.o. sp.j. and Goldman Sachs
Lending Partners LLC (Polish version)

 

  37. Agreement for registered pledges over bank accounts of Valeant Sp. z o.o.
sp.j. between Valeant Sp. z o.o. sp.j. and Goldman Sachs Lending Partners LLC
(English version)

 

  38. Agreement for registered pledges over bank accounts of Valeant Sp. z o.o.
sp.j. between Valeant Sp. z o.o. sp.j. and Goldman Sachs Lending Partners LLC
(Polish version)

 

  39. Agreement for financial pledges over bank accounts of Valeant Sp. z o.o.
sp.j. between Valeant Sp. z o.o. sp.j. and Goldman Sachs Lending Partners LLC
(English version)

 

  40. Agreement for registered pledge over collection of assets of Valeant Sp. z
o.o. sp.j. between Valeant Sp. z o.o. sp.j. and Goldman Sachs Lending Partners
LLC (English version)

 

  41. Agreement for registered pledge over collection of assets of Valeant Sp. z
o.o. sp.j. between Valeant Sp. z o.o. sp.j. and Goldman Sachs Lending Partners
LLC (Polish version)

 

  42. Agreement for security assignment of rights between Valeant Sp. z o.o.
sp.j. and Goldman Sachs Lending Partners LLC

 

  43. Submission to enforcement by Valeant Sp. z o.o. sp. j.

 

  44. Agreement for registered and financial pledges over the investment
certificates (D series) issued by Ipopema 73 Fundusz Inwestycyjny Zamknięty
Aktywów Niepublicznych between Valeant Europe B.V. and Goldman Sachs Lending
Partners LLC (English version)

 

  45. Agreement for registered and financial pledges over the investment
certificates (D series) issued by Ipopema 73 Fundusz Inwestycyjny Zamknięty
Aktywów Niepublicznych between Valeant Europe B.V. and Goldman Sachs Lending
Partners LLC (Polish version)

 

  46. Agreement for registered and financial pledges over the investment
certificates (series E) issued by Ipopema 73 Fundusz Inwestycyjny Zamknięty
Aktywów Niepublicznych between Valeant Europe B.V. and Goldman Sachs Lending
Partners LLC (English version)

 

  47. Agreement for registered and financial pledges over the investment
certificates (series E) issued by Ipopema 73 Fundusz Inwestycyjny Zamknięty
Aktywów Niepublicznych between Valeant Europe B.V. and Goldman Sachs Lending
Partners LLC (Polish version)

Assignment Documents, Filings and Registrations

 

  48. Certificate regarding confirmation of transfer of agency (the
“Certificate”)

 

  49. Accession agreement to the agreement for registered pledge over collection
of assets of Przedsiębiorstwo Farmaceutyczne JELFA S.A. between Przedsiębiorstwo
Farmaceutyczne JELFA S.A., Goldman Sachs Lending Partners LLC and Barclays Bank
Plc (Polish and English version).

 

  50. The agreement on re-assignment of the rights between Przedsiębiorstwo
Farmaceutyczne JELFA S.A. and Goldman Sachs Lending Partners LLC (English
version).

 

  51. Agreement for the security assignment of rights between Przedsiębiorstwo
Farmaceutyczne JELFA S.A. and 2) Barclays Bank Plc (English version).



--------------------------------------------------------------------------------

  52. Accession agreement to the agreement for registered pledge and financial
pledge over shares in “Emo-Farm” sp. z o.o. between Przedsiębiorstwo
Farmaceutyczne JELFA S.A., Goldman Sachs Lending Partners LLC and Barclays Bank
Plc(Polish and English version).

 

  53. Accession agreement to the agreement for financial pledges over bank
accounts of Przedsiębiorstwo Farmaceutyczne JELFA S.A. between Przedsiębiorstwo
Farmaceutyczne JELFA S.A., Goldman Sachs Lending Partners LLC and Barclays Bank
Plc (English version).

 

  54. Accession agreement to the agreement for registered pledges over bank
accounts of Przedsiębiorstwo Farmaceutyczne JELFA S.A. between Przedsiębiorstwo
Farmaceutyczne JELFA S.A., Goldman Sachs Lending Partners LLC, Barclays Bank Plc
(Polish and English version).

 

  55. New submission to enforcement of Przedsiębiorstwo Farmaceutyczne JELFA S.A
in favour of Barclays Bank Plc executed in front of the notary public by
Przedsiębiorstwo Farmaceutyczne JELFA S.A. (in Polish).

 

  56. Accession agreement to the agreement for registered pledge and financial
pledge over shares in “Valeant” sp. z o.o. between Valeant Europe BV, Goldman
Sachs Lending Partners LLC, Barclays Bank Plc (Polish and English version).

 

  57. Accession agreement to the agreement for registered and financial pledges
over investment certificates (A and B series) issued by Ipopema 73 Fundusz
Inwestycyjny Zamknięty Aktywów Niepublicznych] between Valeant Europe BV,
Goldman Sachs Lending Partners LLC, Barclays Bank Plc (Polish and English
version).

 

  58. New submission to enforcement of Valeant Europe B.V. in favour of Barclays
Bank Plc executed in front of the notary public by Valeant Europe B.V. (in
Polish).

 

  59. Accession agreement to the agreement for registered pledges over bank
accounts of Valeant sp. z o.o. between Valeant sp. z o.o., Goldman Sachs Lending
Partners LLC, Barclays Bank Plc (Polish and English version).

 

  60. Accession agreement to the agreement for financial pledges over bank
accounts of Valeant sp. z o.o. between Valeant sp. z o.o., Goldman Sachs Lending
Partners LLC, Barclays Bank Plc (English version).

 

  61. Accession agreement to the agreement for registered pledge over collection
of assets of Valeant sp. z o.o. between Valeant sp. z o.o.,Goldman Sachs Lending
Partners LLC, Barclays Bank Plc (Polish and English version).

 

  62. New submission to enforcement of Valeant sp. z o.o. in favour of Barclays
Bank Plc executed in front of the notary public by Valeant sp. z o.o. (in
Polish).

 

  63. Accession agreement to the agreement for registered pledge over bank
account of VP Valeant Sp. z o.o. sp.j. between VP Valeant sp. z o.o.
sp.j.,Goldman Sachs Lending Partners LLC, Barclays Bank Plc (Polish and English
version).

 

  64. Accession agreement to the agreement for financial pledge over bank
account of VP Valeant Sp. z o.o. sp.j. between VP Valeant sp. z o.o. sp.j.,
Goldman Sachs Lending Partners LLC and Barclays Bank Plc (English version).

 

  65. Accession agreement to the agreement for registered pledge over collection
of assets of VP Valeant Sp. z o.o. sp.j. between VP Valeant sp. z o.o. sp.j.,
Goldman Sachs Lending Partners LLC, and Barclays Bank Plc (Polish and English
version).

 

  66. The agreement on re-assignment of the rights between VP Valeant Sp. z o.o.
sp.j. and Goldman Sachs Lending Partners LLC (English version).

 

  67. Agreement for the security assignment of rights betweenVP Valeant Sp. z
o.o. sp.j. and Barclays Bank Plc (English version).

 

  68. New submission to enforcement of VP Valeant sp. z o.o. in favour of
Barclays Bank Plc executed in front of the notary public by VP Valeant sp. z
o.o. (in Polish).

 

  69. Accession agreement to the agreement for registered pledge and financial
pledge over shares in Przedsiębiorstwo Farmaceutyczne JELFA S.A. between Sanitas
AB, Goldman Sachs Lending Partners LLC and Barclays Bank Plc (Polish and English
version).



--------------------------------------------------------------------------------

  70. New protocol regarding the deposit of shares of Przedsiębiorstwo
Farmaceutyczne JELFA S.A. (Polish version) between Sanitas AB, Goldman Sachs
Lending Partners LLC, Barclays Bank Plc.

 

  71. New submission to enforcement of Sanitas AB in favour of Barclays Bank Plc
(in Polish) executed in front of the notary public by Sanitas AB.

 

  72. Accession agreement to the agreement for registered and financial pledges
over investment certificates (C series) issued by Ipopema 73 Fundusz
Inwestycyjny Zamknięty Aktywów Niepublicznych between Valeant Europe BV, Goldman
Sachs Lending Partners LLC, Barclays Bank Plc (Polish and English version).

 

  73. Accession agreement to the agreement for registered pledges over
protection rights over trademarks of Valeant Sp. z o.o. sp.j. between Valeant
Sp. z o.o. sp.j., Goldman Sachs Lending Partners LLC and Barclays Bank Plc
(Polish and English version).

 

  74. Accession agreement to the agreement for registered pledges over bank
accounts of Valeant Sp. z o.o. sp.j. between Valeant Sp. z o.o. sp.j., Goldman
Sachs Lending Partners LLC and Barclays Bank Plc (Polish and English version).

 

  75. Accession agreement to the agreement for financial pledges over bank
accounts of Valeant Sp. z o.o. sp.j. between Valeant Sp. z o.o. sp.j., Goldman
Sachs Lending Partners LLC, Barclays Bank Plc (English version).

 

  76. Accession agreement to the agreement for registered pledge over collection
of assets of Valeant Sp. z o.o. sp.j. between Valeant Sp. z o.o. sp.j., Goldman
Sachs Lending Partners LLC, Barclays Bank Plc (Polish and English version).

 

  77. The agreement on re-assignment of the rights between Valeant Sp. z o.o.
sp.j., and Goldman Sachs Lending Partners LLC (English version).

 

  78. Agreement for the security assignment of rights between Valeant Sp. z o.o.
sp.j. and Barclays Bank Plc (English version).

 

  79. New submission to enforcement of Valeant Sp. z o.o. sp. j. in favour of
Barclays Bank Plc executed in front of the notary public by Valeant Sp. z o.o.
sp. j. (in Polish).

 

  80. Accession agreement to the agreement for registered and financial pledges
over investment certificates (D series) issued by Ipopema 73 Fundusz
Inwestycyjny Zamknięty Aktywów Niepublicznych between Valeant Europe BV, Goldman
Sachs Lending Partners LLC and Barclays Bank Plc (Polish and English version).

 

  81. Accession agreement to the agreement for registered and financial pledges
over investment certificates (series E) issued by Ipopema 73 Fundusz
Inwestycyjny Zamknięty Aktywów Niepublicznych between Valeant Europe BV, Goldman
Sachs Lending Partners LLC and Barclays Bank Plc (Polish and English version).

 

  82. Submission of applications for registration of the new agent in the
register of pledges on the basis of the Certificate.

 

  83. Submission of applications for registration of the new agent in the
mortgage register on the basis of the Certificate.

 

  84. Filing of new shareholder lists and updating the share books.

 

  85. Notifications to the debtors and insurance companies pursuant to the new
assignment agreements.

 

  86. Notifications to the account banks.

SERBIA

Original Documents

 

  1. Ownership Interest Pledge Agreement dated March 7, 2014, by and among
Pharmaswiss S.A. (“Pledgor”) and Goldman Sachs Lending Partners LLC (“Pledgee”)

Assignment Documents, Filings and Registrations

 

  2. Drafting of Annex to the Ownership Interest Pledge Agreement



--------------------------------------------------------------------------------

  3. Execution of Annex to the Ownership Interest Pledge Agreement

 

  4. Registration of Barclays Bank PLC with Serbian Pledge Registry

SINGAPORE

Original Documents

 

  1. Debenture dated 22 May 2014 between Inova Pharmaceuticals (Singapore) Pte.
Limited (“Chargor”) and Goldman Sachs Lending Partners LLC (“Collateral Agent”)
in respect of the assets and undertakings of the Chargor

 

  2. Share Charge dated 22 May 2014 between Valeant Pharmaceuticals Ireland
(“Chargor”) and Goldman Sachs Lending Partners LLC (“Collateral Agent”) in
respect of the shares of Inova Pharmaceuticals (Singapore) Pte. Limited

Assignment Documents, Filings and Registrations

 

  3. Variation of Charge to be filed with Accounting and Regulatory Authority of
Singapore

 

  4. Notice of Change of Collateral Agent to be sent to the relevant parties
pursuant to the Debenture dated 22 May 2014 between Inova Pharmaceuticals
(Singapore) Pte. Limited (“Chargor”) and Goldman Sachs Lending Partners LLC
(“Collateral Agent”) in respect of the assets and undertakings of the Chargor

SLOVENIA

Original Documents

 

  1. Share Pledge Agreement dated as March 7, 2014, by and among Pharmaswiss
S.A. (“Pledgor”) and Goldman Sachs Lending Partners LLC (“Pledgee”)

Assignment Documents, Filings and Registrations

 

  2. Consent of Pharmaswiss to Transfer of Agency

 

  3. Registration of change in agent to be filed with the court register

SWITZERLAND

Original Documents

 

  1. Pledge Agreement dated October 20, 2011 between Biovail International
S.àr.l. (“Pledgor”) and Goldman Sachs Lending Partners LLC (“Collateral Agent”)
over all the shares of PharmaSwiss SA

 

  2. Assignment Agreement dated October 20, 2011 between PharmaSwiss SA and
Goldman Sachs Lending Partners LLC over the bank accounts and trade receivables
of PharmaSwiss SA dated 20 October 2011

Assignment Documents, Filings and Registrations

 

  3. Amendment to Pledge Agreement

 

  4. Amendment to Assignment Agreement



--------------------------------------------------------------------------------

UNITED KINGDOM

Original Documents

 

  1. Security Trust Deed dated May 22, 2014 entered into by Goldman Sachs
Lending Partners LLC (“Collateral Agent”)

 

  2. Debenture dated May 22, 2014, by and between Bausch & Lomb U.K. Limited
(“Chargor”) and Goldman Sachs Lending Partners LLC (“Collateral Agent”)

 

  3. Certificate of Registration of a Charge at Companies House, dated as of
June 4, 2014.

Assignment Documents, Filings and Registrations

 

  4. Deed of Appointment and Retirement, dated as of January 8, 2015, by and
among Goldman Sachs Lending Partners LLC, as Retiring Collateral Agent and
Barclays Bank PLC, as Successor Collateral Agent.

 

  5. Delivery of the Certificate of Registration of a Charge at Companies House
to Barclays Bank Plc.



--------------------------------------------------------------------------------

Schedule IV

COVENANTS OF THE EXISTING AGENT WITH RESPECT TO THE COLLATERAL OF CERTAIN
FOREIGN SUBSIDIARIES

AUSTRALIAN COLLATERAL PROVISIONS

1. The Existing Agent covenants and agrees that it will, in each case, at the
Borrower’s expense (in accordance with and pursuant to Sections 10.2 and 10.3 of
the Credit Agreement, which are incorporated by reference herein mutatis
matandis) use commercially reasonable efforts to deliver, or cause to be
delivered, promptly to the Successor Agent, in respect of the Australian
Collateral, each token issued by the Registrar of the Australian Personal
Property Securities Register (“Australian PPSR”) in respect of the registrations
in favor of the Existing Agent against certain Credit Parties (“Australian PPSR
Registrations”), and all other records in respect of each Australian PPSR
Registration and the Australian Collateral.

2. The Existing Agent agrees that, in respect of the Australian Collateral, for
the period commencing on the Effective Date and ending upon the time the
transfers of the Australian PPSR Registrations to the Successor Agent are
recorded on the Australian PPSR:

 

  i) it holds such Australian PPSR Registrations as nominee for the Successor
Agent and with authority, subject to this agreement, to act on behalf of the
Successor Agent and will comply with any instructions the Successor Agent may
give in respect of the Australian PPSR Registrations and will not deal with the
Australian PPSR Registrations in any manner without the consent of the Successor
Agent; and

 

  ii) in relation to any notice received by the Existing Agent under part 5.6 or
section 275 of the Personal Property Securities Act 2009 (Cth) (“Australian
PPSA”) and relating to any Australian PPSR Registration or any Liens and
security interests granted by a Credit Party, it shall provide the Successor
Agent with a copy of such notice with within one business day of receiving such
notice and if so requested by the Successor Agent, respond to the notice in the
form required by the Successor Agent, and not otherwise.

3. In respect of any Australian Collateral, to the extent that any records
comprise any certificate which evidences an “investment instrument” (as defined
in the Australian PPSA) the subject of a Lien or security interest in favor of
the Existing Agent, the parties agree that:

 

  i) as and from the Effective Date, the Existing Agent has possession of any
such certificate on its own behalf and on behalf of the Successor Agent and the
Existing Agent agrees to comply with any instruction given by the Successor
Agent relating to such certificate and the investment instrument which it
evidences until delivered to the Successor Agent; and

 

  ii) where any certificates are delivered to the Successor Agent prior to the
Effective Date, the Successor Agent has possession of any such certificate on
its own behalf and on behalf of the Existing Agent and the Successor Agent
agrees to comply with any instruction given by the Existing Agent relating to
such certificate and the investment instrument which it evidences until the
Effective Date has occurred.



--------------------------------------------------------------------------------

LITHUANIAN COLLATERAL PROVISIONS

Within 10 days after registration with the Mortgage Register of the Republic of
Lithuania of the transfer of security rights under Lithuanian law governed
Collateral Documents, the Existing Agent shall use commercially reasonable
efforts to privide notice about such transfer as stated below:

 

  1. Notice to Valeant Pharmaceuticals International, Inc. regarding the
transfer of security rights arising out of Lithuanian law governed Collateral
Documents;

 

  2. Notice to AB Sanitas regarding transfer of security rights arising out of
Lithuanian law governed Collateral Documents.